ANHS o... e mien

AGENCIA NACIONAL DE HIDROCARSURDS PAZ EQUIDAD EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 1 de 123

. | Nombre Tipo Prospectividad
DA:
AREA ASIGNA CR-2 | 2 No Convencional YNC

CONTRATISTA UNION TEMPORAL CR-2 : DRUMMOND USA INC 70% y
DRUMMOND LTD 30%

DRUMMOND LTD.
OPERADOR

FECHA: 23 de Diciembre de 2016

Los Contratantes:

AGENCIA NACIONAL DE HIDROCARBUROS, en adelante ANH, entidad estatal del
sector descentralizado de la Rama Ejecutiva del orden nacional, con personería jurídica,
patrimonio propio y autonomía administrativa, técnica y financiera, adscrita al Ministerio de
Minas y Energía; creada por el Decreto Ley 1760 de 2003 y modificada su naturaleza jurídica
por el distinguido como 4137 de 2011, desarrollado por el Decreto 714 de 2012; con domicilio
principal en la ciudad de Bogotá, D.C., representada legalmente por su Presidente, doctor
ORLANDO VELANDIA SEPÚLVEDA, mayor de edad, identificado con la cédula de

ciudadanía número 4.234.856 expedida en Samacá (Boyacá), quien en su condición de
Presidente obra a nombre y en representación de la Entidad, todo lo cual acredita con el
acto administrativo de nombramiento expedido mediante el Decreto No. 1665 del veintiuno
(21) de octubre de dos mil dieciséis (2016) y el acta de posesión número 000060 del
veinticinco (25) de octubre dos mil dieciséis (2016) de una parte, y, de la otra,

La UNION TEMPORAL CR-2 (en adelante Contratista) constituida mediante documento
privado del 24 de octubre de 2016 y conformada por las siguientes compañías: 1)
DRUMMOND USA INC., (en adelante DRUMMOND USA) sociedad constituida bajo las leyes
de Alabama, Estados Unidos, con sucursal establecida en Colombia mediante Escritura Publica
No. 01761 de la Notaria 16 del 27 de octubre de 2014, inscrita en la Cámara de Comercio de
Bogotá el 31 de octubre de 2014, bajo el número 00239433 del libro VI, identificada con el
Nit. 900786712-3, representada en el presente acto por JOSE MIGUEL LINARES
MARTÍNEZ, quien obra como Apoderado identificado con la cedula de Ciudadanía No.
79.267.044, 11) DRUMMOND LTD., ( en adelante DRUMMOND LTD), sociedad constituida
bajo las leyes de Alabama, Estados Unidos, con sucursal debidamente establecida en A
Au)

ANHS o ..us (E miami

AGENCIA NACIONAL DE HIDROCARBUROS PAZ EQUIDAD EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 2 de 123

Colombia, mediante Escritura Pública No. 4159 de la Notaría 21 de Bogotá del 24 de
septiembre de 1987 inscrita el 9 de octubre de 1987 bajo el número 7654 del Libro VI,
domiciliada en Bogotá D.C., identificada con NIT 800021308-5 , representada por Juan Carlos
Córdoba en su calidad de Apoderado Especial, identificado con la cedula de ciudadanía No.
19.385.160, quienes declaran bajo la gravedad del juramento, que se entiende prestado con
la suscripción del presente negocio jurídico, que ni él, ni la persona jurídica que representa,
sus socios (salvo los de personas jurídicas abiertas o inscritas en bolsas de valores) ni sus
administradores, se encuentran incursos en causal de inhabilidad, incompatibilidad ni
prohibición, ni en conflicto de intereses, para el efecto, celebran el presente Contrato de
Exploración y Producción ESP de Yacimiento No Convencional, contenido en las
estipulaciones que se consignan más adelante, previas las siguientes

CONSIDERACIONES:

Primera: Que OGX PETROLEO E GAS S.A suscribió con la ANH el Contrato de Evaluación
Técnica Especial No. 43 el 16 de marzo de 2011- Bloque CR-2.

Segunda: Que mediante el Otrosí No, 1 del 21 de septiembre de 2011 se modificó el Anexo
C. Programa Obligatorio de Exploración del Contrato.

Tercera: Que mediante el Otrosí No. 2 del 22 de febrero de 2012 se modificó el tercer
párrafo del Anexo C. Programa Obligatorio de Exploración del Contrato.

Cuarta: Que mediante Otrosí No, 3 del 10 de diciembre de 2014 se perfeccionó la cesión del
setenta por ciento (70%) de los intereses, derechos y obligaciones de OGX PETROLEO E GAS
S.A en el Contrato de Evaluación Técnica Especial No. 43 del 16 de marzo de 2011 — Bloque
CR-2, a favor de DRUMMOND USA. En virtud de dicha cesión, las participaciones en el
contrato quedaron de la siguiente manera:

OGX PETROLEO E GAS S.A (Operador) 30%
DRUMMOND USA INC. 70%

Quinta: Que mediante comunicación No. R-401-2016-078015 Id: 140992 del 28 de octubre
de 2016, OGX PETROLEO E GAS S.A solicitó a la ANH, autorización para la cesión del treinta
por ciento (30%) sus intereses, derechos y obligaciones incluida la calidad de operador en el
'DO: RUN

ANH= — o... (2 panossones

AGENDIA NACIONAL DE HIDROCARBUROS a —_—  _—___ __—Áá has PAZ EQUIDAD EGUCACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 3 de 123

Contrato de Evaluación Técnica Especial No. 43 del 16 de marzo de 2011 — Bloque CR-2, a
favor de DRUMMOND LTD.

Sexta: Que mediante comunicación No.R-302-2016-079900 Id: 145806 del 18 de noviembre
de 2016 en complemento de la comunicación citada en el numeral quinto anterior y en virtud
del derecho consignado en la cláusula 20 del Contrato de Evaluación TEA CR-2, se solicitó a
la ANH la conversión del respectivo Contrato TEA a un Contrato de Exploración y Producción
de Hidrocarburos con prospectividad en Yacimientos No Convencionales.

Séptima: Que mediante comunicación No. E-302-2016-102781 Id: 154134 del 22 de
diciembre de 2016, la ANH expresa que es viable la cesión, la conversión y la consecuente
celebración del presente Contrato de Exploración y producción de Hidrocarburos con
prospectividad en Yacimientos No Convencionales.

Octava: Que de conformidad con el Articulo 58 del Acuerdo 03 de 2014, la minuta aplicable
al momento de la solicitud de conversión, corresponde a la minuta de la Ronda Colombia
2014.

Novena: Que, examinados la solicitud y complementos, El Contratista acreditó los requisitos
de Capacidad Jurídica, Económico Financiera, Técnica Operacional, Medioambiental y en
materia de Responsabilidad Social Empresarial de conformidad con tos requisitos establecidos
en los términos de referencia de la Ronda Colombia 2014 paras las Áreas Tipo 2 No
Convencionales, como consta en el Informe de Evaluación correspondiente y en sus soportes,
que obran en el expediente de la Actuación Contractual.

Decima: Que el Contratista se compromete a mantener los requisitos de capacidad
relacionados en el numeral anterior, durante toda la vigencia del presente Contrato.

Decima Primera: Que el Contratista declara conocer el estado socioambiental del área
objeto del presente Contrato.

Décima Segunda: Que el Contratista mediante comunicación No. R-302-2016-082763 Id:
153761 del 21 de diciembre de 2016, allegó a la ANH el respectivo documento de constitución
qee U.T. a efectos de la suscripción del presente Contrato.

TODOS POR UN
NUEVO PAÍS

E 24? FQUIDAD EOUCACIÓN

Pl] (As
ANH= o MINMINAS

AGENCIA NACIONAL DE HIDROCARBUROS

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 4 de 123

Décima Tercera: Que la ANH y el Contratista, acuerdan la celebración del presente Contrato
E8iP, contenido en las estipulaciones que se consignan más adelante, conforme al siguiente.

ÍNDICE

No, Capítulo

I Definiciones
II _ | Objeto, Alcance y Duración
JII_| Actividades de Exploración
|_IV_ | Actividades de Producción
v | Conducción y Operaciones
VI__| Regalías
VII | Derechos Contractuales de la ANH
VII | Información y Confidencialidad
IX__| Responsabilidad, Indemnidad, Garantías
X Devolución de Áreas
Supervisión, Incumplimiento y Multas
Terminación
Solución de Controversias
XIV _| Disposiciones Varias

Letra Anexos

A | Área Asignada

8 | Programa Exploratorio
c

3

Derechos Económicos

Programas en Beneficio de las Comunidades

Acuerdos 2 y 5 de 2013, sobre Aportes para Formación, Fortalecimiento
Institucional y Transferencia de Tecnología.

Acuerdo 2 de 2011, sobre Parámetros para los Programas en Beneficio de las
Comunidades

ANH= O minmmmas MINMINAS TODOS POR UN
-_ NUEVO PAÍS

AGENCIA NACIONAL 0€ HIDROCARBUROS ma PAZ EQUIDAD EDUCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 5 de 123

CAPÍTULO 1
DEFINICIONES

Cláusula 1.- Introducción:

Para efectos de ta interpretación, ejecución, terminación y liquidación de este Contrato y de
sus Anexos, los términos y las expresiones que se consignan con mayúscula inicial en su
texto, tienen el significado que a cada uno se asigna en la Cláusula siguiente, sin perjuicio
de la definición consignada en el artículo 2 de la Ley 97 de 1993 sobre Descubrimiento; de
las contenidas en los Acuerdos 4 de 4 de mayo de 2012 y 3 de 26 de marzo de 2014, del
Consejo Directivo, en las Resoluciones 18 1517 de 2002, 18 1495 de 2009 y 9 0341 de 2014,
del Ministerio de Minas y Energía, o en las disposiciones que los modifiquen, adicionen o
sustituyan.

No obstante, algunos términos que no requieren definición o concepto, se consignan también
en mayúscula inicial por su importancia en el contexto del presente Contrato.

Cláusula 2.- Términos y Expresiones Definidos:

A continuación se relacionan los términos y las expresiones materia de definición y su
correspondiente concepto:

Abandono: Taponamiento y cierre técnico de una o varios Pozos, el desmantelamiento de
construcciones y de equipos de producción, así como la limpieza y restauración ambienta! de
las zonas donde se hayan realizado Operaciones de Exploración, Evaluación o Producción, en
ejecución de este Contrato, con arreglo al ordenamiento superior. (Cfr. Res. 181495 de 2009,
Art. 30)

Acumulación: Aplicable exclusivamente para Yacimientos No Convencionales, es aquella
que representa grandes volúmenes de roca cargados con Petróleo o Gas, con límites definidos,
atrapados por una convergencia de varios mecanismos geológicos o físicos, tales como bajas
permeabilidades, presión anormal y mecanismos de absorción. Estas Acumulaciones no

ip óenenden del comportamiento de la columna de agua y requieren esfuerzos adicionales o YA
E TODOSPORUN
ANH= O minminas (6% NUEVOPAÍS

AGENCIA NACIONAL 0% HIDROCARBUROS EE-=—————— E PAZ FQUIDAN EQUCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 6 de 123

estimulación para ser extraídas del subsuelo. También son continuas y no pueden ser
representadas y valoradas en términos de tamaño y números individuales de campos
delineados por contactos de agua.

Año: Período de doce (12) Meses consecutivos, de acuerdo con el calendario Gregoriano,
contado desde una fecha específica y que finaliza el mismo día del año siguiente.

Año Calendario: Período de doce (12) Meses, comprendido entre el primero (1%) de enero
y el treinta y uno (31) de diciembre, ambos inclusive, de cada Año.

Aportes para Formación, Fortalecimiento Institucional y Transferencia de
Tecnología: Contribución a cargo del Contratista, constituida por las sumas de dinero que
debe transferir a la ANH o invertir en el desarrollo de la industria de los Hidrocarburos, para
sufragar programas de formación profesional o especializada; proyectos de fortalecimiento
institucional, o planes que conduzcan a la transmisión de conocimientos sistemáticos en
aspectos inherentes al Sector, con arreglo al reglamento del Consejo Directivo de la ANH
sobre la materia, contenido en los Acuerdos 2 del 23 de mayo y 5 del 10 de diciembre, ambos
de 2013, o en las normas que los modifiquen, adicionen o sustituyan, y al presente Contrato.

Área Asignada: Superficie, Continental o Costa Afuera, comprendida dentro de uno o varios
polígonos, limitados en lo posible por líneas de dirección norte-sur y este-oeste, que
determinan el o los Bloques del subsuelo en los cuales se otorgan al Contratista los derechos
a explorar Hidrocarburos provenientes de Yacimientos Convencionales y/a No Convencionales
según el alcance del Contrato, removerlos de su lecho natural, transportarlos hasta un punto
en la superficie, y adquirir la propiedad de la parte que corresponda a aquel, alinderada en
el Anexo A. En esta Área, el Contratista está autorizado, en razón de este negocio jurídico,
para desarrollar Operaciones de Exploración, Evaluación, Desarrollo y Producción de los
Hidrocarburos provenientes de Yacimientos Convencionales y/o No Convencionales, que son
objeto del mismo, según su Alcance. :

Área Asignada en Evaluación: Porción del Área Asignada, en la cual el Contratista realizó
un Descubrimiento y en la que ha decidido llevar a cabo un Programa de Evaluación para
establecer si es o no Comercial, de acuerdo con la Cláusula 12, denominada Programa de
Evaluación. Esta porción ha de estar enmarcada por un polígono regular en superficie,
My preferiblemente de cuatro (4) lados, que comprenda la envolvente de la proyección vertical
ANHS o... E rusrcas
AGENCIA NACIONAL DE HIDROCARBUROS PAZ EQUIDAD EDUCACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 7 de 123

en superficie de la estructura que corresponde al Descubrimiento.

Área Asignada en Exploración: Porción del Área Asignada, en la cual el Contratista
desarrolla Operaciones de Exploración.

Área Asignada en Producción: Porción o porciones del Área Asignada, en la(s) cual(es)
se localizan uno o más Campos, y existe Producción de Hidrocarburos, como se establece en
el Capítulo I11, Actividades de Producción, del presente Contrato.

Área de Influencia de las Operaciones y de Desarrollo de los Programas en
Beneficio de las Comunidades: Zona geográfica delimitada por el Contratista con
fundamento en el contexto social, económico, ambiental y cultural de los lugares donde han
de desarrollarse las Operaciones de Exploración, Evaluación, Desarrollo y Producción materia
del presente Contrato y donde estas pueden tener repercusiones, y en la cual está obligado
a desarrollar dichos Programas, de acuerdo con lo estipulado en la Cláusula 27 y lo dispuesto
en el Anexo F.

Área Remanente: Área que en el curso de la ejecución contractual queda en poder del
Contratista para la ejecución de las actividades de Exploración, Evaluación, Desarrollo y
Producción, como resultado de las Devoluciones sucesivas a las que está obligado conforme
a este negocio jurídico.

Aviso de Descubrimiento: Información que debe entregar el Contratista a la ANH,
relativa al Descubrimiento de Hidrocarburos provenientes de Yacimientos Convencionales y/o
No Convencionales en el Área asignada, según sea el Alcance del presente Contrato, en los
términos de la Cláusula 11, que lleva esa denominación.

Barril: Unidad de medida del volumen de Hidrocarburos Líquidos, que equivale a cuarenta y
dos (42) galones de los Estados Unidos de América, corregidos a condiciones estándar, es
decir, a una temperatura de sesenta grados Fahrenheit (60% F) y a una atmósfera de presión
absoluta.

Bloque: Volumen del subsuelo, delimitado verticalmente por la proyección de los límites del
Área Asignada hacia el centro de la tierra, donde el Contratista está autorizado para
pasesarrallr Operaciones de Exploración, Evaluación, Desarrollo y Producción de Hidrocarburos

AR
ANHS o... e mesos
AGENCIA NACIONAL 0€ HIDROCARBUROS o PAZ EQUIDAD £OUCACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 8 de 123

provenientes de Yacimientos Convencionales y/o No Convencionales, según el alcance de
este negocio jurídico, es decir, el derecho de buscarlos, removerlos de su lecho natural,
transportarlos a un punto definido de la superficie, y adquirir la propiedad de aquella porción
que constituye su participación, en los términos del ordenamiento superior y del presente
Contrato.

Buenas Prácticas de la Industria del Petróleo: Operaciones, procedimientos, métodos
y procesos idóneos, seguros y eficientes, puestos en práctica para la obtención del máximo
beneficio económico en la recuperación final de las reservas de Hidrocarburos, la reducción
de pérdidas, la seguridad operacional, la protección de las personas, del medio ambiente y
de los recursos naturales en el desarrollo de las actividades de Exploración y Explotación de
Hidrocarburos, comúnmente empleados por operadores profesionales, prudentes y diligentes
en la industria internacional del Petróleo, bajo condiciones y circunstancias similares a las
que se presenten en desarrollo de las actividades y Operaciones de este Contrato, en cuanto
no contrarien el régimen jurídico superior colombiano.

Campo: Área específica en cuyo subsuelo existen uno o más Yacimientos.

Para el caso de Yacimientos No Convencionales, es considerado como el área también
determinada' del subsuelo, con comunicación efectiva en la Acumulación de Hidrocarburos,
asociada al drenaje de influencia generado por la estimulación de los Pozos. El Campo está
limitado por la envolvente formada por la sumatoria del área de drenaje de los Pozos
productores más distantes del (o de los) Arreglo(s) de Pozos.

Campo Comercial: Campa con uno o más Yacimientos Descubiertos, sobre el o los cuales
el Contratista ha declarado Comercialidad.

Declaración de Comercialidad: Manifestación escrita, expresa, clara y precisa del
Contratista a la ANH con la determinación incondicional de Explotar Comercialmente un
Descubrimiento.

Derechos Económicos: Retribuciones en dinero o en especie a cargo del Contratista y a
favor de la AÑH, por los diferentes conceptos establecidos en el ordenamiento superior, en
los Acuerdos 4 de 2012 y 3 de 2014, así como en este Contrato.
ANHS — o .ue. e mascomas
AGENCIA NACIONAL DE HIDROCARBUROS Mamas PA? EQUIDAD EOUCACION
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 9 de 123

Derechos por concepto del Uso del Subsuelo: Retribución periódica en dinero a cargo
del Contratista como compensación por concepto del derecho exclusivo a utilizar el subsuelo
del Área Asignada para la Exploración, Evaluación, Desarrollo y Producción de los
Hidrocarburos provenientes de Yacimientos Convencionales y/o No Convencionales objeto
del presente Contrato, según el Alcance del mismo, cuyos montos y oportunidades de pago
se estipulan en el Numeral 29,1 de la Cláusula 29 y en el Ordinal C.i del Anexo C,
denominados Derechos Económicos, con arreglo al ordenamiento superior y al presente
Contrato.

Derechos por concepto de “Precios Altos”: Retribución en dinero o en especie, a cargo
del Contratista calculada sobre cada unidad de la Producción de su propiedad, en función
de los precios internacionales de los Hidrocarburos y del volumen o del tiempo de aquella,
cuyos montos y oportunidades de cubrimiento se estipulan en el Numeral 29.2 de la misma
Cláusula 29 y en el Ordinal C.2 del Anexo C, también con arreglo al ordenamiento superior y
al presente Contrato.

Derechos de Participación en la Producción: Retribución en dinero o en especie, a cargo
del Contratista, ofrecida por éste en su Propuesta y calculada sobre cada unidad de la
Producción de su propiedad, pagadera como se estipula en el Numeral 29.3 de la Cláusula
29 y en el Ordinal C.3' del Anexo C, también con arreglo al ordenamiento superior y a este
negocio jurídico.

En casos de producción de Hidrocarburos provenientes de Yacimientos No Convencionales
en un Área asignada originalmente para Yacimientos Convencionales, esta participación
corresponderá a la ofrecida por el Contratista para el caso eventual de desarrollar
Yacimientos No Convencionales en aquella.

Y si el Área fue originalmente asignada para Yacimientos No Convencionales, la
Participación en la Producción para el caso eventual de desarrollarse Yacimientos
Convencionales en ella, ha de corresponder también a la ofrecida por el Contratista para
los Hidrocarburos provenientes de este último Tipo de Yacimientos.

En todos los casos debe corresponder a un porcentaje de la Producción neta, igual o mayor
a uno (1), que el Contratista se obliga a reconocer y pagar a la ANH, en dinero o en especie,
«pIntegra y oportunamente, expresado en cifra porcentual y correspondiente a barrites
TODOS POR UN

ANH= O minimas MINMINAS

JGENDIA NACIONAL DE HIDROCARBUROS -_ NUEVO PAÍS
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 10 de 123

equivalentes de aceite (BOE), con arreglo al ordenamiento superior y al respectivo negocio
jurídico. Debe ser siempre un número entero, de manera que na se admiten fracciones. De
presentarse, la ANH aproximará el monto al número entero inmediatamente superior.

Desarrollo u Operaciones de Desarrollo: Actividades, obras y trabajos que realiza y
ejecuta el Contratista en un Área Asignada en Producción, que incluyen, pero sin limitarse
a ellas, perforación, completamiento y equipamiento de Pozos de Desarrollo; diseño,
construcción, instalación y mantenimiento de equipos, tuberías, líneas de transferencia,
tanques de almacenamiento, métodos artificiales de Producción, sistemas de recuperación
primaria y mejorada, sistemas de trasiego, tratamiento y almacenamiento. Previa
autorización expresa y escrita de la ANH, y de acuerdo con la naturaleza de la actividad,
pueden llevarse a cabo fuera del Área Asignada en Producción.

Descubrimiento: Cuando mediante perforación con taladro o con equipo asimitable y la
práctica de las correspondientes pruebas de fluidos, se logra el hallazgo de la roca en la cual
se encuentran: (i) Hidrocarburos acumulados que se comportan como unidad independiente
en cuanto a mecanismos de producción, propiedades petrofísicas y propiedades de fluidos, o
(ii) Acumulaciones que técnicamente permiten concluir, con arreglo a las Buenas Prácticas
de la Industria del Petróleo, que existen Hidrocarburos producibles en Yacimientos No
Convencionales. :

Descubrimiento de Gas Natural No Asociado: Hallazgo cuya prueba formal de
Producción, en el entendido de que sea representativa del Yacimiento o de los Yacimientos
Descubiertos, arroje como resultado una Relación Gas Aceite (RGA) mayor a siete mil (7.000)
pies cúbicos estándar de Gas por cada barril de Hidrocarburos Líquidos, y una composición
molar de heptanos (C7+) menor de cuatro por ciento (4.0%). Se entiende por Relación Gas
Aceite, RGA, la relación entre el volumen de Gas Natural en pies cúbicos por Día y el volumen
de Hidrocarburos Líquidos en Barriles, también por Día, producidos por un Pozo, y por
composición molar de heptanos (C7+), el porcentaje molar de heptanos y demás
Hidrocarburos de mayor peso molecular. La RGA de un Descubrimiento que tiene varios
Yacimientos se determina con base en el promedio ponderado de la producción de cada
Yacimiento, y la composición molar de heptanos (C7+), como el promedio aritmético simple.

Día: Período de veinticuatro (24) Horas, que se inicia a las cero (00:00) y termina a las
veinticuatro (24:00). La expresión Días Calendario, equivale a días comunes o corridos. Por
ANHS — o. e rucscuns
AGENCIA NACIONAL D£ HIDROCARBUROS A PAZ EQUIÑAD EDUCACION
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 11 de 123

el contrario, Días Hábiles, corresponde a los del Calendario Gregoriano, excluidos los sábados,
domingos y festivos en Colombia, es decir, los días laborables forzosos. Cuando en el presente
Contrato no se especifique si un plazo de Días corresponde a Días Calendario, comunes o
corridos, o a Días Hábiles, se entiende que son Días Hábiles.

Exploración u Operaciones de Exploración: Todos las actividades, obras y trabajos que
el Contratista desarrolla o ejecuta en el Área Asignada, para determinar la existencia y
ubicación de Hidrocarburos en el subsuelo, que incluyen, pero sin limitarse a ellos, métodos
geofísicos, geoquímicos, geológicos, cartográficos y, en general, actividades de prospección
superficial, perforación de Pozos Exploratorios y Estratigráficos, así como otras operaciones
directamente relacionadas con la búsqueda de Hidrocarburos en el subsuelo.

Evaluación u Operaciones de Evaluación: Todas las actividades y operaciones realizadas
para determinar la capacidad de producción de Hidrocarburos, o algún parámetro petrofísico
de las rocas o fluidos de los Yacimientos, así como para delimitar la geometría de uno o más
Yacimientos. Incluyen estudios sobre el impacto de la explotación comercial de aquellos en
el medio ambiente, los recursos naturales renovables y el entorno social, conforme a lo
estipulado en la Cláusula 12, denominada Programa de Evaluación. A título de ejemplo, tales
actividades y operaciones incluyen perforación de Pozos Exploratorios, adquisición de
programas sísmicos de detalle, éjecución de pruebas de Producción, y, en general, otras
operaciones orientadas a determinar los límites de un Yacimiento o de Yacimientos
Descubiertos, así como su eventual Comercialidad.

Explotación: incorpora tanto el Desarrollo, como la Producción.

Fase 0: Período comprendido entre la fecha de suscripción del presente Contrato y la Fecha
Efectiva, durante el cual el Contratista debe adelantar los trámites de verificación y
certificación de presencia de grupos o comunidades étnicos en el Área de Influencia de las
Operaciones y de Desarrollo de los Programas en Beneficio de las Comunidades, así como
llevar a cabo la o las Consultas Previas a que haya lugar, en colaboración con el Ministerio
del Interior, cuando ello sea requerido por el ordenamiento superior.

Fecha Efectiva: Es el Día Calendario inmediatamente siguiente a la fecha de terminación
yo la Fase 0, según lo dispone la Cláusula 6, numeral 6.3.1.4.

Y
F 4)

TODOS POR UN
ANH= _ hminvinas (42 NUEVOPAÍS

AGENCIA NACIONAL DE HIDROCARBUROS dia 94? EQUIDAD EDUCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 12 de 123

Gas Natural: Mezcla natural de Hidrocarburos en estado gaseoso a condiciones estándar,
es decir, a una temperatura de sesenta grados Fahrenheit (600 F) y a una atmósfera de
presión absoluta, compuesta por los miembros más volátiles de la serie parafínica de
Hidrocarburos.

Gas Natural Asociado: Todo Gas o vapor innato en la formación y producido de un
Yacimiento clasificado como de Petróleo, así como todo Gas que se extraiga de la capa de
gas de un Yacimiento de Petróleo. Corresponde al Ministerio de Minas y Energía determinar
cuándo el Gas de un Campo, Yacimiento o Pozo es o no asociado. (Cfr. Res. CREG 055 de
1999, Art. 1, Definiciones)

Gas Natural No Asociado (o Gas Natural Libre): Aquel Gas natural que es producido en
Yacimientos donde no se encuentra conjuntamente con el Petróleo. Igualmente, es atribución
del citado Ministerio determinar cuándo el Gas de un Campo, Yacimiento o Pozo es o no libre
o No Asociado. (Cfr. Res. CREG 055 de 1999, Art. 1, Definiciones)

Hidrocarburos: Compuestos orgánicos constituidos principalmente por la combinación
natural de carbono e hidrógeno, así como de aquellas sustancias que los acompañan o se
derivan de ellos. Para efectos de este Contrato, este concepto NO incluye Gas Metano
Asociado a Mantos de Carbón (CBM), ni aquellos contenidos en arenas bituminosas.

Hidrocarburos Líquidos: Hidrocarburos que en condiciones estándares de temperatura y
presión, es decir, a sesenta (60) grados Fahrenheit (600F) y a una atmósfera de presión
absoluta, permanecen en estado líquido en la cabeza del Pozo o en el separador, así como
los destilados y condensados que se extraen del Gas.

Hidrocarburos Líquidos Extrapesados: Aquellos con gravedad API ("American Petroleum
Institute”) menor a diez grados (100).

Hidrocarburos Líquidos Pesados: Aquellos con gravedad API (“American Petroleum
Institute”) mayor o igual a diez grados (100) y menor de quince grados (150).

Interés Moratorio: Tasa máxima de interés que el ordenamiento jurídico colombiano
permite cobrar para eventos de mora, certificada por la Superintendencia Financiera o por la
entidad que haga sus veces, y aplicable a obligaciones dinerarias en Pesos Colombianos. Si
TODOS POR UN

ANH= O MinmiNas MINMINAS

AGENCIA NACIONAL DE HIDROCARBUROS NUEVO PAÍS
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 13 de 123

las obligaciones se han estipulado en Dólares de los Estados Unidos de América, corresponde
a la Tasa Principal LIBOR (London Interbank Borrowing Offered Rate) a tres (3) Meses, para
los depósitos en esa misma moneda, incrementada en ocho puntos porcentuales (LIBOR más
8%).

Inversión Adicional: Suma de dinero expresada en dólares de los Estados Unidos de
América, en múltiplos de cien mil (100.000) si el Área asignada es Continental, o de un millón
(1.000.000) si es Costa Afuera (Off5hore)o prospectiva para Yacimientos No Convencionales,
que el Contratista está obligado a invertir para sufragar los costos y gastos
correspondientes a las actividades exploratorias adicionales propuestas para la primera Fase
dei Períado Exploratoria, por encima de las establecidas en el Programa Mínimo fijado por la
ANH para cada Área Asignada. La Inversión Adicional se considera parte esencial e integral
del Programa Exploratorio. Debe ser invertida en el curso de la Primera Fase del Periodo
Exploratorio del presente Contrato, so pena de verse el Contratista obligado a entregar a
la ANH la Inversión Remanente, salvo las opciones expresamente previstas, todo de acuerdo
con la Cláusula 9.

Inversión Remanente: Aquella porción de las inversiones a cargo del Contratista, tanto
la Mínima y la Adicional -en su caso-, si se trata del Programa Exploratorio, como la
correspondiente al Programa Exploratorio Posterior, de haberio, que no ha sido efectivamente
invertida en la ejecución de las actividades correspondientes a las distintas Fases en curso
de cada uno de ellos, con sujeción a la citada Cláusula 9. En el evento de no haberse
completado las inversiones de la Fase correspondiente, o de que su monto haya resultado
inferior al fijado u ofrecido y pactado, previos autorización y acuerdo con la ANH, la diferencia
puede ser empleada en el desarrollo de actividades adicionales de exploración o de evaluación,
en ejecución del mismo Contrato, salvo los casos de renuncia; en trabajos exploratorios
adicionales en Áreas correspondientes a otro u otros Contratos de Exploración y Producción,
ERP o de Evaluación Técnica, TEA entre las dos (2) partes, o, finalmente, en Áreas Libres de
interés para la ANH, caso en el cual, la información recabada o el resultado de las actividades
exploratorias pasará a ser de propiedad exclusiva de esta última. De lo contrario, es decir, si
no se opta y formaliza alguna de las posibilidades señaladas, el Contratista debe entregar
a la ANH, en dinero efectivo, el valor de las inversiones que no hubiera realizado
efectivamente en la respectiva Fase, bien las correspondientes al Programa Expioratorio y/o
Jal Programa Exploratorio Posterior.
ANHS o... Esas

AGENCIA NACIONAL 0€ HIDROCARBUROS MM PAZ EQUIDAD EOUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 14 de 123

Inversión Social: Compromiso asumido por el Contratista con las comunidades del Área
de Influencia de las Operaciones y de Desarrollo de los Programas en Beneficio de las
Comunidades, en las zonas de ejecución de las actividades de Exploración, Evaluación, y
eventuales de Desarrollo y Producción, a su cargo, y en las que tales actividades tengan
repercusión o efectos, con el fin de_fomentar el desenvolvimiento sostenible mediante un
conjunto de actividades y de inversiones empresariales encaminadas a contribuir al
fortalecimiento del entorno social, cultural y económico, y a mejorar las condiciones de
bienestar de sus habitantes.

Este compromiso ha de cumplirse mediante la formulación y ejecución de programas y
proyectos especificos con arreglo a la Cláusula 27 y al Anexo F, denominados Programas en
Beneficio de las Comunidades. La Inversión Social es diferente de aquella que pueda
imponerse o llegue a desarrollarse con motivo del cumplimiento de las actividades inherentes
a la solicitud, trámite y ejecución de Licencias Ambientales, Planes de Manejo Ambiental y
Consultas Previas.

Debe reflejarse en erogaciones que beneficien efectiva y directamente a las comunidades,
sin incluir costos de personal, logísticos, administrativos u otros indirectos en que incurra el
Contratista para dar cumplimiento a los programas y proyectos de Inversión Social.

Límite Económico del Campo: Tasa de producción de uno o varios Pozos o Arreglos de
Pozos, más allá de la cual los flujos netos de efectivo de las Operaciones de Producción son
negativos. Equivale al agotamiento de la Producción.

Mes: Período de tiempo contado a partir de cualquier Día de un mes calendario determinado,
que culmina el mismo Día del mes calendario siguiente, con arreglo al artículo 829 del Código
de Comercio.

Multas Conminatorias: Instrumentos de apremio para que el Contratista cumpla o se
allane a cumplir oportuna, eficaz y eficientemente las obligaciones a su cargo, de manera
que NO tienen carácter sancionatorio ni constituyen estimación anticipada de perjuicios.
Pueden por consiguiente acumularse con cualquier tipo de indemnización o pena pecuniaria.
El pago o la compensación de Multas Conminatorias NO exonera al Contratista del deber
de satisfacer eficaz y eficientemente, los compromisos y obligaciones de su responsabilidad,
conforme al presente Contrato y sus Anexos; de ejecutar y terminar a satisfacción de la ANH
ANHS o... e usisons
AGENCIA NACIONAL DE HIDROCARBUROS == EOQUIVAD EOUCACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 15 de 123

las actividades y Operaciones a su cargo, ni de entregar, también a satisfacción de aquella,
los resultados, productos, y demás información requeridos y pactados, con arreglo al régimen
jurídico superior y al Contrato.

Multas Sancionatorias: Instrumentos de pena por incumplimiento definitivo de
prestaciones, compromisos y obligaciones a cargo del o de los Contratistas, que comportan
estimación anticipada pero parcial de los perjuicios causados. Su efectividad no significa
limitación alguna para que la ANH exija judicial o extrajudicialmente el reconocimiento y
pago del monto restante de los perjuicios derivados del o de los incumplimientos, de haberlos.
El pago o la compensación de estas multas tampoco exonera al Contratista del deber de
satisfacer eficaz y eficientemente los compromisos y obligaciones de su responsabilidad,
conforme al presente Contrato y sus Anexos; de ejecutar y terminar a satisfacción de la ANH
las actividades y operaciones a su cargo; ni de entregar, también a satisfacción de aquella,
los resultados, productos, y demás información requeridos y pactados con arreglo al régimen
jurídico superior y al Contrato.

Operador: Persona jurídica responsable de conducir las actividades de Exploración,
Evaluación, Desarrollo y Producción de Hidrocarburos; de asumir el liderazgo y la
representación del Contratista, así como de dirigir la ejecución contractual y las relaciones
—con la ANH. Individualmente debe contar con y mantener todos los requisitos de Capacidad
Técnica y Operacional, Medioambiental y en materia de Responsabilidad Social Empresarial,
de conformidad con el Reglamento de Contratación para Exploración y Explotación de
Hidrocarburos de la ANH y lós Términos de Referencia del Procedimiento de Selección que
dio lugar al presente Contrato. En todo caso, debe contar con la aprobación de la Entidad.

Partes: A partir de la suscripción del presente Contrato, la ANH y la persona jurídica
Contratista, o cada una de las personas jurídicas que integren Contratistas Plurales, bajo
la modalidad de asociación adoptada, denominados genéricamente Contratista.

En el curso de la ejecución contractual, la misma ANH y aquella o aquellas, o sus respectivos
cesionarios, previa autorización expresa y escrita de la Entidad, siempre que reúnan, cuando
menos, las mismas condiciones de Capacidad Económico Financiera, Técnica y Operacional,
Medioambiental y en materia de Responsabilidad Social Empresarial mínimas exigibles en los
Términos de Referencia que dieron lugar a la asignación del Área y a la celebración del
rpcontrato, y, en todo caso, a aquellas que exija el Reglamento de Contratación de actividades e
ANH= O minimas MINMINAS a do

AGENOIA NACIONAL DE HIDROCARBUROS PAZ EQUIDAD EOUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 16 de 123

de Exploración y Explotación de Hidrocarburos de la ANH, vigente para la oportunidad de la
correspondiente transacción, y que se celebre efectivamente el correspondiente Contrato
Adicional, que dé cuenta de la cesión.

La cesión de participaciones a intereses de integrantes de Contratistas Plurales en la
correspondiente asociación, bien entre sí o a favor de terceros, también requiere autorización
previa, expresa y escrita de la Entidad, una vez surtida la acreditación de que las condiciones
de Capacidad conforme a lo prevista en el párrafo precedente, y que se someta a la ANH la
correspondiente modificación del Acuerdo o Convenio de Asociación respectivo. En todo caso,
el Operador debe mantener participación mínima del treinta por ciento (30%) a lo largo de
toda la ejecución contractual y hasta la liquidación definitiva de los compromisos recíprocos.

Procede advertir, además, que, salvo las excepciones previstas en el Numeral 6.3.14 de los
Términos de Referencia del Procedimiento de Selección que dio lugar al presente Contrato y
según su texto, el cambio de Beneficiario Real o Controlante del Contratista individual, del
Operador y de quien o quienes hubieran acreditado los requisitos de Capacidad Económico
Financiera en casos de Contratistas Plurales, requerirá también autorización previa, expresa
y escrita de la ANH, salvo que se trate de sociedades abiertas o inscritas en bolsas de valores,
casos en los cuales, cualquier transacción que conduzca al cambio de Beneficiario Real o
Controlante del Contratista Individual o del Operador o de cualquier otro integrante de
Contratistas Plurales que hubiera acreditado los requisitos de Capacidad Económico
Financiera, debe ser informada a la Entidad .

A las mismas condición y excepción quedan sometidas las fusiones o escisiones de la persona
jurídica Contratista Individual, del Operador o de cualquier otro integrante de Contratistas
Plurales que hubiera acreditado los requisitos de Capacidad Económico Financiera, a fin de
establecer que se mantienen los fundamentos que dieron lugar a la Habilitación y a la
consiguiente adjudicación.

En los dos casos anteriores, aplican las excepciones estipuladas en el penúltimo párrafo del
Numeral 65.2, Otras Transacciones, de la Cláusula 65, denominada Cesión y otras
Transacciones.

Período de Exploración: Lapso de seis (6) Años, contados a partir de la Fecha Efectiva,
así como cualquier prórroga otorgada por la ANH, sí se trata de Áreas prospectivas para
ANHAS o. E rusioms

AGENCIA NACIONAL DE HIDROCARBUROS 5 E5>>=——_——— a $? EQUIDAD EOUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 17 de 123

Yacimientos Convencionales de Hidrocarburos, o de nueve (9) Años, también contados a
partir de la Fecha Efectiva, así como eventuales prórrogas al mismo, para Áreas prospectivas
para Yacimientos No Convencionales y Costa Afuera (Offshore) durante el cual el
Contratista está obligado a ejecutar, entre otras, todas las actividades previstas en el
Programa Exploratorio, así como a realizar las inversiones correspondientes también
contempladas en el mismo, de acuerdo con el régimen superior y el presente Contrato.

Período de Producción: Respecto de cada Área Asignada en Producción de Hidrocarburos
en Yacimientos Convencionales, el lapso de hasta veinticuatro (24) Años y sus extensiones,
si las hay, contado desde la fecha de la Declaración de Comercialidad del Campo
correspondiente, o de treinta (30) Años y sus extensiones, de pactarse, también contados
desde la fecha de la Declaración de Comercialidad del Campo correspondiente, respecto de
cada Área Asignada en Producción de Hidrocarburos en Yacimientos No Convencionales o
Costa Afuera (Offshore) durante el cual el Contratista debe realizar, entre otras, las
Operaciones de Desarrollo y de Producción.

Plan de Desarrollo: Documento guía preparado por el Contratista, de acuerdo con la
Cláusula 17, con el fin de asegurar la explotación técnica, eficiente y económica de cada Área
Asignada en Producción, y que debe contener, entre otros aspectos, el cálculo de reservas
de Hidrocarburos, la descripción de las facilidades de Producción y transporte de los mismos,
los pronósticos de Producción para el corto y mediano plazos, y el Programa de Abandono.

Pozo de Desarrollo: Aquel que se perfora con el propósito de contribuir a la explotación de
Yacimiento o Yacimientos, después del Período de Exploración y de la ejecución del Programa
de Evaluación. (Cfr. Resolución 18 1495 de 2009, artículo 6). Tratándose de Yacimientos No
Convencionales, son todos los que se perforen después de la Declaración de Comercialidad
y dentro del Período de Explotación.

Pozo Estratigráfico: Perforación con propósitos de reconocimiento y muestreo, sin objetivo
hidrocarburífero, encaminada a determinar la secuencia (constitución) litológica y las
propiedades petrofísicas y geoquímicas de la columna (secuencia) estratigráfica existente en
el subsuelo.

y” perforación debe garantizar:

Y
- PORUN

ANHS — o E econ

AGENCIA NACIONAL 0€ HIDROCARBUROS a PA? EQUIDAD EQUCACION
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 18 de 123

Toma de núcleos convencionales que cubran por lo menos un cinco por ciento (5%)
del espesor total de la columna estratigráfica. Para el resto, testigos laterales con
intervalos de máximo veinte (20) pies.

Registro de los fluidos y gases contenidos en la secuencia.

Toma de registros de Pozo, eléctricos, sónicos, visuales, radioactivos y térmicos, entre
otros.

Su profundidad final debe ser la requerida para comprender la o las formaciones objetivo.

Pozo Exploratorio: Aquel perforado para buscar o comprobar la existencia de
Hidrocarburos en Bloque, no probada como productor, o para buscar Yacimientos adicionales
no conocidos. Tratándose de Yacimientos Convencionales, se adopta la definición
correspondiente a los Pozos A3 y A2 adoptada por el Ministerio de Minas y Energía. (Cf.
Resolución Min. Minas 18 1517 de 2002, Arts, 1 y 2)

Para Yacimientos No Convencionales, son todos aquellos Pozos, con excepción de los
Estratigráficos, que se perforen con el objeto de establecer la existencia y caracterización de
un Campo Comercial. Un número plural de Pozos Exploratorios puede ser perforado de
manera contigua o próxima en la misma unidad geológica de interés para generar
interferencia entre ellos. Con arreglo al Parágrafo 3 del Artículo 9 de la Resolución Min. Minas
9 0341 de 2014, se deben tomar corazones en la zona de interés, por lo menos en un (1)
Pozo por cada Arreglo de Pozos.

Producción u Operaciones de Producción: Son todas las Operaciones y actividades
realizadas por el Contratista en un Área Asignada en Producción para llevar a cabo los
procesos de extracción, recolección, tratamiento, almacenamiento y trasiego de los
Hidrocarburos hasta el Punto de Entrega, el Abandono y las demás actividades relativas a la
obtención de aquellos.

Programa Anual de Operaciones: El correspondiente a las actividades de Producción, que
el Contratista se obliga a ejecutar durante el correspondiente período anual, de acuerdo
con lo estipulado en la Cláusula 18.

Programa Exploratorio: El correspondiente a las Operaciones de Exploración, descritas en
el Anexo B, que el Contratista se compromete a ejecutar durante cada Fase del Período de
ANHS oe e asisms

AGENCIA NADIONAL DE KIDROCARBUROS PAZ EQUIDAD EQUEACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 19 de 123

Exploración, de acuerdo con lo previsto en los Términos de Referencia que dieron origen al
presente Contrato y a sus estipulaciones. Lo integran tanto aquellas actividades enunciadas
en dichos Términos, en los Programas Exploratorios Mínimos para la respectiva Fase, así
como las propuestas por el Contratista como Inversión Adicional en Exploración para la
Primera Fase (Fase 1), y aquellas acordadas con la ANH para un eventual Programa
Exploratorio Posterior.

Programa Exploratorio Mínimo: Componente del Programa Exploratorio correspondiente
a aquellas Operaciones de Exploración, que el Contratista se compromete a desarrollar
durante cada Fase, en el curso del Período Exploratorio del Contrato, excluidas las actividades
propuestas y contratadas como Inversión Adicional en Exploración para la Primera Fase (Fase

D.

Programa Exploratorio Adicional: Componente del Programa Exploratorio de ta Primera
Fase (Fase 1), que comprende las actividades propuestas y contratadas como Inversión
Adicional.

Programa Exploratorio Posterior: Comprende las Operaciones de Exploración, que el
Contratista se compromete a ejecutar con posterioridad a la culminación del Programa
Exploratorio, tanto Mínimo como Adicional, conforme a lo estipulado en el Numeral 8.4 de la
Cláusula 8.

Programa de Evaluación: Programa de Operaciones de Evaluación, sometido por el
Contratista a la ANH, según la Cláusula 12, con el propósito de evaluar un Descubrimiento
y determinar si es o no Comercial.

Programa de Trabajo: Secuencia coordinada y concatenada de las actividades y de las
Operaciones de Exploración, Evaluación y/o Producción en el Área Asignada, conforme al
presente Contrato. Debe incorporar el Cronograma con sujeción al cual han de iniciarse y
desarrollarse hasta su culminación las actividades inherentes a cada Etapa y Programa, así
como ejecutarse efectivamente el presupuesto de inversiones correspondiente.

Programas en Beneficio de las Comunidades o PBC: Conjunto de actividades definidas
exclusivamente por el Contratista con las comunidades del Área de Influencia de sus
“Operaciones, en las zonas de ejecución de las actividades de Exploración, Evaluación, yk
a
Pa

y TODOSPORUN

ANH= _ | minminas (EL NUEVOPAÍS

AGENCIA NACIONAL DE HIDROCARBUROS doma PAZ LQUIDAD COUCACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 20 de 123

eventuales de Desarrollo y Producción, a su cargo, y en las que tales actividades tengan
repercusión o efectos, correspondientes a la Inversión Social, como parte de su política y de
sus planes y programas de Responsabilidad Social Empresarial, a fin de contribuir al desarrollo
sostenible, de acuerdo con lo estipulado en la Cláusula 27 y en el Anexo F del presente
Contrato, que llevan esa denominación.

Han de consistir en programas, proyectos y actividades diferentes de los que el Contratista
esté en el deber de acometer en desarrollo de Licencias Ambientales, Planes de Manejo
Ambiental, y Consultas Previas.

Punto de Entrega: Sitio acordado por las Partes, donde el Contratista debe poner a
disposición de la ANH la porción de la Producción de Hidrocarburos correspondiente a las
Regalías establecidas por la Constitución y la ley, con arreglo al Capítulo VI de este Contrato,
lo mismo que los Derechos Económicos por concepto de Precios Altos y de Participación en
la Producción (X%), a favor de la Entidad, de que tratan el Capítulo VII y el Anexo C, cuando
esta última opte por que sean entregados en especie, o en el cual debe realizarse el cálculo
de acuerdo con el volumen aplicable de Hidrocarburos, para realizar el pago en dinero, según
haya elegido la misma ANH.

Ha de cumplir las especificaciones mínimas requeridas para permitir el acceso al sistema de
transporte que emplee el Contratista, de acuerdo con la reglamentación aplicable. A partir
de ese Punto, el dominio y la custodia de la porción de los Hidrocarburos producidos,
correspondiente a las Regalías y a los referidos Derechos Económicos a favor de la ANH, es
de cargo de esta última.

Si las Partes no logran consenso en torno a la determinación del Punto de Entrega, éste será
establecido por la ANH, sobre la base de que ha de ser un punto ubicado a la salida de la
unidad de tratamiento o a la entrada del sistema de transporte.

Tratándose de Áreas Costa Afuera, corresponderá al mismo punto donde el Contratista
comercialice los hidrocarburos de su propiedad, el cual debe contar con capacidad suficiente
para almacenar y/o entregar el volumen que debe ser puesto a disposición de la ANH, a
título de Regalías y de tales Derechos Económicos, a tono con las estipulaciones de la
Cláusulas 28 y 29.
TODOS POR UN

ANH= _ vimos (EL NUEVOPAÍS

AGENCIA NACIONAL OE HIDROCARBUROS o PAZ EQUIDAD EDUCACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 21 de 123

Punto de Fiscalización: Sitio aprobado por el Ministerio de Minas y Energía o por la entidad
que asuma esta responsabilidad, con el objeto de determinar el volumen de Hidrocarburos
correspondiente a las Regalías, el de propiedad del Contratista, y aquellos relevantes para
el cálculo de los Derechos Económicos a favor de la ANH.

Regalías: Contraprestación en dinero o en especie a favor del Estado, por concepto de la
explotación de los Hidrocarburos propiedad de la Nación, conforme a la Constitución Política,
las Leyes 756 de 2002 y 1530 de 2012, el presente Contrato y las Resoluciones ANH 350 y
351 de 2014, o las normas que las modifiquen, sustituyan o complementen.

Con sujeción al Parágrafo Primero del Artículo 14 de la Ley 1530 de 2012, sobre la Producción
de Hidrocarburos proveniente de Yacimientos No Convencionales rige el sesenta por ciento
(60%) del porcentaje aplicable sobre la originada en Yacimientos Convencionales.

Términos de Referencia: Documento que contiene las reglas aplicables al Procedimiento
de Selección de Contratistas y Asignación de Áreas “Ronda Colombia 2014”: los requisitos
para obtener Habilitación y la forma de determinarla; las condiciones que deben reunir las
Propuestas presentadas por los Participantes debidamente Habilitados; los criterios para la
evaluación y calificación de tales Propuestas; la oportunidad y la forma en que tendrá lugar
la asignación de las Áreas ofrecidas y la adjudicación de los Contratos proyectados, asf como
información relevante en torno a dicho Procedimiento, origen del presente Contrato.

La minuta de Contrato forma parte de los Términos de Referencia como Anexo, y estos de
los Documentos del Contrato.

Tipo de Yacimiento: Clasificación de los Yacimientos de Hidrocarburos en función de sus
características y de la prospectividad del Área objeto de asignación y Contrato. Es
determinante de las condiciones de Capacidad Económico Financiera, Técnica y Operacional,
Medioambiental, y en materia de Responsabilidad Social Empresarial, que deben reunir los
Proponentes y Contratistas para su Exploración y Explotación; así como de los términos
jurídicos, técnicos y económicos del correspondiente Contrato de Exploración y Producción,
ESP.

WTI: Crudo denominado “West Texas Intermediate WTI”, cuyas condiciones de calidad y
punto de entrega son definidos por el *Vew York Mercantile Exchange, NY MEX”y cuyo precio e
(A 7
ANHS o. e mismas
AGENCIA NACIONAL DE HIDROCARBUROS Emi PAZ EQUIDAD EDUCACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 22 de 123

es utilizado como referencia para el mercado de futuros de Petróleo crudo. Para todos los
efectos del presente Contrato, el valor de referencia del crudo “WTI” será el empleado por la
autoridad competente para la liquidación de las Regalías en cada período, y para establecer
el punto de partida del Derecho Económico por concepto de “Precios Altos”, salvo que la
ANH disponga otro crudo de referencia, como se estipula en el Numeral 29.2 de la Cláusula
29 y en el Ordinal C.2 del Anexo C.

Yacimiento Convencional: Formación rocosa en la que ocurren acumulaciones de
Hidrocarburos en trampas estratigráficas y/o estructurales. Se caracteriza por un sistema
natural de presión único, de manera que la Producción de Hidrocarburos de una parte del
Yacimiento afecta la presión de reservorio en toda su extensión. Está limitado por barreras
geológicas, tales como estratos impermeables, condiciones estructurales y agua en las
formaciones, y se encuentra efectivamente aislado de cualquier otro Yacimiento que pueda
estar presente en la misma área o estructura geológica.

Yacimiento Descubierto No Desarrollado: Yacimiento Descubierto mediante perforación,
pero devuelto a la ANH sin actividad adicional, por cualquier motivo, de manera que se
encuentra bajo su administración.

Yacimiento No Convencional: Formación rocosa con baja permeabilidad primaria; a la
que se debe realizar estimulación para mejorar las condiciones de movilidad y recobro de
Hidrocarburos. Los Yacimientos No Convencionales típicos comprenden, entre otros, las
arenas y carbonatos apretados, el gas metano asociado a mantos de carbón, gas y petróleo
de lutitas, las arenas bituminosas y los hidratos de metano. (Cfr. Decreto 3004 de 2013)

No obstante, el presente Contrato excluye la Exploración y Explotación de Hidrocarburos en
Arenas Bituminosas y de Gas Metano asociado a Mantos de Carbón (CBM).

Otros términos o conceptos especiales y relevantes para este negocio jurídico, cuya
interpretación requiera alguna precisión adicional a la que se deriva del sentido natural y
obvio de las palabras, tendrán el significado que se les asigna cuando sean empleados en el
texto del presente Contrato.

CAPÍTULO II
OBJETO, ALCANCE Y DURACIÓN
== ; TODOS PORUN

ANH= miNmiÑas (42 NUEVOPAÍS

AGENCIA NACIONAL DE HIDROCARBUROS 5E>-=——————_—_——_—_——_—_— Mim PAZ EQUIDAD EDUCACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 23 de 123

Cláusula 3.- Objeto:

3.1 Enunciación: Consiste en la asignación del Área CR-2, Continental, prospectiva para
Yacimientos No Convencionales, dentro de cuya delimitación el Contratista tiene derecho
exclusivo y obligación de acometer y desarrollar actividades Exploratorias, conforme a los
Programas Mínimo y Adicional pactados; a realizar las inversiones previstas para el efecto,
así como a producir los Hidrocarburos propiedad del Estado que se descubran en el subsuelo
de la misma, todo lo cual realiza en nombre propio y por su cuenta y riesgo, con arreglo a
Programas específicos, y a cambio de retribuciones consistentes en el pago de Regalías, de
Derechos Económicos y de Aportes a título de Formación, Fortalecimiento Institucional y
Transferencia de Tecnología.

El Contratista tiene, además, derecho a la parte de la Producción de Hidrocarburos que le
corresponda, provenientes del o de las Áreas Asignadas en Producción, en los términos del
presente Contrato.

3.2 Condiciones: En ejercicio de los derechos y en cumplimiento de las obligaciones de que
trata la presente estipulación, el Contratista ha de desarrollar las actividades y ejecutar las
Operaciones inherentes a la Exploración y Producción de Hidrocarburos en el Área Asignada,
en su nombre, por su cuenta y a sus exclusivos costos, gastos y riesgo, al tiempo que ha de
proporcionar los recursos de todo orden, que resulten necesarios para proyectar, preparar y
llevar a cabo todas las actividades y Operaciones de Exploración, Evaluación, Desarrollo y
Producción.

Cláusula 4.- Alcance:

4.1 Extensión de la Exclusividad: La exclusividad que se otorga al Contratista mediante
este negocio jurídico, se circunscribe al Tipo de Yacimientos para cuya Exploración y
Producción ha sido celebrado, conforme a las reglas de Habilitación establecidas en los
Términos de Referencia de la “Ronda Colombia 2014".

Por consiguiente, la asignación del Área no impide que la ANH desarrolle directamente
labores destinadas a obtener información técnica adicional respecto del otro Tipo de
Pp ecimiento en ella, ni que la asigne también a otro u otros interesado(s) para el desarrollo 00
TODOS POR UN
”. NUEVO PAÍS

PAZ EQUIDAD EGUCACIÓN

ANHss om

AGENCIA NACIONAL DE HIDROCARBUROS

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 24 de 123

de actividades de Exploración y Explotación de Hidrocarburos provenientes de ese otro Tipo
de Yacimientos, exclusivamente en los siguientes casos: (i) cuando las condiciones de
Capacidad no permitan al Contratista extender sus actividades a otro Tipo de Yacimientos,
y éste no se asocie con un Operador que sí las cumpla; (ii) cuando aquel decida no
Explorarlos y/o Producirlos, según se estipula más adelante, o (ili) si se trata de
Hidrocarburos excluidos expresamente de este negocio jurídico.

En efecto, ni el Objeto ni el Alcance del presente Contrato comprenden la posibilidad de
Explorar ni de Producir Gas Metano Asociado a Mantos de Carbón (CBM), ni Hidrocarburos
en Arenas Bituminosas. Por consiguiente, si el Contratista encuentra este tipo de
Yacimientos No Convencionales, debe informarlo inmediatamente a la ANH.

4.2 Limitación: Los derechos otorgados al Contratista en este negocio jurídico, se refieren
en forma exclusiva a los Hidrocarburos de propiedad del Estado que se descubran dentro del
Área Asignada y, por consiguiente, no se extienden a cualquier otro recurso que pueda existir
en dicha Área y en el Bloque correspondiente, incluidos Yacimientos Descubiertos No
Desarrollados, salvo que se trate de Áreas asignadas para Explorar y Explotar esos
Yacimientos.

4.3 Separación: Conforme a lo pactado precedentemente, en el evento de que el
Contratista se encuentre Habilitado por la ANH para explorar y producir Hidrocarburos
provenientes de Yacimientos No Convencionales y de Yacimientos Convencionales en la
misma Área Asignada, cada proceso de Exploración, Evaluación, Desarrollo y Producción
debe mantenerse separado e independiente uno del otro. Además, ninguno de los
compromisos, obligaciones, plazos y términos de uno, pueden extenderse ni se aplican al
otro. Las anteriores circunstancias no impiden que el Contratista pueda emplear elementos
de infraestructura comunes, ni compartir procedimientos técnicos, información y facilidades
de superficie, para el desarrollo de los dos (2) Tipos de Yacimientos.

4.4 Excepciones: Además, cuando el Contratista se encuentre Habilitado para Explorar y
Producir Hidrocarburos en Yacimientos No Convencionales y, en ejecución del Contrato,
concluye que existe prospectividad para Yacimientos Convencionales, debe informarlo así por
escrito a la ANH, dentro del Mes siguiente a aquel en que determine que existe dicha
prospectividad.
TODOSPOR UN
ANH= O minimas NUEVO PAÍS

AGENCIA NACIONAL DE HIDROCARBUROS PAZ EQUIDAO EDUCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 25 de 123

Informada la Entidad, el Contratista está facultado para extender sus actividades y
Operaciones de Exploración, Evaluación, Desarrollo y Producción a este Tipo particular de
Yacimientos, en los términos de este Contrato, previa aprobación de los Programas
correspondientes.

Transcurridos dos (2) Años, contados a partir de la fecha de radicación del informe escrito a
la ANH, sin que se hayan iniciado Operaciones de Exploración, y, si es del caso, de Evaluación
y Desarrollo, la ANH podrá emprender directamente labores destinadas a obtener
información adicional sobre Yacimientos Convencionales en el Área, o asignarla a uno o varios
terceros, pero exclusivamente para Explorar y Producir Hidrocarburos provenientes de este
Tipo de Yacimientos.

4.5 Por su parte, si durante el Período de Exploración o en el de Producción de un Contrato
celebrado para desarrollar Yacimientos Convencionales, el Contratista concluye que en el
Área Asignada existe prospectividad para No Convencionales y no se trata de porciones ya
entregadas a la ANH o de un Área Devuelta a la Entidad, debe informarlo así por escrito a
aquella, dentro del Mes siguiente a la fecha en que concluya tal prospectividad. Puesta en
conocimiento la Entidad, el Contratista Habilitado en la “Ronda Colombia 2014” para
desarrollar este Tipo particular de Yacimientos, cuyas condiciones de Capacidad fundamento

+* de la adjudicación se mantienen para la oportunidad correspondiente, tiene facultad para
acometer las Operaciones de Exploración, Evaluación, Desarrollo y Producción inherentes a
los mismos, en los términos de este Contrato.

La misma facultad asiste al Contratista que para la oportunidad correspondiente ha
alcanzado los requisitos de Capacidad para Explorar y Explotar Yacimientos No
Convencionales, y solicita y obtiene Habilitación de la ANH, siempre que cumpla las
condiciones estipuladas en los numerales (ii) y (iii) del párrafo subsiguiente.

De no ocurrir ninguno de los eventos reseñados, el Contratista solamente podrá desarrollar

Yacimientos No Convencionales, de reunir las siguientes condiciones concurrentes: (i) Que

se asocie con un nuevo Operador que sí cumpla los requisitos de Capacidad Económico

Financiera, Técnica y Operacional, Medioambiental y de Responsabilidad Social Empresarial,

con sujeción al Reglamento de Contratación para Exploración y Explotación de Hidrocarburos

de la ANH, y de acuerdo con la Cláusula 65; (ii) Que garantice a la ANH, por escrito y con
qn sustentación técnica y económica, que esta posibilidad no afectará el cumplimiento de 2

ANH= O mimos: MINMINAS A

JGENTIA NACIONAL DE HIDROCARBUROS PAL EQUIDAD EQUEACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 26 de 123

las demás obligaciones y compromisos contractuales, y, (iii) Que la ANH imparta autorización
escrita para el efecto, además de que las Partes suscriban el correspondiente Contrato
Adicional, por razón de la incorporación de uno o varios nuevos asociados y de los Programas
Exploratorios por desarrollar.

No obstante, transcurridos dos (2) Años, contados a partir de la fecha de radicación del
informe escrito a la ANH, sin que se hayan iniciado Operaciones de Exploración, y, si es de!
caso, de Evaluación y Desarrollo para Yacimientos No Convencionales, la ANH podrá
emprender directamente labores destinadas a obtener información adicional sobre ese Tipo
de Yacimientos en el Área, O asignarla a uno o más terceros, pero exclusivamente para
explorar y producir Hidrocarburos provenientes de Yacimientos No Convencionales.

4.6 En los eventos de que tratan los dos (2) Numerales anteriores, las Partes deben celebrar
Contrato Adicional en el que se consignen los Programas Exploratorios por desarrollar y las
inversiones requeridas para su ejecución, así como las Fases y los términos de tiempo en que
deben hacerlo, de acuerdo con el Tipo de Yacimiento que corresponda.

Cláusula 5.- Área Asignada:

* 5.1 Concepto: Superficie, Continental o Costa Afuera, que determina el o los Bloques del

subsuelo en los cuales se otorgan al Contratista derechos exclusivos para Explorar
Hidrocarburos provenientes de Yacimientos Convencionales y/o No Convencionales según el
alcance del Contrato, removerlos de su lecho natural, transportarlos hasta un punto en la
superficie y adquirir la propiedad de la parte que corresponda a aquel o aquellos, alinderada
en el Anexo A.

5.2 Delimitación: Comprende ta superficie delimitada por las coordenadas que se consignan
en el Anexo A. Salvo que haya sido asignada para el desarrollo de Yacimientos No
Convencionales o que posteriormente se autorice tal propósito, casos en los cuales no hay
lugar a devoluciones antes de finalizar el Período Exploratorio, su superficie se reducirá
gradualmente, de acuerdo con lo pactado en el Capítulo X, denominado precisamente
Devolución de Áreas.

5.3 Restricciones: Si -con posterioridad a la celebración del presente Contrato-, una o más
porciones del Área Asignada es o son restringida(s) o limitada(s) por disposición normativa
ANHS= e. E mnesconas

AGENCIA NACIONAL DE HIDROCARBUROS. "— ba? EQUIDAD EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 27 de 123

de obligatorio acatamiento, determinación ejecutoriada de autoridad competente que así lo
imponga, o por reconocimiento de título de propiedad sobre los Hidrocarburos provenientes
del subsuelo a favor de terceros, según determinación adoptada mediante sentencia judicial
en firme, el Contratista se obliga a acatar, respetar y cumplir las condiciones y/o
restricciones impuestas sobre tal o tales porciones.

Tales limitaciones pueden surgir, entre otras razones, por la existencia de zonas
comprendidas en el Sistema de Parques Nacionales y Regionales Naturales, de Ecosistemas
Estratégicos, o de otras superficies reservadas, excluidas o restringidas, delimitadas
geográficamente por la autoridad correspondiente, o porque sobre el Área Asignada se
extiendan zonas con las mismas o similares características y limitaciones.

5.4 Efectos de la Reducción del Área: La reducción del Área Asignada, por cualquiera
de los motivos descritos en el Numeral 5.3 precedente, NO genera responsabilidad alguna a
cargo de la ANH, NI será considerada como desacuerdo entre las Partes, de manera que no
podrá ser sometida a Arbitraje conforme a la Cláusula 64.

No obstante, en estos eventos la ANH autorizará reducciones proporcionales de los
compromisos exploratorios, en función de la superficie afectada y de las limitaciones
impuestás, previa solicitud justificada del Contratista, desde“los puntos de vista jurídico,
técnico y económico financiero.

Cláusula 6.- Término de Vigencia, Plazo de Ejecución, y Períodos:

6.1 Vigencia: El presente Contrato se extiende desde la fecha de firma de su texto escrito
por los representantes autorizados de las Partes, y culmina con la liquidación definitiva de los
derechos, obligaciones y compromisos recíprocos, salvo aquellos que por su naturaleza rigen
más allá, conforme a la ley y de acuerdo con los amparos de las Garantías y del Seguro de
Responsabilidad Civil Extracontractual.

6.2 Plazo de Ejecución: Dentro de la Vigencia, comienza en la Fecha Efectiva y termina

(i) vencido el Período de Exploración, sin que se haya presentado Descubrimiento, salvo las

excepciones pactadas; (ii) culminada la ejecución del Programa de Evaluación, sin que se

haya producido Declaración de Comercialidad, o (ii) terminado el Período de Producción, sin
ke perjuicio también de las excepciones estipuladas en este Contrato.
? de

TODOS POR UN

A NH= _ Ominminas (E NUEVOPAÍS

AGENCIA NACIONAL DE HIDROCARBUROS Mamas 947 COUIAAD fOUtAción
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 28 de 123

6.3 Duración de los Periodos: El término de cada Período y -respecto del de Exploración,
salvo la denominada Fase 0, el de cada una de las llamadas 1, 2 y/o 3, se regulan como se
estipula a continuación:

6.3.1 Fase 0: Tiene duración de un (1) Año, contado a partir de la fecha de suscripción de
este Contrato, prorrogable por seis (6) Meses más, e —inclusive- por plazo adicional de
cumplirse los presupuestos contractuales, según se establece en seguida:

6.3.1.1 Prórroga del Período de Fase 0: El Contratista puede solicitar a la ANH autorizar
extensión del término de la Fase O, mediante petición escrita debidamente motivada con las
razones que la justifiquen. Habrá lugar a otorgar la ampliación temporal solicitada, siempre
que se cumplan las siguientes condiciones concurrentes:

a) Que la petición sea presentada con antelación superior a los últimos treinta (30) Días
Calendario o comunes respecto de aquel en que tenga lugar el vencimiento del Período
de Fase 0.

b) Que el Contratista demuestre haber actuado diligentemente en procura de satisfacer
oportuna, eficaz y eficientemente las obligaciones de su cargo, inherentes a la Fase 0.

Cc) Que la extensión resulte necesaria o conveniente, de acuerdo con los argumentos y
pruebas del Contratista, circunstancias que deben ser examinadas y valoradas en la
correspondiente determinación.

Además, la Entidad dispone de facultades para otorgar prórrogas adicionales a la de seis (6)
Meses, siempre que se encuentren en ejecución Consultas Previas y existan elementos
razonables, a su juicio, para estimar que el desarrollo y el cabal cumplimiento de las mismas
tomarán más tiempo del correspondiente a la Fase 0, o a su extensión.

6.3.1.2 Obligaciones a cargo del Contratista en la Fase 0:
Y Iniciar, dentro de los primeros noventa (90) Días Calendario o comunes, contados a

partir de la suscripción del presente Contrato, todos los trámites de verificación y
certificación acerca de la posible presencia de grupos o comunidades étnicos en el Área
TODOS POR UN

= _ O vinminas (E NUEVOPAÍS

AGENCIA NACIONAL DE RIOROCARBUROS Maa PAZ TQUIDAD EDUCACION
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 29 de 123

Asignada o en la zona de interés para el desarrollo de las actividades de Exploración,
en forma previa al inicio de cualquiera de ellas.

y En caso afirmativo, emprender las actividades y los trabajos inherentes a la realización
de la o las Consultas Previas a que haya lugar, con el lleno de todos los requisitos
establecidos en el ordenamiento superior para el efecto.

Durante la Fase O no se generan Derechos Económicos a favor de la ANH, de que trata el
Capítulo VII.

El Contratista reconoce que el tiempo es factor esencial para la ejecución del Contrato y
para los intereses de la Entidad. En consecuencia, es responsable de impulsar diligentemente
y con profesionalidad el cumplimiento oportuno, eficaz y eficiente de las obligaciones de su
resorte durante la Fase 0.

6.3.1.3 Terminación de la Fase 0: Culmina por la ocurrencia de alguna de las siguientes
causales: (i) cuando conforme al régimen jurídico aplicable, se concluya que NO es necesario
adelantar Consulta Previa alguna, o, (ii) una vez satisfechos todos los requisitos legales de
verificación y certificación acerca de la presencia de grupos o comunidades étnicos y, en su
caso, surtida la o las correspondientes Consultas Previas con el lleno de-las formalidades
inherentes a las mismas, siempre que se hayan realizado dentro del plazo de la Fase 0 o de
su o sus prórrogas.

Corresponde al Contratista informar por escrito a la ANH acerca del cumplimiento de las
obligaciones inherentes a la Fase O, y someterle los soportes correspondientes.

6.3.1.4 Efectos de la Terminación de la Fase 0: Es determinante de la Fecha Efectiva del
Contrato, que será el Día siguiente a aquel en que se radique en la Entidad el escrito que dé
cuenta del cumplimiento de las obligaciones y compromisos de la Fase O, que la ANH debe
determinar satisfechas a cabalidad, para cuya constancia debe emitir al Contratista
certificación en torno de la Fecha Efectiva, dentro de los quince (15) Días Hábiles siguientes.

Si por alguna razón vence el plazo de la Fase O o de sus prórrogas, sin que se hayan satisfecho
las obligaciones inherentes a la misma; obtenido las autorizaciones requeridas, o surtido los
ep trámites legales para iniciar el Período de Exploración, se entiende que el Contrato termina R
ld

TODOS PORUN
,_ NUEVO PAÍS

¡PAZ EQUIDAD EOUCACIÓN

ANHS o

AGENCIA NACIONAL DE HIDROCARBUROS

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 30 de 123

por cumplimiento de esta precisa condición resolutoria, y el Área Asignada será considerada
como Área Disponible para todos los efectos.

6.3.1.5 Toda la información obtenida por el Contratista en ejecución de las actividades
propias de la Fase O, debe ser entregada a la ANH, dentro de los treinta (30) Días Calendario
O comunes siguientes a su terminación.

6.3.1.6 La Certificación de la ANH acerca de la Fecha Efectiva, NO puede ser interpretada
como liberación de responsabilidad por concepto del cumplimiento de las obligaciones a cargo
del Contratista, en cuanto corresponde a la obtención de constancia del Ministerio del
Interior sobre la existencia o no de grupos o comunidades étnicos, ni respecto de sus deberes
en materia de ejecución de la o las Consultas Previas. Tampoco afectará el ejercicio de las
atribuciones asignadas por el ordenamiento jurídico a las autoridades estatales competentes
en estas materias.

En el evento de que alguna o algunas de las Operaciones de Exploración, Evaluación,
Desarrollo y Producción de Hidrocarburos en el Área Asignada, afecte a grupos o
comunidades étnicos cuya existencia haya sido certificada por autoridad competente, la ANH
evaluará la procedencia de otorgar plazo adicional destinado al cumplimiento de las
actividades correspondientes a la Fase en ejecución. La extensión respectiva procede siempre
que el Contratista haya llevado a cabo en forma oportuna y diligente las actividades
inherentes al desarrollo de la o las correspondientes Consultas Previas.

6.3.1.7 De proceder la terminación del presente Contrato por no haber podido el Contratista
llevar a cabo el procedimiento de Consulta o Consultas Previas, por causas no imputables a
su responsabilidad y diligencia, NO se causará la obligación de pagar todo o aquella parte de
la inversión correspondiente al desarrollo de las actividades del Programa Exploratorio Mínimo,
ni del Adicional, que no hayan podido ejecutarse.

6.3.2 Período de Exploración

6.3.2.1 Duración: Seis (6) Años, contados a partir de la Fecha Efectiva, si se trata de Áreas
prospectivas para Yacimientos Convencionales, salvo la excepción consignada en el párrafo

, Siguiente. Se divide en el número y Fases que se describen en el Anexo B. La Primera,
ANH= O minimas MINMINAS MUEVO PAIS

AGENCIA NACIONAL DE HIDROCARBUROS PAZ EQUIDAD EQUCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 31 de 123

denominada Fase l, comienza en la Fecha Efectiva. Las subsiguientes, el Día Calendario
inmediatamente posterior al de finalización de la Fase que la preceda.

No obstante, si se trata de la Exploración de Hidrocarburos en Yacimientos No
Convencionales o en Áreas Costa Afuera (Offshore), el Período Exploratorio tendrá duración
de nueve (9) Años, contados igualmente a partir de la Fecha Efectiva. También se divide en
el número y Fases que se describen en el mismo Anexo B. La Primera, denominada Fase l,
comienza en la Fecha Efectiva. Las subsiguientes, el Día Catendario inmediatamente posterior
al de finalización de la Fase que la preceda.

Si se trata de la Exploración de Hidrocarburos en Yacimientos Descubiertos no Desarrollados,
el Período Exploratorio tendrá una duración de tres (3) años, contados a partir de la Fecha
Efectiva. También se divide en el número y Fases que se describen en el mismo Anexo B.

6.3.2.2 En el evento de que el Contratista determine que en el Área asignada originalmente
como prospectiva para el desarrollo de Yacimientos Convencionales, existe potencial para
Yacimientos No Convencionales, según lo dispuesto en la Cláusula 4, denominada Alcance, y
sin perjuicio del derecho de renuncia consagrado en el siguiente numeral, puede someter a
la aprobación de la ANH un Programa Exploratorio para ejecutar actividades destinadas a la
exploración de este Tipo de Yacimientos durante la siguiente Fase. Este Programa debe ser
de características similares a los establecidos en los Términos de Referencia de la “Ronda
Colombia 2014“ para Áreas prospectivas para Yacimientos No Convencionates, y contener,
por lo menos, las labores, los trabajos y las inversiones previstos en el Programa Exploratorio
Mínimo correspondiente a la respectiva Fase. De ser aprobado, el Periodo de Exploración se
extenderá por término máximo de nueve (9) Años.

6.3.2.3 Derecho de Renuncia durante el Período de Exploración: Cumplidos los
primeros dieciocho (18) Meses de ejecución de la primera Fase (Fase 1), tanto en Áreas
prospectivas para Yacimientos Convencionales como para No Convencionales, así como durante
el transcurso de cualquiera de las Fases posteriores, el Contratista tiene derecho a renunciar
al presente Contrato, siempre que haya cumplido satisfactoriamente las siguientes obligaciones:
(i) Desarrollado las actividades inherentes al Programa Exploratorio, tanto el Mínimo como el
Adicional -si se trata de la Primera-, to mismo que las de un eventual Programa Exploratorio
Posterior, y (ii) los demás compromisos y responsabilidades a su cargo. Para tal efecto, debe
eppóar aviso escrito a la ANH, con anticipación no inferior a treinta (30) Días Calendario respecto Y
TODOS POR UN
, NUEVO PAÍS

PAZ EQUIDAD. SOYCACIÓN

ANHós o.

AGENCIA NACIONAL DE HIDROCARBUROS ————- ———

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 32 de 123

al del vencimiento del término de la Fase de que se trate.

La ANH debe comunicar su determinación sobre la renuncia dentro de los treinta (30) Días
Calendario siguientes a la radicación del correspondiente Aviso.

En caso de renuncia, el Contratista asume la obligación de pagar a la ANH, dentro de los
treinta (30) Días calendario siguientes al pronunciamiento de la Entidad, el monto de las
inversiones pendientes de ejecutar inherentes al Programa Exploratorio correspondiente a la
Fase que se encuentre en curso, incluidos el Mínimo y el Adicional -en su caso-, o al Programa
Exploratorio Posterior, también de la Fase en ejecución, salvo los eventos descritos en las
Cláusulas 2 y 9, en torno a la denominada Inversión Remanente.

6.3.2.4 Toda la información obtenida por el Contratista en ejecución del Programa
Exploratorio, debe ser entregada a la ANH dentro de los treinta (30) Días Calendario
siguientes a la Terminación del Contrato o de la respectiva Fase, según el caso.

6.3.2.5. Prórroga de Fases del Período de Exploración: Previa solicitud del Contratista,
la ANH está facultada para autorizar la extensión del término de cualquiera de las Fases de este
Período, que se encuentre en ejecución, hasta que finalicen las actividades de perforación,
pruebas y completamiento de” Pozos Exploratorios o Estratigráficos y/o la adquisición de
programas sísmicos, así como su correspondiente procesamiento e interpretación, siempre que
se hayan cumplido las siguientes condiciones concurrentes:

a) Que las actividades mencionadas formen parte del Programa Exploratorio y se hayan
iniciado por lo menos un (1) Mes antes de la fecha de terminación de la respectiva Fase
del Período de Exploración;

b) Que el Contratista, haya ejecutado en forma ininterrumpida tales actividades, y
c) Que, no obstante la diligencia aplicada para la ejecución de las mismas, el Contratista
estime razonablemente que el tiempo restante es insuficiente para concluirlas, antes del

vencimiento de la Fase en curso,

d) Que se extienda(n) proporcionalmente la o las garantías que respalden el cumplimiento
de las obligaciones, la ejecución de las actividades y la realización de las inversiones
ANHS o. E ruscoeys
AGENCIA NACIONAL DE HIDROCARBUROS PAZ EQUIDAD EDUCACION
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 33 de 123

correspondientes a la Fase de que se trate, la de obligaciones laborales y el seguro de
responsabilidad civil extracontractual.

Con la solicitud de prórroga, el Contratista debe someter a la ANH los documentos en los que
fundamenta su solicitud, acompañados de un cronograma de actividades que asegure la
finalización de los trabajos en tiempo razonable.

Las solicitudes deben formularse con antelación no inferior a quince (15) Días Calendario
respecto de la fecha de terminación de la Fase en curso.

La prórroga de la o las garantías y del seguro, conforme a los requisitos estipulados en las
Cláusulas 38 a 42, debe ser sometida a la ANH, dentro de los diez (10) Días Calendario
siguientes a la aprobación de la correspondiente extensión.

Para la aplicación de lo dispuesto en esta Cláusula debe entenderse que las Operaciones de
Exploración Sísmica inician con el registro continuo, y la perforación de Pozos con taladro,
cuando inicia su funcionamiento y se haya avanzado un pie en profundidad,

6.4 Período de Producción: Tiene duración de veinticuatro (24) o de treinta (30) Años,
respectivamente, según se trate de Yacimientos Convencionales, o de No Convencionales y
de Áreas Costa Afuera (Offshore), contados a partir del Día en que la ANH reciba Declaración
de Comercialidad, con arreglo a la Cláusula 13.

El Período de Producción se predica separadamente respecto de cada Área Asignada en
Producción, y, por lo tanto, todas las menciones a la duración, extensión o terminación del
mismo se refieren a cada Área Asignada en Producción en particular, sin perjuicio de lo
previsto en los Numerales 14.2 de la Cláusula 14 y 15.2 de la Cláusula 15 del presente
Contrato, sobre Englobe de Campos y Separación.

6.4.1 Prórroga del Periodo de Producción: Por solicitud del Contratista, la ANH puede
prorrogar el Período de Producción por lapsos sucesivos de máximo diez (10) Años, y hasta
el Límite Económico del Campo. No obstante, solamente se puede acometer el estudio de
solicitudes de extensión, siempre que para cada una se cumplan efectivamente las siguientes

Hondo
ANH=S Esos

AGENCIA NACIONAL DE HIDROCARBUROS E PAZ EQUIDAD EOLCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 34 de 123

a) Que el Contratista formule la correspondiente petición por escrito, con antelación no
mayor a cuatro (4) Años ni inferior a un (1) Año, con respecto a la fecha de vencimiento
del Periodo de Producción de la respectiva Área Asignada en Producción;

b) Que el Área de que se trate se encuentre en Producción continua de Hidrocarburos,
durante los cinco (5) Años previos a la fecha de la respectiva solicitud;

Cc) Que el Contratista demuestre fehacientemente a la Entidad que durante los cuatro
(4) Años anteriores a la fecha de la solicitud ha llevado a cabo efectivamente: (i) un (1)
proyecto de mantenimiento de presión o de recuperación secundaria, terciaria o
Mejorada, salvo que se trate de Yacimientos de Gas, y un (1) programa de perforación,
que incluya -por lo menos- dos (2) Pozos de Desarrollo por cada Año, para el caso de
Yacimientos Convencionales, o (¡i) mínimo cuatro (4) Pozos de Desarrollo por cada Año,
para el de No Convencionales.

d) Que durante la o las prórrogas, se ponga a disposición de la ANH, en el Punto de
Entrega, como mínimo, un diez por ciento (10%) adicional de la Producción de
Hidrocarburos Líquidos, o un cinco por ciento (5%), también adicional, de la de Gas no
Asociado, de Hidrocarburos Líquidos Pesados o Extrapesados, en todos los casos,
después de Regalías y otras Participaciones (Participación en la Producción (X%) y por
concepto de Precios Altos), en los términos de la Cláusula 29, Numeral 29.5. Para el
caso de todos los Hidrocarburos provenientes de Yacimientos No Convencionales y de
Áreas Costa Afuera (Offshore), este porcentaje será también, como mínimo, del cinco
por ciento (5%) adicional de la Producción.

Queda entendido que la negativa a otorgar esta(s) prórroga(s) no se considera desacuerdo
entre las Partes, de manera que no se someterá al Arbitraje de que trata la Cláusula 64.

6.4.2 En todos los casos, la extensión del Período de Producción ha de acordarse mediante
contrato Adicional, suscrito por los representantes autorizados de las Partes, debidamente

facultados.

4,1 Cláusula Séptima.- Superposición con otros Títulos:
TODOS POR UN

= _ SO mmmmas (5 NUEVOPAÍS

AGENCIA NACIONAL DE HIDROCARBUROS a 042 EQUIDAO EQUCACION
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 35 de 123

Con el fin de evitar que las Operaciones de Exploración, Evaluación, Desarrollo y/o Producción
del Contratista en el Área Asignada, interfieran o sean interferidas con programas de trabajo
e inversiones aprobados a terceros por las autoridades competentes, correspondientes a
contratos para la exploración y explotación de: (i) minerales que puedan encontrarse en la
misma área; (ii) otro Tipo de Yacimiento para cuyo desarrollo aquel no se encuentre
Habilitado, según los Términos de Referencia de la “Ronda Colombia 2014”, el Contratista
asume la obligación de hacer su mejor esfuerzo y de emplear toda su diligencia y Capacidad
Técnica y Operacional para suscribir con los terceros titulares de tales Contratos, uno o varios
Acuerdos Operacionales, en los términos de los artículos 18 y 19 de la Resolución 18 0742
de 2012, del Ministerio de Minas y Energía, o de las disposiciones que los sustituyan,
modifiquen o adicionen.

No obstante, si no se alcanza consenso al respecto, la o las diferencias se someterán al
procedimiento previsto en el artículo 18 de la citada Resolución, o de las disposiciones que
lo sustituyan, modifiquen o adicionen.

En todo caso, durante el término previsto para llevar a cabo la correspondiente negociación
y el fijado para dirimir la o las diferencias, en su caso, se suspenderá el cumplimiento de las
obligaciones inherentes a aquellas actividades de Exploración, Evaluación, Desarrollo y/o
Producción afectadas por la controversia. ”

Además, el lapso en que se extienda tal suspensión, será restituido y adicionado al plazo que
falte para satisfacer las obligaciones de Exploración, Evaluación, Desarrollo y/o Producción
que se vieron afectadas, siempre que el Contratista demuestre haber procedido con
diligencia y responsabilidad en la gestión de la negociación y resolución del desacuerdo con
el (los) tercero(s).

CAPÍTULO 111
ACTIVIDADES DE EXPLORACIÓN

Cláusula Octava.- Programa Exploratorio:
8.1 Propósito: Durante el Período de Exploración, el Contratista debe ejecutar las

actividades y los trabajos del Programa Exploratorio correspondiente a cada una de las Fases,
rpecon arreglo a lo estipulado en el Anexo B.

fur
te?

TY

ANHSS o. (e ranossonos

AGENCIA NACIONAL D£ HIDROCARBUROS ¡PAZ EQUIDAD EOUCACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 36 de 123

En general, todos los Pozos Exploratorios deben ser del Tipo A3, salvo que, previa
solicitud acompañada de la correspondiente justificación técnica y económica, la ANH
autorice su sustitución por Pozos Exploratorios del Tipo A2.

8.2 Planes de Exploración: Dentro de los cuarenta y cinco (45) Días Calendario, contados
a partir de la Fecha Efectiva, si se trata de la Primera Fase (Fase 1), o de los quince (15) días,
también Calendario, para las demás, el Contratista debe someter a la ANH el Plan de
Exploración correspondiente a la Fase por iniciar, en cuyo texto se describa la forma como
se propone cumplir las obligaciones derivadas del mismo.

Los Planes de Exploración han de sujetarse al ordenamiento superior, en especial, a las
Resoluciones 18 1495 de 2009 y 9 0341 de 2014, del Ministerio de Minas y Energía, o a las
normas que las sustituyan, adicionen o modifiquen, y ser consistentes con las Buenas
Prácticas de la Industria del Petróleo,

8.3 Modificaciones al Programa Exploratorio: Se rigen por las siguientes estipulaciones:

8.3.1 En el transcurso de la primera mitad del plazo de cualquier Fase del Período de
Exploración, previa autorización escrita de la ANH, el Contratista puede sustituir la
adquisición y procesamiento de un (1) Plan Sísmico contenido en el Programa aprobado para
la Fase en ejecución, por alguna de las siguientes opciones: i) la perforación de uno (1) o
más Pozos Exploratorios A3, o, (ii) la adquisición y procesamiento de otro tipo de Programa
Sísmico, siempre que la respectiva inversión sea equivalente o superior a la del que pretende
sustituirse para la respectiva Fase y se justifique técnica y económicamente.

8.3.2 Perforado un Pozo Exploratorio que resulte seco, el Contratista ha de valorar si las
perspectivas del Área Asignada justifican o no la perforación de otro previsto en el Programa
Exploratorjo. En caso negativo, puede solicitar por escrito a la ANH autorización para sustituir
la perforación de hasta un (1) Pozo Exploratorio por la adquisición y procesamiento de un
(1) Programa Sísmico, siempre que se justifique técnica y económicamente y que el monto
por invertir sea equivalente o superior al establecido en el Programa Exploratoria original
para la Fase respectiva.

8.3.3 En el transcurso de la ejecución de este Contrato, los Pozos Estratigráficos pueden
ANH= e... O minminas MINMINAS O lo

AGENCIA NACIONAL DE HIDROCARBUROS AZ FQUIDAD EDUCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 37 de 123

ser sustituidos por Pozos Exploratorios, previa aprobación escrita de la ANH y siempre que
la inversión sea igual o superior a la prevista originalmente.

Además, excepcionalmente, para la Primera Fase del Período Exploratorio, la Entidad está
facultada para aprobar la sustitución de Pozos Exploratorios par Pozos Estratigráficos, en el
evento de que el Contratista no haya identificado un prospecto técnica y/o económicamente
perforable y siempre que la inversión efectiva de recursos derivada de la sustitución
propuesta sea igual o superior a la prevista originalmente.

8.3.4 Con el fin de obtener la autorización de la ANH, es preciso someter previamente a la
Entidad propuesta escrita de modificación, debidamente sustentada desde los puntos de vista
técnico, operativo y económico, y con la correspondiente valoración, adecuadamente
soportada. La ANH dispone de treinta (30) Días Calendario para pronunciarse, vencidos los
cuales sin que haya comunicado respuesta, se entenderá que la solicitud ha sido improbada.

8.4 Finalizado el Programa de Exploración, el Área Asignada quedará reducida a las
Asignadas en Evaluación y/o en Producción y/o correspondientes a un eventual
Descubrimiento, existentes en la correspondiente oportunidad, salvo que se presente
cualquiera de los dos (2) eventos estipulados en la Cláusula 11 para presentar Aviso de
Descubrimiento, casos en los cuales el Contratista puede retener las porciones por devolver
durante término máximo de_cuatro (4) Meses, para resolver sobre la procedencia del Aviso,

8.5 Programa Exploratorio Posterior: Al finalizar el Período de Exploración, y siempre
que exista por lo menos un (1) Área Asignada en Evaluación, un (1) Área Asignada en
Producción, o un (1) Descubrimiento debidamente informado a la ANH, el Contratista puede
retener el cincuenta por ciento (50%) del Área Asignada, excluidas las superficies que
conformen Áreas Asignadas en Evaluación y/o en Producción y/o correspondientes al
Descubrimiento, existentes, con el fin de ejecutar Programa Exploratorio Posterior. En este caso,
debe seguirse el siguiente procedimiento:

a) Antes de la fecha de terminación de la última Fase del Período de Exploración, debe
radicarse aviso escrito a la ANH, acerca del interés de acometer Programa Exploratorio
App Posterior.
== TODOS POR UN
ANH== 6) miNMINAS £, NUEVOPAÍS

AGENCIA NACIONAL DE HIDROCARBUROS

PAZ EQUIDAD EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 38 de 123

b) El aviso debe describir las Operaciones de Exploración que integran el Programa
propuesto, y que el Contratista se compromete a desarrollar, a partir de la terminación
de la última Fase del Programa Exploratorio. El Programa Exploratorio Posterior tendrá
un máximo de dos (2) Fases de hasta dieciocho (18) Meses cada una, las cuales deben
contener, como mínimo, la perforación de un (1) Pozo Exploratorio del Tipo A3 por Fase,
para Yacimientos Convencionales, y dos (2) Pozos Exploratorios también Tipo A3, por
Fase, para Yacimientos No Convencionales.

C) Es preciso acompañar Presupuesto detallado de todas las Operaciones de Exploración
que se proyectan ejecutar en el curso del Programa Exploratorio Posterior.

d) Cumplidas oportunamente las obligaciones de la Primera Fase de dicho Programa, el
Contratista puede optar por NO continuar las actividades de la Segunda, caso en el
cual, es obligatorio devolver a la ANH toda la superficie del Área Asignada que haya sido
retenida para acometer el Programa Exploratorio Posterior, o, alternativamente,
continuar con la ejecución de la Segunda Fase, si ha sido prevista, evento en el cual, se
obliga a devolver el cincuenta por ciento (50%) de lo retenido, excluidas las Áreas
Asignadas en Evaluación y en Producción o las del Descubrimiento, existentes,

El Contratista debe poner en conocimiento de la ANH, pOr escrito su determinación, a
más tardar, treinta (30) Días Calendario antes del vencimiento de la Primera Fase del
Período de Exploración Posterior.

El Programa Exploratorio Posterior y su duración, así como la extensión y la localización del
Área correspondiente, deben ser revisados por la ANH dentro de los tres (3) Meses siguientes
a su presentación por el Contratista, como requisito indispensable para la aplicación de la
presente Cláusula, Vencido el anterior término sin respuesta de la Entidad, se entenderá que
la solicitud ha sido aprobada.

Finalizado el Programa de Exploración Posterior, el Área Asignada quedará reducida a las
Asignadas en Evaluación y/o en Producción y/o correspondientes a un eventual
Descubrimiento, existentes en la correspondiente oportunidad, salvo que se presente
cualquiera de los dos (2) eventos estipulados en la Cláusula 11 para presentar Aviso de
Descubrimiento, casos en los cuales el Contratista puede retener las porciones por devolver
£* durante término máximo de cuatro (4) Meses, para resolver sobre la procedencia del Aviso.
ANHS o... E musroays
AGENCIA NACIONAL DE HIDROCARBUROS MPa Pa? COUIÑAD EOUCACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 39 de 123

8.6 Exploración Adicional: El Contratista está facultado para llevar a cabo Operaciones
de Exploración en el Área Asignada, adicionales a las contenidas en el Programa Exploratorio
o en el Programa Exploratorio Posterior, sin que por razón de las mismas se modifique el
plazo pactado para la ejecución de uno u otro, en la Fase que se encuentre en curso o en las
subsiguientes. Para el efecto, debe informar previamente y por escrito a la ANH acerca de
las Operaciones de Exploración adicionales que se propone acometer.

Si dichas Operaciones corresponden a las previstas en el Programa Exploratorio de la
siguiente Fase, y el Contratista tiene interés de que le sean acreditadas al cumplimiento de
los compromisos exploratorios de esta última Fase, debe solicitarlo así por escrito motivado
a la ANH, que debe pronunciarse en término de treinta (30) Días Calendario. De aceptar ta
petición, prescribirá la forma cómo han de acreditarse -en todo o en parte- las Operaciones
de Exploración adicionales, a los compromisos de la siguiente Fase del Periodo de Exploración
o del Período Exploratorio Posterior, según sea el caso. Si la Entidad no se pronuncia
oportunamente, la solicitud debe entenderse negada.

Cláusula 9.- Inversión Remanente:

Si el valor de lasinversiones obligatorias correspondientes a las distintas Fases del Programa
de Exploración, tanto el Mínimo como el Adicional, o al Posterior, en su caso, resulta inferior
al fijado por la ANH en los Términos de Referencia de la “Ronda Colombia 2014” y/o a los
ofrecidos y pactados contractualmente, el Contratista debe informarlo así a la Entidad, con
indicación de la diferencia, denominada Inversión Remanente, dentro de los quince (15) Días
Calendario siguientes a la terminación de la respectiva Fase del Período de Exploración o del
de Exploración Posterior, en su caso.

El Aviso debe acompañarse de propuesta para destinar la Inversión Remanente a la ejecución
efectiva de actividades y trabajos de Exploración adicionales, en la misma Área Asignada, en
Áreas de otro u otros Contratos de Evaluación Técnica, TEA o de Exploración y Explotación,
ERP entre ellas, o, finalmente, en Áreas Libres administradas por la Entidad, caso en el cual,
toda la información obtenida debe ser puesta a su disposición, por ser de su propiedad
exclusiva, y se procederá así:

4 La ANH dispone del término de treinta (30) Días Calendario siguientes a aquel en que tag
a

pi

Ti PORUN

ANHS — o... E mesones

AGENCIA NACIONAL DE HIDROCARBUROS Da PAZ EQUIDAD EDUCACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 40 de 123

sea informada de la existencia de Inversión Remanente y le sea sometida la propuesta,
para aprobaria o improbarla.

(b) Si la Entidad no se pronuncia oportunamente sobre la misma o no le otorga su
aprobación, el Contratista queda en la obligación de transferir a la ANH el valor total
de ta Inversión Remanente, dentro de los treinta (30) Días Calendario siguientes a la
fecha de recibo de la determinación negativa o de vencimiento del plazo fijado en la
letra precedente. Expirado el término de pago sin que se haya satisfecho integralmente
este compromiso, se causará a favor de aquella Interés Moratorio, con arreglo al
concepto consignado en la Cláusula Segunda, Términos y Expresiones Definidos. De no
cancelar el Contratista oportunamente el monto a su cargo, la Entidad hará efectiva
la garantía de cumplimiento por el valor total de la Inversión Remanente más los
Intereses Moratorios causados hasta la fecha en que tenga lugar su cubrimiento
efectivo.

9.1 Para efectos de verificar y controlar la ejecución del presupuesto de inversión
correspondiente a las actividades y trabajos del Programa Exploratorio pactado, tanto el
Mínimo como el Adicional, o el Posterior, en su caso, dentro de los sesenta (60) Días
Calendario siguientes a la terminación de Período de Exploración, o de Exploración Posterior,
según aplique, el Contratista debe presentar a la ANH certificación expedida por el Revisor
Fiscal, el Auditor Externo, o la persona que haga sus veces, de requerirlo la persona jurídica,
O por el auditor interno (Controller), bajo la gravedad del juramento, en la que se haga
constar el valor de la inversión realmente ejecutada en cada Fase de dicho Periodo o del
correspondiente a un eventual Programa Exploratorio Posterior, debidamente detallada y con
indicación completa de los comprobantes y demás soportes que le sirvan de fundamento, los
cuales deben ser puestos a disposición de la ANH, siempre que esta los solicite.

9.2 La circunstancia de que la Entidad no autorice destinar la Inversión Remanente a alguno
de los objetivos fijados en la presente Cláusula, no será considerada como diferencia entre
las Partes, de manera que no es susceptible de ser sometida al Arbitraje a que se refiere la
Cláusula 64.

Cláusula 10.- Problemas en la Perforación de Pozos Exploratorios:

10.1 Si en el curso de la perforación de cualquier Pozo Exploratorio correspondiente al
E TODOSPOR UN
ANH= MINMINAS -  NUEVOPAÍS

AGENCIA NACIONAL DE HIDROCARBUROS -5-E-5=—_———=- paz COUIDAD EOUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 41 de 123

Programa Exploratorio o al Programa Exploratorio Posterior, y antes de alcanzar la
profundidad objetivo, sobrevienen problemas de tipo geológico no controlables, tales como
cavidades, presiones anormales, formaciones impenetrables, pérdidas severas de circulación,
u otras condiciones de naturaleza técnica, que impidan continuar los trabajos de perforación,
a pesar de la diligencia del Contratista con arreglo a las Buenas Prácticas de la Industria del
Petróleo, lo mismo que cuando la profundidad del Pozo en cuestión haya superado mil
quinientos (1.500) metros, puede solicitar a la ANH considerar cumplida la obligación de
perforación, mediante la presentación de un informe técnico escrito, en el que se describan
en detalle tanto la situación presentada como los esfuerzos realizados para superar los
problemas técnicos encontrados, en un plazo no mayor de quince (15) Días Calendario,
contados desde su respectiva ocurrencia.

De aceptar la ANH que el Contratista dé por terminadas las operaciones de perforación det
Pozo de que se trate, debe adquirir registros de resistividad, de rayos gama y de potencial
espontáneo, hasta la máxima profundidad posible, y abandonar o completar dicho Pozo hasta
la profundidad alcanzada. En este caso, la obligación contenida en el Programa Exploratorio
al que corresponda el referido Pozo, se entenderá debidamente cumplida.

En caso contrario, es decir, de no aceptar la ANH dar por terminada la perforación, dentro
del plazo razonable otorgado por ella, el Contratista debe perforar el Pozo Exploratorio con
desviación (“sidetrack”) o uno (1) nuevo.

Además, puede igualmente solicitar por escrito a la Entidad la posibilidad de dar por cumplida
la obligación de perforación del Pozo a una profundidad distinta de la prevista en esta
Cláusula, siempre que así lo justifiquen razones geológicas y técnicas, debidamente
comprobadas.

Cláusula 11.- Aviso de Descubrimiento:
11.1 En cualquier oportunidad dentro de los cuatro (4) Meses siguientes a la fecha en que
ocurra un evento de los que se describen a continuación, cuyos resultados indiquen que se

ha producido un Descubrimiento, el Contratista debe informarlo así por escrito a la ANH:

(1) La finalización de la perforación de cualquier Pozo Exploratorio, si se trata de Yacimientos
«y gonvencionales, o

lug
TODOS PORUN
NUEVO PAÍS

E PAZ EQUIDAD EGUCACIÓN

ANH= os

AGENCIA NACIONAL DE HIDROCARBUROS.

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 42 de 123

(ii) La perforación, estimulación, realización de análisis geológicos y completamiento efectivos
de -por lo menos- un (1) Pozo Exploratorio, con el fin de practicar pruebas de Producción y
llevar a cabo estimaciones de la extensión del recurso, como lo establezcan las Buenas
Prácticas de la Industria del Petróleo, en eventos de Yacimientos No Convencionales.

11.2 En todos los casos, el Aviso de Descubrimiento debe acompañarse de un Informe
Técnico que contenga los resultados de las pruebas practicadas O
las muestras tomadas, la descripción de los aspectos geológicos, así como los análisis
efectuados a los fluidos y a las rocas obtenidos, con sujeción a las normas técnicas expedidas
por el Ministerio de Minas y Energía o por la autoridad que haga sus veces.

Si el Descubrimiento es de Gas Natural No Asociado o de Hidrocarburos Líquidos Pesados o
Extrapesados, o corresponde a un Yacimiento No Convencional, el Contratista debe
igualmente poner a disposición de la ANH los cálculos y la información adicional de soporte
presentada a la autoridad competente, para efectos de su clasificación.

11.3 Ante la omisión del Contratista de presentar Aviso de Descubrimiento o de someter
a la Entidad cualquier información, dentro del plazo y en los términos establecidos en esta
Cláusula, la ANH requerirá”por escrito que en término improrrogable de diez (10) Días
Calendario, complete los datos faltantes y/o rinda las explicaciones que justifiquen su omisión
o la entrega de información parcial. Si el Contratista no presenta justificación legal o
contractual para la omisión del respectivo Aviso de Descubrimiento o de cualquier otra
información relevante, como “Shows” de Hidrocarburos, Datos de Presión y Análisis
Petrofísicos, previo desarrollo del Procedimiento previsto en la Cláusula 46, PERDERÁ todos
los derechos sobre los Yacimientos contenidos en la estructura o trampa geológica que
contiene el respectivo Descubrimiento.

Cláusula 12: Programa de Evaluación:

12.1 Si el Contratista estima que un determinado Descubrimiento tiene potencial comercial,
debe someter a la ANH Programa de Evaluación del mismo, dentro de los dos (2) Meses
siguientes a la fecha de radicación del respectivo Aviso de Descubrimiento, o a la fecha en
que se considere negada la solicitud de autorización para prescindir de dicho Programa, de
acuerdo con el Numeral 12.8 posterior. La Entidad dispone de sesenta (60) Días Calendario
ANH= O minimas: MINMINAS : AA

"AGENCIA NACIONAL 0€ HIDROCARBUROS. PA? EQUIDAD EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 43 de 123

para pronunciarse sobre aquel.

La demora o la omisión no justificada en presentar el referido Programa de Evaluación, dentro
del plazo y en los términos estipulados en la presente Cláusula, da lugar a que la ANH
requiera por escrito que el Contratista rinda las explicaciones a que haya lugar, en término
improrrogable de diez (10) Días Calendario, siguientes al de recibo del requerimiento. La falta
de justificación de orden legal o contractual comporta también la PÉRDIDA de todos los
derechos de Producción sobre los respectivos Yacimientos, contenidos en la estructura,
trampa geológica o acumulación correspondiente al Descubrimiento, previo desarrollo del
procedimiento estipulado en la Cláusula 46.

12.2 Contenido del Programa de Evaluación: Debe contener, como mínimo, los
siguientes elementos:

a) Mapa Geológico con las coordenadas del Área Asignada en Evaluación, en el tope de
la formación objetivo.

b) Descripción y propósito de cada una de las Operaciones de Evaluación, así como el
detalle de la información que el Contratista se propone obtener, en orden a
determinar si el Descubrimientopuede ser dectarado como Comercial.

c) Presupuesto Total del Programa de Evaluación, discriminado por Años.

d) Plazo completo del mismo, que no puede exceder de dos (2) Años, si incorpora
perforación de Pozos Exploratorios A1, A2 0 A3, o de un (1) Año, en los demás casos,
términos que se contarán a partir de la fecha de aprobación del Programa de
Evaluación por la ANH, Programa que debe contemplar los tiempos estimados
necesarios para obtener los permisos que corresponda otorgar a otras autoridades.

e) Cronograma para la realización de las Operaciones de Evaluación, dentro del Plazo
total.

19] Información sobre la destinación de los Hidrocarburos y demás fluidos que el
Ye Contratista espera recuperar, como resultado de las Operaciones de Evaluación.
2

A N H= == O minimas MINMINAS OS

AGENCIA NACIONAL DE HIDROCARBUROS PAZ EQUIDAD EDUCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 44 de 123

g) Propuesta de Punto de Entrega, para consideración de la ANH.

12.3 Prórroga del Plazo de Ejecución del Programa de Evaluación: En el evento de
que el Contratista decida perforar Pozos Exploratorios A1, A2 o A3 adicionales, no previstos
en el Programa de Evaluación inicialmente sometido y aprobado, la ANH está facultada para
prorrogar el término de duración del dicho Programa, por lapso adicional no superior a un (1)
Año, siempre que se cumplan las siguientes condiciones concurrentes:

a) Que la correspondiente solicitud escrita se radique en la Entidad, con por lo menos dos
(2) Meses de anticipación, respecto de la fecha de terminación del Plazo total
originalmente convenido;

b) Que el Contratista haya adelantado diligentemente las Operaciones previstas en el
Programa de Evaluación, y,

Cc) Que la prórroga requerida se justifique por el tiempo necesario para llevar a cabo la
perforación y las pruebas del o de los Pozos adicionales de Exploración proyectados.

Con la solicitud de extensión, han de someterse a la ANH los documentos que le sirven de
fundamento. Por su parte, la Entidad debe pronunciarse antes de dos (2) Meses, contados a
partir de la fecha de recepción de aquella. De no hacerlo oportunamente, se entiende que ha
sido aprobada.

12.4 Modificaciones al Programa de Evaluación: En cualquier oportunidad durante los
seis (6) Meses siguientes a la fecha de presentación del Programa de Evaluación a la ANH,
el Contratista puede modificarlo, para cuyo efecto ha de informar su intención
oportunamente a la Entidad y adecuar el plazo total del mismo, que, no puede exceder de
dos (2) Años, si incorpora perforación de Pozos Exploratorios A1, A2 o A3, o de un (1) Año,
en los demás casos, sin considerar eventuales prórrogas. Por razón de tales ajustes no se
modifica la fecha de inicio de las actividades que integran dicho Programa.

12.5 Informe de Evaluación: El Contratista asume la obligación de someter a la ANH
Informe completo sobre los resultados del Programa de Evaluación, dentro de los tres (3)
Meses siguientes a la fecha de terminación de las actividades que lo integran. Debe contener
-como mínimo-: (i) reseña y resultados de cada una de las Operaciones de Evaluación
TODOSPOR UN
A NH= = _ Sh minemas (42 NUEVOPAÍS

AGENCIA NACIONAL DE HIDROCARBUROS. um PA? EQUIDAD COUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 45 de 123

ejecutadas, incluido el de las pruebas practicadas; (ii) descripción geológica del
Descubrimiento, así como de la trampa o Acumulación, por Yacimiento, incluidos Mapas, con
los respectivos contactos agua aceite (OWC), y/o último nivel de aceite conocido (KLO), ast
como su configuración estructural; (iii) evaluación petrofísica y caracterización de las
propiedades físicas de las rocas y de los fluidos presentes en el Tipo de Yacimiento, asociados
al Descubrimiento; (iv) presión, volumen y análisis de temperatura de los fluidos de los
Yacimientos; (v) Tipo de Yacimiento; (vi) resultados de las pruebas de presión; (vii) índices
de productividad; (vii) estimado del Hidrocarburo n situ (OOIP-OGIP); (ix) factor de recobro,
con el detalle del análisis practicado para su determinación; (x) capacidad de Producción, por
Pozo, y la correspondiente a todo el Descubrimiento, y (xi) un estimado de las reservas
recuperables de Hidrocarburos.

12.6 Si durante el Período de Exploración, el Contratista desarrolla simultáneamente un
Programa de Evaluación, puede acreditar el cumplimiento de la perforación de los Pozos
Exploratorios previstos tanto en el Programa Exploratorio como en el de Evaluación, con la
perforación de hasta dos (2) Pozos Exploratorios, siempre que se cumplan las siguientes
condiciones concurrentes: (i) que el mismo Tipo de Pozo Exploratorio esté contemplado en
la Fase del Programa de Exploración inmediatamente siguiente a la fecha de inicio del
Programa de Evaluación, y (ii) que la perforación concluya antes de la fecha de terminación
del Programa de Evaluación en el que fueron incluidos, o de la Fase del Período de Exploración
a la cual correspondan dichos Pozos, la que sea más próxima. En este caso, el Contratista
está en la obligación de devolver a la ANH la porción del Área Asignada sobre la cual no se
hayan de desarrollar actividades exploratorias durante el tiempo remanente del Período de
Exploración.

12.7 En el evento de que el Descubrimiento sea de Gas Natural No Asociado, de
Hidrocarburos Líquidos Pesados o Extrapesados, de Hidrocarburos en Yacimientos No
Convencionales o provenientes de Áreas Costa Afuera (Offshore), y en cualquier oportunidad
durante la ejecución del Programa de Evaluación, el Contratista puede solicitar a la ANH
prorrogar el término previsto llevar a cabo dicho Programa, por periodos adicionales de dos
(2) Años, con el propósito de realizar estudios de factibilidad para la construcción de
infraestructura; sobre métodos de Producción; para el desenvolvimiento de mercados, y/o
para desarrollar actividades adicionales de completamiento y estimulación tratándose de
Yacimientos No Convencionales. La solicitud debe incorporar en el Programa de Evaluación,
qe información relacionada con esos estudios y actividades que el Contratista considera fe
ANHS o... e mima

AGENCIA NACIONAL DE HIDROCARBUROS as PAZ TOUIDAD EGUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 46 de 123

necesario acometer, debidamente justificada.

Con la solicitud de extensión, han de someterse a la ANH los documentos que le sirven de
fundamento. Por su parte, la Entidad debe pronunciarse antes de dos (2) Meses, contados a
partir de la fecha de recepción de aquella. De no hacerlo oportunamente, se entiende que ha
sido aprobada.

Al término de la prórroga, deben entregarse a la ANH dichos estudios, junto con el resultado
de las actividades adelantadas en el curso de la misma.

12.8 Si el Contratista estima procedente realizar Declaración de Comercialidad, sin
necesidad de llevar a cabo Programa de Evaluación, puede solicitar a la ANH exciuirlo,
siempre que esté en condiciones de probarlo debida y suficientemente, con la demostración
del Tipo de Yacimiento, su tamaño y su delimitación, entre otros elementos. Para el efecto,
debe someter el correspondiente escrito, y la Entidad adoptar la decisión que corresponda,
dentro del Mes siguiente a la fecha de radicación de la correspondiente solicitud. La falta de
pronunciamiento oportuno se tomará como determinación negativa.

Cláusula 13.- Declaración de Comercialidad:

13.1 Dentro de los tres (3) Meses siguientes a (i) el vencimiento del término estipulado para
la ejecución del Programa de Evaluación; (ii) el vencimiento del plazo acordado, en los
eventos de prórroga de dicho término conforme a los Numerales 12.3 y 12.7 precedentes, o
(iii) recibida decisión afirmativa sobre la solicitud de excluir Programa de Evaluación, en los
términos del numeral 12.8, debe someterse a la ANH Declaración escrita que contenga de
manera clara y precisa la determinación incondicional de Explotar Comercialmente el
respectivo Descubrimiento.

13.2 Contenido de la Declaración: Debe comprender el Tipo de Yacimiento o Yacimientos
que se pretenden explotar, esto es, si son Convencionales o NO.

13.2.1 Sí se trata de Yacimientos Convencionales, la Declaración de Comercialidad debe
contener:

AN $ a. Delimitación de la estructura, incluidos volumen, extensión del área correspondiente y
TODOS POR UN
ANH= _ Smenmas (E NUEVOPAÍS

AGENCIA NACIONAL DE HIDROCARBUROS a PAZ EQUIDAD EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 47 de 123

características petrofísicas.

b. Identificación en Registros Eléctricos y en Mapas Estructurales del Contacto Agua-
Aceite o, en su defecto, el último nivel de aceite conocido (KLO).

Cc. Datos completos acerca de la calidad y del tipo de Hidrocarburo, y

d. Datos que soporten el análisis económico, la viabilidad de la explotación y los riesgos
que se prevén.

13.2.2 En caso de formularse la Declaración para obtener Hidrocarburos provenientes de
Yacimientos No Convencionales, debe contener lo siguiente:

a. — Delimitación de la Acumulación, incluidos volumen, extensión del área correspondiente
y características petrofísicas y geomecánicas.

b. Datos completos acerca de la calidad y del tipo de Hidrocarburo.

c.  Piseño de la estimulación del reservorio, con la precisión de si comporta fracturamiento
y de qué tipo, además de si se proyecta llevar a cabo completamiento, de manera que
sea posible establecer valores reales del Hidrocarburo técnicamente recuperable, y su
proyección de Producción, y

d. Datos que soporten el análisis económico, la viabilidad de la explotación y los riesgos
que se prevén.

13.3 Descubrimiento No Comercial: Tanto si el Contratista manifiesta a la Entidad
que el Descubrimiento NO es Comercial, como si no entrega a la ANH la correspondiente
Declaración de Comercialidad en el plazo estipulado, se considerará definitivamente que el
Descubrimiento NO es Comercial, y aquel acepta que NO se generó en su favor derecho

alguno. En consecuencia, renuncia a reclamar cualquier concepto sobre dicho Descubrimiento.

En las anteriores condiciones, el Área Asignada en Evaluación debe ser devuelta a la Entidad,
previo el cumplimiento de las obligaciones en materia de Abandono, estipuladas en la

AElusula 61.

ha
e]

i

ANHS o... e mcioms

AGENCIA NACIONAL DE HIDROCARBUROS 5 PAZ EQUIDAD EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 48 de 123

CAPÍTULO IV
ACTIVIDADES DE PRODUCCIÓN

Cláusula 14.- Área Asignada en Producción:

14.1 Concepto: Porción o porciones del Área Asignada, en que se localizan uno o más
Campos y donde existe Producción de Hidrocarburos. Está delimitada por un polígono o por
una o varias formas geométricas regulares, según el caso, que comprenderá(n) el Campo o
los Campos, o la porción de éste o de estos que se localice(n) dentro del Área Asignada, más
un margen alrededor de cada Campo no mayor de un (1) kilómetro, siempre que se encuentre
dentro del Área Asignada. Como quiera que la superficie del Campo o de los Campos
contenidos en el Área Asignada en Producción puede variar, esta última permanecerá
inalterable, salvo lo estipulado en la siguiente Cláusula.

14.2 Englobe de Campos: Cuando en el Área Asignada dos (2) o más Campos se
superpongan total o parcialmente; estén separados en superficie por una distancia inferior a
dos (2) kilómetros, o compartan facilidades de Producción, deben ser englobados en una
única Área Asignada en Producción. .
No obstante, en el evento de que los Campos correspondan a Yacimientos Convencionales y
No Convencionales, no estarán sometidos al englobe de que trata el presente Numeral.

Cláusula 15: Duración:

15.1 Principio General: El Período de Producción aplicable al Área Asignada en Producción
englobada, corresponderá al del Área Asignada en Producción respecto de la cual se haya
realizado primero la correspondiente Declaración de Comercialidad.

15.2 Separación: No obstante, la ANH está facultada para autorizar la separación de las
Áreas Asignadas en Producción que contengan Campos situados a una distancia inferior a
dos (2) kilómetros, o que compartan facilidades de Producción, previa solicitud escrita y
motivada del Contratista, cuando -en su criterio-, ello se justifique tanto técnica, como
económicamente.
2 TODOS PORUN
ANH= €) minminas (42 NUEVOPAÍS

AGENCIA NACIONAL DE HIDROCARBUROS Ezx-——————_—- PAZ EQUIDAD EDUCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 49 de 123

Cláusula 16.- Ampliación del Área Asignada en Producción:

Si durante el Periodo de Producción, el Contratista determina que un Campo se extiende
más allá del Área Asignada en Producción, pero dentro de la superficie que para la
oportunidad tenga el Área Asignada, es decir, excluidas las porciones devueltas, debe solicitar
a la ANH la ampliación de aquella, mediante petición escrita, acompañada de los soportes
correspondientes.

Cumplidos a satisfacción estos requisitos, la Entidad tiene la potestad de disponer la
ampliación del Área Asignada en Producción. Queda en todo caso entendido que si como
resultado de la misma, aquella se superpone con otra Área Asignada en Producción, la
duración del Período de Producción aplicable al Área Asignada en Producción englobada,
también corresponderá a la del Área Asignada en Producción respecto de la cual hubiera tenido
lugar primero la Declaración de Comercialidad.

Cláusula 17.- Plan de Desarrollo:

17.1 Oportunidad y Contenido: Dentro de los tres (3) Meses siguientes a la presentación
de la Declaración de Comercialidad de que trata la Cláusula 13, el Contratista debe entregar
a la ANH el Plan de Desarrollo inicial, que debe contener, como mínimo, la siguiente
información:

a) Mapa con las coordenadas del Área Asignada en Producción, delineado en detalle;

b) Cálculo de Reservas y de la Producción acumulada de Hidrocarburos, diferenciada por
Tipo de Yacimiento e Hidrocarburo;

c) Esquema general proyectado para el Desarrollo del Campo, que incluya una descripción
del Programa de Perforación de Pozos de Desarrollo; de los métodos de extracción; de
las facilidades proyectadas, y de los procesos a los cuales se someterán los fluidos
extraídos, antes del Punto de Entrega;

d) Pronóstico de Producción anual de Hidrocarburos y sus sensibilidades, mediante la

utilización de la tasa óptima de Producción que permita lograr la máxima recuperación fe
pa

ANHS omo Eras
AGENCIA NACIONAL DE HIDROCARBUROS PAZ EQUIDAD EQOUCACION
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 50 de 123

económica de las reservas;

e) Identificación de los factores críticos para la ejecución del Plan de Desarrollo, tales
como aspectos ambientales, sociales, económicos y logísticos, así como las opciones
para su manejo, y

f) Programa de Abandono, para efectos de la Cláusula 61.

17.2 Entrega del Plan de Desarrollo: Se considera recibido por la ANH el Plan de
Desarrollo, cuando se radique toda la información reseñada en el Numeral precedente,
debidamente soportada. Si la Entidad no lo recibe con la totalidad de la información exigida,
requerirá al Contratista remitir los datos faltantes, en término máximo de treinta (30) Días
Calendario, contados desde la fecha de recibo del requerimiento. De no pronunciarse la
Entidad dentro de los sesenta (60) Días Calendario siguientes a la radicación completa del
Plan de Desarrollo con todos sus anexos, se entenderá improbado.

Si el Plan de Desarrollo no se somete a la ANH oportunamente, o si esta no recibe en tiempo
la documentación faltante requerida, se configura incumplimiento de acuerdo con lo pactado
en la Cláusula 54,

17.3 Actualización del Plan de Desarrollo: Cuando se requiera modificar el Plan de
Desarrollo, el Contratista debe ajustar y someter a la ANH versión debidamente modificada
para cada una de las Áreas Asignadas en Producción, junto con sus anexos, con sujeción a la
Cláusula 17.

Cuando la Producción real de Hidrocarburos del Año Calendario inmediatamente anterior,
difiera en más de un quince por ciento (15%) con respecto al pronóstico de Producción anual,
establecido en el Plan de Desarrollo en cualquier Área Asignada en Producción, el Contratista
debe someter por escrito a la ANH las explicaciones de rigor, dentro de los treinta (30) Días
Calendario posteriores a aquel en que tenga lugar la actualización del Plan de Desarrollo.

Cláusula 18.- Programa Anual de Operaciones:

18.1 Oportunidad de Presentación: Dentro de los tres (3) Meses siguientes a la fecha en
que haya tenido lugar la Declaración de Comercialidad, y -a más tardar- el 30 de enero de
A N H == ($) MINMINAS Zo NUEVO PAÍS

AGENCIA NACIONAL DE HIDROCARBUROS  —_—>—- PAZ EQUIDAD EOUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 51 de 123

cada Año Calendario posterior, el Contratista debe presentar a la ANH un Programa Anual
de Operaciones para ese periodo anual, que ha de reunir los siguientes requisitos:

18.2 Contenido: Para cada Área Asignada en Producción, el Programa debe contener, como
mínimo:

a) Descripción detallada de las Operaciones de Desarrollo y de Producción que se proyectan
llevar a cabo durante el mismo Año y el siguiente, con el respectivo Cronograma,
discriminado por actividad y por trimestre calendario, y el detalle de los plazos requeridos
para obtener las autorizaciones y los permisos que procedan de las autoridades
competentes;

b) Pronóstico de Producción mensual de cada Área Asignada en Producción para el Año
Calendario correspondiente;

c) Pronóstico de Producción anual promedio hasta el final de la vida económica de los
Yacimientos que se encuentren dentro de la respectiva Área Asignada en Producción;

d) Estimado de egresos, gastos e inversiones para los cuatro (4) Años Calendario
siguientes, o hasta la terminación del Período de Producción, lo que sea más"corto, y

18.3 Ejecución y Ajustes: Las Operaciones de Desarrollo y de Producción de las que trata
la letra a) del numeral precedente son de obligatoria ejecución y deben ser iniciadas de
conformidad con el Cronograma presentado.

Durante su ejecución, pueden realizarse ajustes al Programa Anual de Operaciones para el Año
Calendario en curso, siempre que NO impliquen disminución en la Producción, superiores al
quince por ciento (15%) respecto del pronóstico inicial. Tales ajustes no pueden ser formulados
con frecuencia inferior a tres (3) Meses, salvo situaciones de emergencia. El Contratista asume
la obligación de informar previamente y por escrito cualquier ajuste que se proponga introducir
al Programa Anual de Operaciones.

El primero de tales Programas debe abarcar el período restante del Año Calendario
correspondiente. Cuando falten menos de tres (3) Meses para la terminación del primer Año
alendario, el primer Programa Anual de Operaciones debe incorporar el año inmediatamente fue
o

Le

ANHS o... E comas

=_ NUEVO PAÍS

AGENCIA NACIONAL DE HIDROCARBUROS Pa? EQUIDAD EOUCACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 52 de 123

posterior.
Cláusula 19.- Fondo de Abandono:

19.1 Obligación: El Contratista está en el deber de establecer un fondo, con el fin de
garantizar la financiación de las actividades inherentes al Programa de Abandono de Pozos y
de restauración ambiental de las Áreas Asignadas en Producción, al finalizar el Período de
Producción correspondiente a cada una de ellas, de acuerdo con las Buenas Prácticas de la
Industria del Petróleo y con sujeción a las siguientes estipulaciones:

19.2 Constitución: Al concluir el primer Año Calendario, transcurrido a partir del Mes en
el cual se hubiera iniciado la producción comercial y regular de Hidrocarburos en cada Área
Asignada en Producción, y continuamente desde entonces, el Contratista está en el deber
de llevar en la Contabilidad del Contrato un registro especial denominado “Fondo de
Abandono”, al que deben llevarse todas las partidas correspondientes a la ejecución del
Programa de Abandono. Con el fin de garantizar la disponibilidad de los recursos requeridos
para el efecto, ha de constituirse fiducia mercantil, garantía bancaria u otro instrumento
aceptado por la ANH. En todo caso, los términos y condiciones del instrumento que se
acuerde, serán determinados por las Partes en el curso del Año inmediatamente anterior a la
fecha en la cual deba constituirse el "Fondo de Abandono”. “

Aunque las Partes no alcancen acuerdo al respecto, es obligación del Contratista otorgar
carta de crédito “standby”; irrevocable, confirmada y a la vista, en los términos de los artículos
1409 y 1412 del Código de Comercio, en concordancia con el artículo 146 del Decreto 1510
de 2013, o las normas que lo modifiquen, sustituyan o complementen, abierta por una
entidad bancaria establecida en Colombia o por establecimiento de crédito del exterior,
siempre que el título valor se encuentre aceptado por uno nacional “standby”, en los términos
de la Cláusula 39, por el monto determinado con arreglo a al siguiente Numeral.

19.3 Valor: Al finalizar cada Año Calendario, el monto del Fondo de Abandono debe
corresponder al resultado de aplicar la siguiente fórmula:

A=[P/R] x €
Dónde:

ANH=S o ans

AGENCIA NACIONAL DE HIDROCARBUROS bal EQUIDAD EGUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 53 de 123

A es el valor al que debe ascender el Fondo de Abandono al finalizar cada Año
Calendario, para cada Área Asignada en Producción, y que debe ser registrado en la
contabilidad del Contrato, que forma parte de la del Contratista.

P es la Producción acumulada de Hidrocarburos de la respectiva Área Asignada en
Producción, desde la fecha en que se hubiera iniciado la Producción en la misma y
hasta el 31 de diciembre del Año para el cual se reatiza el cálculo;

R es el volumen de tas reservas probadas desarrolladas de Hidrocarburos del Área
Asignada en Producción, expresadas en barriles de Hidrocarburos Líquidos, de
acuerdo con el Plan de Desarrollo y sus actualizaciones, hasta el 31 de diciembre del
Año para el cual se realiza el cálculo. Incluye la Producción acumulada (P) más las
reservas probadas desarrolladas, y

Cc es el costo estimado actualizado de las operaciones de Abandono del Área Asignada
en Producción, expresado en valor de moneda para la fecha del cálculo. Cuando se
trate de reajustes anuales, el valor de C se reducirá en el monto de los costos de
Abandono ya invertidos en el Fondo.

Todos los cálculos de Producción y de reservas de Hidrocarburos correspondientes a la

fórmula (P y R), deben realizarse en barriles equivalentes de Hidrocarburos Líquidos. Para el
efecto, las Partes convienen que la equivalencia corresponde a cinco mil setecientos (5.700)
pies cúbicos de Gas, en condiciones estándar, por un (1) Barril de Hidrocarburos Líquidos.

Las variables de la fórmula deben ser revisadas y actualizadas anualmente con base en los
desembolsos reales correspondientes a la ejecución efectiva de las actividades de Abandono,
y los volúmenes de Producción y de reservas de Hidrocarburos.

Para los efectos del presente numeral, se consideran reservas probadas desarrolladas, las
correspondientes a la definición adoptada por la autoridad competente de la República de
Colombia, conforme al marco regulatorio vigente en la oportunidad de realizar el cálculo.

Para la fecha de celebración del presente Contrato, corresponde a la Resolución ANH 159 del
q de febrero de 2014.

]

pr
»]

4

TODOS POR UN
”_ NUEVO PAÍS

PAZ EQUIDAD EDUCACIÓN

Li
ANH= o.

AGENCIA NACIONAL DE HIDROCARBUROS

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 54 de 123

El cumplimiento de las obligaciones de que trata esta Cláusula no exime al Contratista del
deber de ejecutar, oportuna, eficaz y eficientemente todas las operaciones de Abandono de
que trata la Cláusula 61, en cada Área Asignada en Producción, en nombre propio, a su costo
y bajo su exclusivo riesgo.

CAPÍTULO V
CONDUCCIÓN Y OPERACIONES

Cláusula 20.-Autonomía:

20.1 Regla General: Corresponde al Contratista ejercer la dirección, el manejo, el
seguimiento, la vigilancia y el control de todas las Operaciones de Exploración, Evaluación,
Desarrollo y Producción que ejecute en cumplimiento del presente Contrato. Es de su
exclusiva responsabilidad planear, preparar, realizar y controlar el desarrollo de todas las
actividades inherentes a la ejecución contractual, con sus propios medios, y con plena
autonomía directiva, técnica, operacional y en materia de administración, de conformidad
con el ordenamiento superior colombiano y con rigurosa observancia de las Buenas Prácticas
de la Industria del Petróleo.

20.2 Contratación con Terceros: Aquellas actividades cuya ejecución se confíe a terceros,
no liberan al Contratista de su plena y total responsabilidad porque las mismas se lleven a
cabo en forma oportuna, eficaz y eficiente, con sujeción al régimen jurídico, a las
estipulaciones contractuales y a dichas Prácticas, de manera que aquel responde
directamente ante la ANH por los actos y las omisiones suyos, de sus proveedores y
subcontratistas, y por las de los empleados y trabajadores a su servicio y al de estos últimos.

20.3 Autoridad: La autonomía de que trata esta Cláusula, no obsta para que la ANH y las
demás autoridades competentes, ejerzan a plenitud sus facultades legales, reglamentarias y
regulatorias, en todos los asuntos de su respectivo resorte, sin limitación alguna.

Ninguna autorización de la ANH ni las instrucciones que imparta en desarrollo del presente
Contrato o de sus atribuciones legales, exime de responsabilidad al Contratista, ni altera la
autonomía con la que ha de cumplir sus obligaciones y ejecutar las prestaciones a su cargo.
ANHS — o... E mursasonos

AGENCIA NACIONAL DE HIDROCARBUROS PAZ EQUIDAD EOUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 55 de 123

Cláusula 21.- Operador:

21.1 Concepto: Como quedó establecido en la Cláusula 2 sobre Definiciones, es el
Contratista o la persona jurídica integrante de Contratista Plural, responsable de conducir
las actividades de Exploración, Evaluación, Desarrollo y Producción de Hidrocarburos; de -
asumir el liderazgo y la representación de aquel o aquellos, así como de dirigir la ejecución
contractual y las relaciones con la ANH. Individualmente debe contar con y mantener todos
los requisitos de Capacidad Técnica y Operacional, Medioambiental y en materia de
Responsabilidad Social Empresarial, de conformidad con el Reglamento de Contratación para
Exploración y Explotación de Hidrocarburos de la ANH y los Términos de Referencia del
Procedimiento de Selección que dio lugar al presente Contrato. En todo caso, el Operador
seleccionado debe contar con la aprobación de la Entidad. Para todos los efectos, el Operador
asume la representación del Contratista ante la ANH.

21.2 Operador en Contratistas Plurales: Siempre que la Parte Contratista esté integrada
por número plural de personas jurídicas, debe establecerse claramente cuá! de ellas, que
reúna los requisitos de Capacidad, ha sido seleccionada para actuar en condición de Operador,
previa aprobación expresa y escrita de la Entidad.

Se exceptúa de esta regla, el caso de que en una misma Área asignada se desarrollen
actividades de Exploración y Producción de Hidrocarburos en yacimientos Convencionales y
No Convencionales, en el que pueden haber Operadores independientes para cada uno.

Cláusula 22.- Coordinación en Materia de Seguridad:

Sin perjuicio de las gestiones que emprenda para administrar y dar cobertura adecuada a los
riesgos que puedan comprometer la seguridad de Operaciones e instalaciones, conceptos
que son de su responsabilidad exclusiva, el Contratista asume las siguientes obligaciones y

compromisos:

a) Adoptar -en coordinación con el Ministerio de Defensa Nacional- los estándares y
protocolos correspondientes, con el objeto de mitigar los riesgos de seguridad.

b) Establecer canales de comunicación con la Policía Nacional y con las Fuerzas Militares,

a fin de coordinar aquellas actividades que conforme a los estándares y protocolos ER
mas TODOSPOR UN

IS NUEVO PAÍS

AGENDIA NACIONAL DE HIDROCARBUROS Maa PAZ EQUIDAD EDUCACION
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 56 de 123
adoptados, exijan o hagan aconsejable tal coordinación.
Cláusula 23.- Permisos:

23.1 Responsabilidad: En nombre propio y por sus exclusivos costos, cuenta y riesgo, el
Contratista o el Operador, en eventos de Contratistas Plurales, asumen las obligaciones de
solicitar, tramitar, reunir los requisitos, cumplir las condiciones impuestas, obtener y respetar
todas las licencias, autorizaciones, permisos y demás derechos que resulten necesarios o
procedentes conforme al ordenamiento superior para cumplir oportuna, eficaz y
eficientemente las prestaciones y compromisos objeto del presente Contrato.

23.2 Respeto del Régimen Jurídico: Además, garantiza observar puntualmente la ley
colombiana en el desenvolvimiento de las actividades de Exploración, Evaluación, Desarrollo,
Producción, Abandono, y, en general, en todo el curso de la ejecución contractual,
particularmente, en materia de Hidrocarburos, protección del medio ambiente y de los
recursos naturales renovables, y de las relaciones con la comunidad y con los grupos étnicos
asentados en el Área Asignada.

Cláusula 24.- Subcontratistas:

24.1 Procedencia: Con excepción de todas aquellas funciones y responsabilidades
inherentes a la condición de Operador, que no pueden ser subcontratadas ni total ni
parcialmente, en ninguna oportunidad a lo largo de la ejecución contractual, para el desarrollo
de actividades, labores o prestaciones determinadas, o con el fin de satisfacer compromisos
y responsabilidades específicos, vinculados a dicha ejecución, con plena observancia del
ordenamiento superior aplicable a la materia de que se trate y por sus exclusivos costos,
cuenta y riesgo, pueden celebrarse subcontratos de todo orden, con personas naturales y/o
jurídicas con capacidad y experiencia comprobados en el objeto correspondiente, tanto en el
país como en el exterior, en materia de obras, bienes y servicios, así como consultorías o
asesorías.

Para efectos del presente Numeral, se consideran funciones inherentes al Operador las de

dirección, conducción, manejo y liderazgo de las Operaciones de Exploración, Evaluación,

Desarrollo, Producción de Hidrocarburos y Abandono, así como la representación del o de los
Ys Contratistas ante la ANH.
] TODOSPORUN
ANH= O minimas MINMINAS
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 57 de 123

24.2 Registro: De todos los subcontratos debe abrirse, llevarse y mantenerse actualizado
un registro y un expediente, en el que se especifiquen y detallen, por lo menos, nombre
completo o razón social, identificación, Registro Único Tributario, RUT, antecedentes y
experiencia, objeto, plazo, precio, forma de pago, y condiciones de cumplimiento de las
prestaciones recíprocas.

En cualquier oportunidad, la ANH puede solicitar la presentación del Registro y del
Expediente de cualquier subcontrato,

24.3 Responsabilidad: El Contratista asume plena, total y exclusiva responsabilidad por
concepto de la negociación, celebración, ejecución, terminación y liquidación de todos tos
negocios jurídicos que emprenda para contar o disponer de obras, bienes y servicios
requeridos para la ejecución contractual, así como de eventuales reclamaciones o procesos
jurisdiccionales por diferencias o incumplimientos, sin que la ANH asuma compromiso,
obligación o responsabilidad alguna por ninguno de los anteriores conceptos, ya que entre
ella y los subcontratistas, así como los empleados, trabajadores o contratistas de los mismos,
NO existe ni se genera vínculo o relación de ninguna naturaleza.

Periódicamente, pero, en todo caso, una vez por Año Calendario, deben someterse a la
Entidad certificados de paz y salvo por concepto de los subcontratos celebrados y ejecutados.

Cláusula 25.- Producción:

25.1 Medición: Corresponde al Contratista llevar a cabo la medición, el muestreo y el
control de calidad de los Hidrocarburos producidos, y mantener calibrados los equipos o
instrumentos de medición, conforme a las normas y métodos aceptados por las Buenas
Prácticas de la Industria del Petróleo y las disposiciones legales y reglamentarias vigentes,
así como practicar los análisis a que haya lugar, y adoptar las correcciones pertinentes, con
el fin de permitir la liquidación de los volúmenes netos de Hidrocarburos recibidos y
entregados, en condiciones estándar.

Es de su exclusiva responsabilidad acometer todas las acciones necesarias para preservar la
jeintegridad, confiabilidad y seguridad de instalaciones, equipos e instrumentos de fiscalización. Lal
mas

TODOSPORUN

= _ O ummnas (6 NUEVOPAÍS

AGENCIA NACIONAL DE HIDROCARBUROS a PAZ EOUIDAD EQUCACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 58 de 123

25.2 Conservación: Durante el término previsto en el artículo 60 del Código de Comercio y
las demás disposiciones pertinentes para los libros y papeles del comerciante, el Contratista
está en la obligación de conservar los registros de calibración periódica de tales equipos o
instrumentos, lo mismo que las mediciones diarias de Producción y consumo de
Hidrocarburos y fluidos en cada Campo, para revisión y control de la ANH y las demás
autoridades con competencia en la materia.

La Entidad se reserva el derecho de inspeccionar registros de calibración, mediciones y
consumo, bien directamente o por intermedio de terceros contratistas, en cualquier tiempo,
lo mismo que los equipos de medición y, en general, todas las unidades dispuestas para el
efecto.

Siempre que dos (2) o más Campos se sirvan de las mismas instalaciones de Producción,
estas deben contar con un Sistema de Medición que permita determinar aquella proveniente
de cada Campo.

En armonía con las facultades del Ministerio de Minas y Energía y con los reglamentos técnicos
de autoridad competente, la ANH está igualmente investida de facultades para fijar las
características y/o las especificaciones técnicas que deben tener los equipos y los
instrumentos de medición que considere razonablemente requeridos para ejercer fiscalización
adecuada, oportuna, eficaz y eficiente, así como para proporcionar información veraz a sus
propios sistemas de monitoreo remoto de la Producción, en cualquier tiempo y bien
directamente o por intermedio de terceros contratistas con conocimiento en la materia. Pesa
sobre el Contratista el deber de adquirirlos e instalarlos, en el plazo también razonable que
la Entidad determine, así como mantenerlos en perfectas condiciones de operación y
funcionamiento, todo ello a sus exclusivos costo y riesgo.

Con la sola excepción de los que hayan sido empleados en beneficio de las Operaciones de
Evaluación y Producción, y los que inevitablemente se desperdicien en estas funciones, los
Hidrocarburos producidos deben ser transportados por el Contratista al Punto de Entrega.

Los Hidrocarburos han de ser medidos en el Punto de Fiscalización, conforme al
procedimiento señalado en el Numeral 25.1, y, con base en esta medición, deben
determinarse los volúmenes de Regalías a que se refiere el Capitulo VI y los Derechos
Económicos de la ANH previstos en el Capítulo VII, así como los volúmenes que correspondan
ANHS — e... (2 panessosos

AGENCIA NACIONAL DE HIDROCARBUROS --———————- PAZ EQUIDAD EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 59 de 123

al Contratista.

A partir del Punto de Fiscalización y sin perjuicio de las disposiciones legales que regulen la
materia, el Contratista tiene libertad de vender en el país o de exportar los Hidrocarburos
que le correspondan, o de disponer de los mismos a su voluntad.

25.3 Unificación: Cuando uno o más Yacimientos explotables económicamente se
extienda(n) en forma continua a otra u otras Áreas Contratadas o Asignadas, por fuera de
los límites de la que es objeto de este Contrato, de común acuerdo con la Entidad y con los
demás interesados, el Contratista debe poner en práctica un plan o programa cooperativo
de explotación unificada, con sujeción a la legislación colombiana, y previa aprobación de la
autoridad competente. (Cfr. Resolución 18 1495 de 2009, Art. 47 o disposiciones que lo
modifiquen, sustituyan o complementen)

25.4 Gas Natural: El Gas Natural presente en cualquier Área Asignada en Evaluación o en
Producción, se somete a tas siguientes estipulaciones:

25.5 Restricción de Desperdicio y Utilización: Es responsabilidad del Contratista
evitar el desperdicio del Gas Natural extraido de cualquier Campo. Por consiguiente, siempre
que sea antes “del Punto de Fiscalización correspondiente y con estricta sujeción a las
disposiciones legales y reglamentarias vigentes sobre la materia, está facultado para
emplearlo como combustible para la ejecución de las Operaciones, como fuente de energía
a fin de obtener la máxima recuperación final de las reservas de Hidrocarburos, o, finalmente,
para confinarlo en los mismos Yacimientos con el propósito de utilizarlo en los objetivos
señalados, durante la vigencia del Contrato.

25.6 Gas Natural Asociado: Sin perjuicio de lo pactado en el numeral precedente, en el
evento de que el Contratista descubra uno o varios Yacimientos con Gas Natural Asociado,
debe someter a la ANH un (1) proyecto para la utilización del mismo, dentro de los tres (3)
Años siguientes al inicio de la Producción en cada Campo. El incumplimiento de esta
obligación, permite a la Entidad disponer gratuitamente del Gas Natural Asociado proveniente
de tales Campos, con sujeción a las disposiciones legales o reglamentarias vigentes.

De conformidad con el artículo 52 de la Resolución 18 1495 de 2009 o la disposición que la
Apmodifique, sustituya o complemente, se prohíbe la quema, el desperdicio o la emisión de gas Que
SN

ANH= KI qa TODOS PORUN

AGENCIA NACIONAL DE HIDROCARBUROS PAZ EQUIDAD EOUCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 60 de 123

a la atmosfera. En todos los casos, se deben proveer facilidades para su utilización, sea
mediante reinyección al Yacimiento o reciclamiento, almacenamiento subterráneo o en
superficie, o para su comercialización.

Se exceptúa de dicha prohibición el volumen de Gas que por razones de seguridad deba
quemarse, o el Gas operacional que no sea viable recuperar desde el punto de vista
económico, en cuyo caso, debe presentarse justificación técnica de tal situación y ser
aprobada previamente por el Ministerio de Minas y Energía.

Existe desperdicio en todos los casos previstos por el artículo 53 de la misma Resolución 18
1495 de 2009, o la disposición que la modifique, sustituya o complemente.

25,7 Daños y Pérdidas de Activos: Todos los costos y/o gastos en que haya de incurrirse
para reemplazar o reparar daños o pérdidas de bienes y/o equipos, ocurridos por fuego,
inundaciones, tormentas, accidentes u otros hechos similares, corren por cuenta del
Contratista y son de sus exclusivos cargo y riesgo.

Además, está en el deber de informar a la ANH todas las pérdidas y los daños ocurridos, a
la brevedad posible, una vez superada la emergencia.

Cláusula 26.- Seguimiento, Inspecciones y Control:

26.1 Premisa General: La ANH tiene y se reserva el derecho de ejercer, en cualquier tiempo,
aquellas facultades que en materia de Seguimiento, Inspección, Control y Vigilancia de la
ejecución contractual, se relacionan en la presente estipulación, bien directamente o por
intermedio de sus agentes. Por su parte, el Contratista asume las obligaciones y los deberes
correlativos.

26.2 Visitas al Área Asignada y Atribuciones: En cualquier tiempo durante la vigencia
del presente Contrato y mediante el empleo de los procedimientos que considere apropiados,
bien directamente o por intermedio de terceros, autoridades o contratistas, la ANH está
investida de y se reserva las más amplias atribuciones y facultades para realizar visitas al
Área Asignada, con el fin de inspeccionar, hacer seguimiento, verificar y controlar todas y
cada una de las actividades inherentes a la ejecución contractual, en particular, las relativas
a Exploración, Evaluación, Desarrollo, Producción, Abandono, protección del medio ambiente
ANHSS o... E ronesonos

AGENDIA NACIONAL 0€ HIDROCARBUROS PAZ EQUIDAD EOUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 61 de 123

y de los recursos naturales renovables, relaciones y beneficio de las comunidades, así como
mediciones, entregas, y liquidación y pago de Regalías y Derechos Económicos.

Estas atribuciones pueden ser ejercidas directamente sobre la empresa e instalaciones del
Contratista como las de los subcontratistas, exclusivamente relacionadas con la ejecución
de prestaciones y el cumplimiento de compromisos y obligaciones surgidos del presente
Contrato, a fin de adquirir certeza sobre su oportuno, eficaz y eficiente desarrollo y
satisfacción.

Las actividades de inspección, verificación, control, vigilancia y fiscalización pueden
desarrollarse directamente por la ANH o por intermedio de terceras autoridades o
contratistas.

EL CONTRATISTA, a su costo, pondrá a disposición del representante de LA ANH las
facilidades de transporte, alojamiento, alimentación, seguridad y demás servicios en igualdad
de condiciones a las suministradas a su propio personal, de ser necesario.

26.3 Formulación de Observaciones y Solicitud de Informes y Soportes: Cuando
cualquier representante, agente o delegado de la Entidad detecte fallas, incumplimientos o
irregularidades, debidas a acción u omisión imputable a la responsabilidad y diligencia del
Contratista, tiene facultad para formular observaciones y solicitar informes y documentos
de soporte, que deben ser atendidos mediante escrito, dentro del plazo o plazos dispuestos
para el efecto y sin perjuicio del procedimiento pactado en la Cláusula 46.

De resultar necesario, el Contratista debe poner a disposición del o de los representantes
de ta ANH, a su costo, las facilidades de transporte, alojamiento, alimentación, seguridad y
demás servicios, en estrictas condiciones de igualdad respecto de las suministradas al
personal propio, e informarlo así detalladamente a ta Entidad.

Con anticipación razonable, las Partes coordinarán la provisión de las referidas facilidades y
servicios.

«+y26.4 Contratos con Terceros: Sin perjuicio del cumplimiento de sus funciones, la ANH uz
1

ñ
+

ANH= O minimas MINMINAS TODOS PORUN
Sor NUEVO PAÍS

AGENCIA NACIONAL DE HIDROCARBUROS ga? EOLIDAD COUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 62 de 123

está facultada para contratar con terceros total o parcialmente las actividades de seguimiento,
inspección, evaluación, vigilancia, control y fiscalización de las Operaciones y de las labores
en el Área Asignada, y para asegurarse del cumplimiento oportuno, eficaz y eficiente de
obligaciones, compromisos y prestaciones, en los términos del ordenamiento superior, las
estipulaciones contractuales y las Buenas Prácticas de la Industria del Petróleo.

26.5 Entendimiento: La falta de ejercicio de cualquiera de las actividades reseñadas, o la
ausencia de observaciones o requerimientos, en manera alguna exime al Contratista de tal
cumplimiento, ni comporta o implica aprobación respecto de ninguna de sus obligaciones, ni
acerca de los resultados de la ejecución contractual, ni modifica ni reduce las atribuciones de
la Entidad ni los deberes a cargo de aquel.

Cláusula 27.- Programas en Beneficio de las Comunidades:

27.1 Obligación General: En el curso del primer año siguiente a la Fecha Efectiva, el
Contratista debe: (i) indagar, sistematizar y analizar información primaria y secundaria
acerca del perfil demográfico de la población del área de influencia de las zonas de desarrollo
de las actividades de Exploración, posible Exploración Posterior, y eventuales de Evaluación,
Desarrollo y Producción, a su cargo, y en las que tales actividades tengan repercusión y
efectos, así como de la dinámica social, económica, cultural y medioambiental de dichas
zonas o lugares; (ii) delimitar, con base en dicha información, el Área de Influencia de las
Operaciones y de Desarrollo de los Programas en Beneficio de las Comunidades; (ii)
identificar espacios de socialización con autoridades, representantes y líderes de las mismas;
(iv) elaborar con la participación de las Comunidades un diagnóstico de actividades
requeridas para mantener las condiciones del entorno o mitigar o reparar los efectos adversos
de sus Operaciones, así como de necesidades en materia de salud, educación, cultura,
vivienda, infraestructura, servicios públicos, preservación del medio ambiente y de los
recursos naturales renovables, fortalecimiento comunitario e institucional, hábitat, y
semejantes, y (v) formular, con base en dicho diagnóstico, y someter a la ANH un Programa
Integral en Beneficio de tales Comunidades, de ejecución consecutiva y eventualmente
progresiva, pero referido a cada una las distintas Fases del Período Exploratorio, de un posible
Período Exploratorio Posterior, y a los plazos de ejecución de eventuales Programas de
Evaluación y Anual de Operaciones, o un conjunto de Programas particulares por ejecutar en
cada uno de ellos, de ocurrir efectivamente, con sujeción al Acuerdo 5 de 2011, del Consejo
Directivo de la ANH, y al Anexo F al presente Contrato.

TODOS PORUN

ANHS o

AGENCIA NACIONAL DE HIDROCARBUROS 2 NUEVO PAÍS
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 63 de 123

27.2 Obligaciones Particulares: El conjunto de actividades aplicables al hito de que se
trate del Programa Integral o el correspondiente al Programa Individual en Beneficio de las
Comunidades para cada una de las distintas Fases del Programa Exploratorio; de un posible
Programa Exploratorio Posterior, y de eventuales Programas de Evaluación y Programas
Anuales de Operaciones, deben someterse a la ANH en las oportunidades dispuestas en el
Anexo F, y, Una vez acordados con la Entidad, desarrollarse durante la ejecución de aquellos.

27.3 Sometimiento a la ANH: El Programa Integral o los Programas particulares en
Beneficio de las Comunidades, se entienden convenidos entre las Partes y a cargo del
Contratista, una vez la ANH se haya pronunciado sobre los mismos, dentro de los tres (3)
Meses siguientes a su recibo. Evaluadas posibles sugerencias razonables de la Entidad, deben
ser incorporadas en el Programa Integral o en los Programas particulares en Beneficio de las
Comunidades.

27.4 Incorporación: Verificada tal inclusión, las actividades inherentes a tales Programas
se entienden convenidas, en vigor y con plena fuerza vinculante para el Contratista. Si la
Entidad no se pronuncia oportunamente, deben ejecutarse los Programas en Beneficio de las
Comunidades, PBC sometidos por él.

27.5 Actualización: Por lo menos veinte (20) días Calendario antes del inicio de la respectiva
Fase del Período Exploratorio, de un posible Período Exploratorio Posterior, y de eventuales
Programas de Evaluación y Anual de Operaciones, el Contratista puede actualizar el acápite
correspondiente del Programa Integral o el respectivo Programa particular en Beneficio de
las Comunidades, de haberse presentado variaciones o ajustes en su contenido.

CAPÍTULO VI
REGALÍAS

Cláusula 28: Normas Generales
28.1 Forma de Recaudo: Es obligación primordial del Contratista poner a disposición de

la ANH, en el Punto de Entrega, el porcentaje de la Producción de Hidrocarburos establecido
«e en la Ley, por concepto de Regalías. Su recaudo debe tener lugar en especie o en dinero, qe

A
ANH= (8) MINMINAS TODOS POR UN
AGENCIA NACIONAL DE HIDROCARRUROS A Sy NUEVO PAÍS

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 64 de 123

según lo determine la Entidad. (Cf. Ley 1530 de 2012, Decreto Reglamentario 1077 de 2012
y Resoluciones ANH 350 y 351 de 2014)

28,2 Recaudo en Especie: Cuando el recaudo de las Regalías deba llevarse a cabo en
especie, el Contratista debe entregar a la ANH la cantidad de Hidrocarburos
correspondiente, para cuyo efecto, las dos Partes deben acordar por escrito el procedimiento
aplicable a la programación de las entregas y los demás aspectos relevantes, para realizarlas
en forma completa, técnica, oportuna y segura.

28.3 Almacenamiento: En todo caso, la ANH dispone de un (1) Mes para retirar el volumen
entregado. Vencido este término sin que lo haya hecho, y siempre que exista capacidad
disponible de almacenamiento en las facilidades del Contratista, es obligación suya
almacenar los Hidrocarburos, hasta por término máximo de tres (3) Meses consecutivos.

En estos precisos eventos, por concepto del almacenamiento, la Entidad debe reconocer y
pagar una tarifa razonable, acordada -en cada caso- por escrito entre las Partes. A falta de
consenso, corresponde al Ministerio de Minas y Energía o a la entidad que lo sustituya en
esta atribución, determinar la tarifa correspondiente al almacenamiento.

Si no hay disponibilidad de almacenamiento, el Contratista puede continuar la Producción
de Hidrocarburos y disponer del volumen de Regalías, siempre que acredite a la ANH, para
su entrega posterior, el volumen correspondiente a las Regalías que la Entidad tenía derecho
a retirar y no lo hizo.

28.4 Comercialización: Vencido el citado plazo de seis (6) Meses, sin que la ANH haya
retirado los Hidrocarburos correspondientes a Regalías en Especie, el Contratista queda en
libertad de comercializarlos, con sujeción a lo dispuesto en el Numeral 28.6 y en el deber de
entregar el producido a la Entidad.

En igual forma, ocupado un ochenta por ciento (80%) de la capacidad de almacenamiento
del Área Asignada en Producción, el o los Contratistas quedan facultados para disponer del
volumen de Regalías, y la ANH puede realizar los retiros correspondientes a su mejor
conveniencia, pero siempre a una tasa de entrega compatible con la capacidad de Producción
del o de los Campos en el Área Asignada en Producción.
ANHS os E ucscons

AGENCIA NACIONAL DE HIDROCARBUROS mo PA? EQUIDAD COUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 65 de 123

28.5 Recaudo en Dinero: Siempre que el o los Contratistas deba(n) pagar a la ANH las
Regalías en dinero, deben poner a su disposición los montos correspondientes, en los plazos
establecidos por la ley o por la autoridad competente, o en los acordados entre las Partes,
según el caso. Si incurre(n) en mora, asume(n) la obligación de reconocer y pagar a la Entidad
la cantidad necesaria para cubrir el monto insoluto, los correspondientes Intereses Moratorios,
y los gastos en haya incurrido la Entidad para hacer efectivos los pagos en su favor.

28.6 Comercialización del Volumen de Regalías: Cuando la ANH lo estime conveniente
y siempre que las disposiciones legales y reglamentarias así lo permitan, el Contratista
comercializará la porción de la Producción de Hidrocarburos que corresponda a las Regalías,
y entregará a la Entidad el dinero proveniente de las ventas.

Con este propósito, las Partes deben acordar por escrito los términos particulares de la
comercialización. En todo caso, el Contratista hará su mejor esfuerzo para comercializar la
Producción correspondiente, al precio más alto posible en los mercados disponibles, pero
siempre con prioridad para el abastecimiento interno del país.

La ANH reconocerá al Contratista los costos directos en que hayan incurrido para llevar a
cabo la comercialización y/o un margen razonable, que debe ser convenido previamente entre
las dos Partes.

La cantidad de dinero que el Contratista debe entregar a la ANH por concepto de la
comercialización del volumen de hidrocarburos correspondiente a Regalías, descontados
costos y/o margen acordados por escrito con anticipación, NO puede ser inferior -en ningún
caso- al valor de liquidación de las Regalías, determinado según las disposiciones legales y
reglamentarias aplicables.

De no obtener las Partes acuerdo en torno a los términos particulares de la comercialización,
incluidos costos directos y margen razonable en favor del Contratista, corresponde a la
ANH determinarios de acuerdo con las condiciones del mercado, mediante determinación
motivada y debidamente soportada, susceptible de reposición y del arbitramento pactado en
la Cláusula 64.

28.7 Incumplimiento de la Obligación de Pago de las Regalías: El incumplimiento
Ap ustficado del Contratista en satisfacer sus obligaciones de reconocimiento, liquidación y PA
13

TODOSPOR UN

= SB mimmnas NUEVO PAÍS

AGENCIA NACIONAL DE HIDROCARBUROS Maa PAZ COUIDAD EOUCACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 66 de 123

pago efectivo de las Regalías, se considera como incumplimiento grave del presente Contrato
y puede dar lugar a su terminación unilateral, surtido el procedimiento previsto en la Cláusula
46.

28.8 Precios para Abastecimiento Interno: Cuando el Contratista sea requerido para
vender el crudo de su propiedad, con el fin de atender las necesidades de refinación para el
abastecimiento interno, los precios correspondientes han de calcularse con base en el precio
internacional de los Hidrocarburos, en la forma establecida en la Resolución NO 18 1709 del
23 de diciembre de 2003, del Ministro de Minas y Energía, o en la disposición legal,
reglamentaria o regulatoria que la modifique, adicione o sustituya. Tratándose de Gas, se
seguirá lo dispuesto por el artículo 27 del Decreto 2100 de 2011 y por la Resolución CREG
041 de 2013, o las disposiciones que los modifiquen, complementen o sustituyan.

28.9 Bienes y Servicios Locales, Regionales y Nacionales: En igualdad de condiciones
competitivas de calidad, oportunidad y precio, en el cumplimiento de las obligaciones,
prestaciones y compromisos a su cargo, conforme al presente Contrato, el Contratista está
en el deber de otorgar preferencia a los oferentes de bienes y servicios de origen local,
regional y nacional, en ese orden,

CAPÍTULO VII
DERECHOS CONTRACTUALES DE LA ANH

Cláusula 29.- Derechos Económicos: Por concepto de la asignación del Área materia de
Contrato y de los derechos que se otorgan al Contratista con motivo de su celebración, se
causan los siguientes derechos:

29.1 Por concepto del Uso del Subsuelo: Por cada Fase del Período Exploratorio, inclusive
por la prórroga de las mismas, o por el tiempo proporcional de duración de cada una, el uso
del subsuelo por el Contratista causa a favor de la ANH y a cargo de aquel, un Derecho
Económico que se calcula sobre la superficie del Área Asignada o Remanente, siempre que
no exista Producción, o sobre esta última, de haberla, como se consigna a continuación:

29.1.1 En Áreas Asignadas en Exploración: Por cada Fase y por sus respectivas prórrogas,
hay lugar al reconocimiento y pago de un derecho por unidad de superficie, nominado en
( : TODOSPORUN
ANH= (5) MINMINAS UTE
AGENCIA NACIONAL DE HIDROCARBUROS ii NUEVO PAÍS
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 67 de 123

Dólares de los Estados Unidos de América, según lo establecido en el Numeral C.1 del Anexo
C. Su cancelación ha de tener lugar dentro del Mes siguiente a la fecha en que tenga lugar
el inicio de cada Fase o su extensión.

29.1.2 En Áreas Asignadas en Evaluación y/o Asignadas en Producción:
Reconocimiento y pago efectivo de un Derecho por unidad de Producción de propiedad del
Contratista, cuyo monto, nominado en Dólares de los Estados Unidos de América, se
determina en el mismo Numeral C.1 del Anexo C. Debe tener lugar por semestre calendario
vencido, dentro del primer Mes del semestre siguiente.

La Producción de Gas Natural destinada a las operaciones de reinyección o de otros procesos
industriales directamente relacionados con la Producción del mismo Yacimiento del cual se
extrae, no causa Derechos por el Uso del Subsuelo sobre la Producción del Contratista a
que se refiere el presente Numeral 29.1.2.

Los Derechos Económicos por concepto del Uso del Subsuelo en Áreas asignadas en
Exploración y en Evaluación, sin que exista Producción, tanto respecto de Yacimientos
Convencionales como de No Convencionales, deben liquidarse y cancelarse anualmente,
sobre la superficie remanente del Área asignada materia del Contrato. Si se trata de
Contratistas distintos, se distribuirá entre ellos en las proporciones que los mismos
acuerden, y, a falta de consenso, en partes iguales,

No obstante, si en la superficie remanente existen Áreas en Exploración y/o en Evaluación
con Producción y/o en Producción, los Derechos Económicos por concepto del Uso del
Subsuelo deben liquidarse y pagarse anualmente sobre dicha superficie, excluidas las Áreas
Asignadas en Evaluación y/o en Producción, y, en lo que corresponde a estas últimas, sobre
la correspondiente Producción. Si se trata de Contratistas distintos, cada uno es
responsable de liquidar y cancelar el correspondiente al Área en Exploración, y/o en
Evaluación con Producción y/o en Producción, bajo su respectiva responsabilidad.

29.2 Derecho Económico por concepto de “Precios Altos”: Retribución en dinero o en
especie, a cargo del Contratista, calculada sobre cada unidad de la Producción de su
Apropiecad, en función de los precios internacionales de los Hidrocarburos, del volumen o del fu
AS

ANHS o... e aromas

AGENCIA NACIONAL DE HIDROCARBUROS a PA? EQUIDAD EQUECACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 68 de 123

tiempo de Producción, como se determina en el Numeral C.2 del Anexo C.

29.3 Derecho Económico por concepto de Participación en la Producción:
Retribución en dinero o en especie, a cargo del Contratista, ofrecida por éste en su
Propuesta y calculada sobre cada unidad de la Producción de su propiedad. Corresponde al
porcentaje de la Producción total (X%), después de Regalías, establecido en el Numeral C.3
del Anexo C, de acuerdo con la Propuesta y según se trate de la proveniente de Yacimientos
Convencionales o No Convencionales.

29.4 Derechos Económicos en Pruebas de Producción: Los Hidrocarburos obtenidos
como resultado de la práctica de pruebas de Producción, también causan los Derechos
Económicos de que trata la presente Cláusula.

29.5 Participación en la Producción durante eventuales Prórrogas del Período de
Producción: En todos los eventos de prolongación del Período de Producción, el
Contratista debe reconocer, liquidar y pagar a la ANH, a título de Participación en la
Producción, en el Punto de Entrega, un diez_por ciento (10%) adicional de la Producción, si
se trata de Hidrocarburos Líquidos provenientes de Yacimientos Convencionales, y un cinco
por ciento (5%), también adicional, en los casos de Hidrocarburos Asociados a Yacimientos
No Convencionales, de Gas Natural No Asociado, de Hidrocarburos Líquidos Pesados o
Extrapesados, y de Hidrocarburos provenientes de Yacimientos Costa Afuera, (Offshore). Esta
participación se liquida sobre la Producción total obtenida a partir de la fecha de vencimiento
del plazo de duración inicial del Período de Producción, valorizada en el Punto de Fiscalización,
después de descontar las Regalías.

Para efectos de liquidar cada uno de los Derechos Económicos que se causan sobre la
Producción de propiedad del Contratista, debe descontarse, además de las Regalías, el
volumen que corresponda a los demás Derechos Económicos sobre dicha Producción, de
manera que cada uno se calcule exclusivamente sobre la porción de la Producción de ta que
aquel es titular.

Cláusula 30.- Aportes por concepto de Formación, Fortalecimiento Institucional y
Transferencia de Tecnología (actividades científicas y tecnológicas):
ANHS — o... E muesca
AGENDIA NACIONAL DE HIDROCARBUADS. a 0A? EQUIDAD EOUCACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 69 de 123

30.1 Regla General: También por concepto de la asignación del Área y de los derechos que
se le otorgan en razón del presente Contrato, el Contratista se compromete a desarrollar
actividades científicas y tecnológicas de Formación, Fortalecimiento Institucional y
Transferencia de Tecnología, cuyos objetivos, contenido, alcance, términos, condiciones y
beneficiarios determine la ANH, en oportunidades específicas durante la vigencia de aquel.
(Cfr. Acuerdos 02 y 05 de 2013, del Consejo Directivo.)

30.2 Opción: Alternativamente, dichas actividades pueden materializarse en aportes de
dinero para sufragar programas de formación profesional o especializada; proyectos de
fortalecimiento institucional, o planes que conduzcan a la transmisión efectiva de
conocimientos sistemáticos en aspectos técnicos y científicos inherentes al Sector de
Hidrocarburos.

30.3 Normatividad: Estas actividades científicas y tecnológicas han de regirse por las
disposiciones de los convenios especiales de cooperación previstos en la ley colombiana, así
como por lo dispuesta en los reglamentos de la ANH sobre la materia. (Cfr. Acuerdos 02 y
05 de 2013, del Consejo Directivo)

30.4 Costos: Todos los costos de las actividades científicas y tecnológicas propiamente
dichas deben ser asumidos en un ciento por ciento (100%) por el Contratista. No obstante,
los de carácter laboral en favor de los beneficiarios de las mismas, han de ser sufragados por
su respectivo empleador.

30.5 Valor de los Aportes: Para dar cumplimiento a la obligación prevista en esta Cláusula,
en cada una de las Fases del Período de Exploración, del de Exploración Posterior, y del
Período de Evaluación, y de sus prórrogas, de pactarse, el Contratista se compromete a
ejecutar directamente o a contratar y sufragar la ejecución de programas de formación
profesional o especializada, de proyectos de fortalecimiento institucional, o de planes que
conduzcan a la transmisión de conocimientos sistemáticos en aspectos técnicos y científicos
inherentes al Séctor de Hidrocarburos, hasta por valor equivalente al veinticinco por ciento
(25%) del monto que resulte de multiplicar el número de hectáreas y fracción de la superficie
dal Área Asignada o Remanente, o del Área asignada en Evaluación sin Producción, en su (ue
ANHS e... E russia

AGENCIA NACIONAL DE HIDROCARBUROS. PAZ EQUIDAD EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 70 de 123

caso, por el valor que corresponda a la Extensión Superficiaria y a la Fase o Período en curso,
conforme a la Tabla que se consigna en el Anexo C.1.

El cálculo correspondiente debe tener lugar al inicio de cada Fase del Período Exploratorio,
incluidas la Primera (Fase 1), del Período Exploratorio Posterior, en su caso, y al comenzar el
Período de Evaluación en las Áreas asignadas en Evaluación, sin que exista Producción.

Respecto de las Áreas Asignadas en Evaluación con Producción y/o en Producción, la
obligación prevista en esta Cláusula ascenderá al monto equivalente al diez por ciento (10%)
del valor de los Derechos por concepto del Uso del Subsuelo, sobre la Producción del
Contratista, de que trata el Numeral 29.1,2, por cada Año Calendario.

En ningún caso el valor de los Aportes excederá de cien mil dólares de los Estados Unidos de
América (USD127.112) constantes del año 2014, por Fase, Período o Año Calendario, según
corresponda.

El cáfculo del valor nominal en Dólares corrientes de este límite, debe tener lugar para cada
Año, teniendo en cuenta el Índice de Precios al Productor, IPP, publicado por el Departamento
det Trabajo de los Estados Unidos de América para el final del mes de junio del Año
inmediatamente anterior. (Cf. Resoluciones ANH 350 y 351 de 2014)

30.6 Oportunidad: El cumplimiento de esta obligación es exigible a partir del Mes siguiente
al de la fecha de inicio de la respectiva Fase del Período de Exploración, de Exploración
Posterior, y/o de Evaluación sin que exista Producción, o del segundo Mes de cada Año
Calendario, para Áreas Asignadas en Evaluación con Producción y/o en Producción, de
conformidad con el cálculo que para el efecto realice la ANH.

Corresponde a esta última determinar la forma de cumplimiento de los Aportes a que se
refiere la presente estipulación, y -de disponer el pago en dinero- liquidarlo oportunamente
y comunicar el resultado al Contratista con anticipación no inferior a quince (15) Días
Calendario, para permitir su oportuna cancelación.
TODOS PORUN

ANH= O minminas MINMINAS

AGENCIA NACIONAL DE HIDROCARBUROS e. NUEVO PAÍS
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 71 de 123

Esta obligación puede ser satisfecha: (i) en dinero, mediante suma que debe ser depositada
en el Encargo Fiduciario que la Entidad indique expresa y oportunamente, o (ii) en especie,
con la ejecución efectiva de actividades científicas y tecnológicas, en los términos y
condiciones que la ANH ponga también expresa y oportunamente en conocimiento del o de
los Contratistas, según lo dispuesto en los Acuerdos 02 y 05 de 2013, o en aquellos que
los modifiquen, adicionen o sustituyan.

CAPÍTULO VIII
INFORMACIÓN Y CONFIDENCIALIDAD

Cláusula 31.- Entrega de Información Técnica:

31.1 Obligación General: El Contratista debe mantener oportuna y permanentemente
informada a la ANH acerca del progreso y de los resultados de las actividades de Exploración,
Evaluación, Desarrollo, Producción y Abandono; en torno a la ejecución de la o las Consultas
Previas y la o las Licencias Ambientales; sobre los trabajos de protección al medio ambiente
y a los recursos naturales renovables; respecto de la aplicación de los Programas en Beneficio
de las Comunidades, PBC, y, en general, acerca del cumplimiento de las obligaciones,
prestaciones y compromisos a su cargo y de la ejecución del o de los Cronogramas.

31.2 Oportunidad: Por consiguiente, además de los documentos requeridos en otras
estipulaciones de este Contrato, el Contratista debe someter a la Entidad, en la medida en
que vaya siendo obtenida y antes de la fecha de vencimiento de cada una de las Fases del
Período de Exploración, de Exploración Posterior, o del Período de Evaluación, y por Año
Calendario durante el Período de Producción, toda la Información de carácter científico,
técnico, medioambiental, económico financiero y de desarrollo de los Programas en Beneficio
de las Comunidades, PBC, obtenida en cumplimiento del presente negocio jurídico o
concerniente a su ejecución.

31.3 Normatividad: La entrega de esta Información ha de llevarse a cabo con estricta
sujeción al Manual de Suministro de Información Técnica y Geológica vigente en la
oportunidad de iniciar la' Fase del Período de Exploración, de Exploración Posterior o de
Evaluación durante la cual se ejecutó la correspondiente actividad. (Para la fecha, dicho

iy ena! está contenido en la Resolución No. 183 del 13 de marzo de 2013). En lo que fe
TODOSPORUN
” NUEVO PAÍS

Mz PAZ EQUIDAD EDUCACIÓN

ANHS o...

AGENCIA NACIONAL DE HIDROCARBUROS

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 72 de 123

concierne al Período de Producción, la entrega de la Información pertinente debe hacerse
con apego al Manual de Suministro de Información Técnica y Geológica también vigente en
la oportunidad de su puesta a disposición.

Los informes de ejecución y de cumplimiento de otras obligaciones, han se sujetarse al
Reglamento de Contratación de Exploración y Explotación de Hidrocarburos y al presente
Contrato y sus Anexos.

31.4 Demora Justificada: Eventuales incumplimientos de las obligaciones inherentes a la
entrega de Información, debidamente justificados por escrito a la ANH, pueden dar lugar a
la ampliación del o de los plazos correspondientes.

Cláusula 32.- Confidencialidad:

32.1 Premisa General: Salvo mandato legal perentorio o disposición de autoridad
competente, todos los datos y, en general, la Información Comercial y los Productos
obtenidos o desarrollados como resultado de la ejecución contractual, incluida la
correspondiente a las interpretaciones basadas en los Datos obtenidos como resultado de las
Operaciones, son estrictamente confidenciales y las dos Partes se comprometen a guardar
reserva en torno a los mismos, durante cinco (5) Años Calendario, contados a “partir del
vencimiento de aquel en el que se hubieran producido, obtenido o desarrollado, o hasta la
terminación del Contrato o la oportunidad de devolución parcial o total del Área Asignada, en
lo que se refiere a la Información adquirida en las porciones devueltas, lo que ocurra primero.

32.2 Excepción: La regla del numeral precedente NO se aplica a aquella Información ni a
los Datos que las Partes deban publicar o entregar a terceros de acuerdo con el ordenamiento
superior; ni a los que requieran autoridades competentes con jurisdicción sobre cualquiera
de ellas; a los que impongan normas de cualquier bolsa de valores en la que se encuentren
inscritas o registradas acciones del Contratista, o de sociedades vinculadas a estos; ni a los
requeridos por matrices o subordinadas, auditores, consultores, contratistas, asesores legales
o entidades financieras, para las funciones o los propósitos de su exclusivo resorte, O,
finalmente, otros terceros para efectos de los Acuerdos Operacionales de que tratan los
artículos 18 y 19 de la Resolución 18 0742 de 2012, o las disposiciones que la sustituyan,
adicionen o modifiquen.
ANHS= — o... E panosrones

AGENCIA NACIONAL DE HIDROCARBUROS > PAZ EQUIDAD EOUCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 73 de 123

No obstante, en todos estos casos, se debe poner inmediatamente en conocimiento de la
otra Parte tanto la Información entregada, como su destinatario y propósito, y, de requerirse,
copia del o de los compromisos de confidencialidad correspondientes.

Además, las restricciones a la divulgación de Información no impiden que se suministren
Datos pertinentes a terceros interesados en una eventual cesión de derechos contractuales,
siempre que se suscriban los correspondientes acuerdos de confidencialidad.

Cláusula 33.- Derechos sobre la Información:

33.1 Transferencia de la Propiedad: Transcurrido el lapso de confidencialidad conforme
a la Cláusula precedente, se entiende que el Contratista transfiere a la ANH la totalidad de
los derechos sobre fa Información y los Datos adquiridos, así como sobre sus interpretaciones,
sin que por esta circunstancia aquel pierda el derecho a utilizarlos.

A partir de entonces, la ANH está plenamente facultada para disponer de esa Información
libremente.

Cláusula 34.- Información Ambiental y Social:

34.1 Deber de Información: El Contratista asume la obligación de mantener integral,
oportuna y permanentemente informada a la ANH acerca del avance de los trámites
ambientales y sociales, inclusive respecto de todo cuanto se relacione con: (¡) su iniciación;
(ii) la obtención de las respectivas licencias, permisos y demás pronunciamientos de fondo
de las autoridades competentes; (iii) eventuales actuaciones administrativas sancionatorias;
(iv) imposición de medidas preventivas y/o sanciones, y, en general, (v) cualquier otra
información relevante para efectos de la cumplida y oportuna ejecución contractual.

Queda entendido que ninguno de los datos ni de la información a que se refiere la presente
Cláusula tiene naturaleza reservada ni carácter confidencia!.

Cada Parte debe comunicar por escrito a la otra, tan pronto como tenga conocimiento acerca

de cualquier otro tipo de reclamo o procedimiento judicial o administrativo que pueda afectar

los derechos de la otra Parte, derivados de este Contrato, para que esta última pueda adoptar
q medidas que estime más convenientes para la defensa de sus intereses.

que
o. _ A X-PM KZ
ANH= o... (E pusssonus

AGENCIA NACIONAL DE HIDROCARBUROS maz 2oQuÍDAD EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 74 de 123

Cláusula 35.- Informes Ejecutivos Anuales y Semestrales:

35.1 Enunciación: Además de la Información a que se refieren otras estipulaciones del
presente Contrato, el Manual de Suministro de Información Técnica y Geológica, y de la
exigida por la legislación colombiana, el Contratista asume el compromiso de entregar a la
ANH, para cada semestre Calendario, la información básica y resumida de todos los asuntos
de interés relacionados con la ejecución de las actividades de Exploración, Evaluación,
Desarrollo, Producción y Abandono; en torno a la ejecución de la o las Consultas Previas y la
O las Licencias Ambientales; sobre los trabajos de protección al medio ambiente y a los
recursos naturales renovables; respecto de la aplicación de los Programas en Beneficio de las
Comunidades, PBC, y, en general, acerca del cumplimiento de las obligaciones, prestaciones
y compromisos a su cargo y la ejecución del o de los Cronogramas.

35.2 Contenido: Estos informes deben contener, entre otros y sin limitarse a ellos, datos
acerca de: (i) prospectividad; (ii) reservas; (iii) Producción actual y sus pronósticos; (iv)
ejecución y proyecciones para el Año Calendario siguiente; (iv) personal y seguridad industrial;
(v) medio ambiente y recursos naturales renovables; (vi) comunidades y grupos étnicos; (vii)
estado de cumplimiento de los Programas en Beneficio de las Comunidades, PBC, de acuerdo
con el Anexo F, y (viii) participación local, regional y nacional en materia de persona! y
subcontratos.

35.3 Oportunidad: Los Informes Ejecutivos Semestrales deben entregarse a la Entidad
dentro de los sesenta (60) Días Calendario o comunes siguientes al vencimiento de cada
semestre calendario. El correspondiente al segundo semestre se considera también Informe
Anual de Operaciones.

35,4 Reuniones Informativas, de Seguimiento, Verificación y Control: La ANH está
facultada para convocar al Contratista a celebrar reuniones informativas, de seguimiento,
verificación y control, a las que debe concurrir un representante debidamente autorizado,
con conocimiento y facultades para suministrar o recibir información y para adoptar
determinaciones que por su naturaleza y alcance no requieran documento escrito o ajuste
contractual.

Las citaciones deben tener lugar con anticipación razonable, en cualquier oportunidad
El

TODOS POR UN
,_ NUEVO PAÍS

PAZ EQUIDAD ESUEACIÓN

EL]
ANH3S ><:

AGENOIA NACIONAL DE HIDROCARBUROS

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 75 de 123

durante el término de vigencia del presente Contrato.

CAPÍTULO IX
RESPONSABILIDAD, INDEMNIDAD, GARANTÍAS Y SEGUROS

Cláusula 36.- Responsabilidad:

Además de las establecidas en el ordenamiento superior y de las estipuladas en otras
cláusulas contractuales y en los documentos que integran el presente negocio jurídico, el
Contratista asume, por sus exclusivos cuenta y riesgo, las que se determinan a continuación:

36.1 Responsabilidad Técnica: Corresponde a la derivada de la ejecución oportuna, eficaz
y eficiente de las Operaciones de Exploración, Evaluación, Producción, Desarrollo y Abandono,
que debe tener lugar con estricta sujeción a los más altos estándares de la industria de los
Hidrocarburos y a las Buenas Prácticas de la Industria del Petróleo.

Las referidas Operaciones deben ser desarrolladas de manera profesional, diligente,
responsable, y eficaz y eficiente legal, técnica y económicamente. Es de resorte del
Contratista que todos sus subcontratistas cumplan en la misma forma las estipulaciones
contractuales, el ordenamiento superior y las Buenas Prácticas de la Industria del Petróleo.

El Contratista es responsable exclusivo por perdidas, daños, perjuicios y sanciones
derivados de acciones u omisiones suyos, de! personal a su servicio, de sus subcontratistas,
y del personal vinculado a estos últimos, con ocasión de las actividades y de las Operaciones
inherentes a la ejecución contractual.

Las obras, bienes y servicios subcontratados se entienden construidos, suministrados o
prestados en nombre y por cuenta y riesgo exclusivo del Contratista, de manera que éste
asume responsabilidad directa por todas las prestaciones y las obligaciones objeto de los
correspondientes subcontratos, de cuya ejecución no puede exonerarse por razón de los
mismos.

Y La ANH no asume responsabilidad alguna por concepto o con ocasión de pérdidas, daños ni ER
TODOS POR UN

ANH= _ O minminas (E NUEVOPAÍS

AGENCIA NACIONAL 0€ HIDROCARBUROS ba PAZ EQUIDAD EDUCACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 76 de 123

perjuicios causados a la Entidad o a terceros, como consecuencia de acciones u omisiones
del Contratista, sus empleados y subcontratistas, o los empleados de estos últimos, ni por
eventuales sanciones de todo orden, en desarrollo de las Operaciones objeto de este Contrato,
ni por eventuales sanciones que se impongan a unos y otros,

36.2 Laboral: Para todos los efectos legales y, particularmente, para la aplicación del artículo
34 del Código Sustantivo del Trabajo, el Contratista es Único beneficiario del trabajo de los
empleados que vincule al servicio de la ejecución contractual, y titular exclusivo de todas las
obras y trabajos ejecutados en desarrollo de la misma. Las relaciones laborales comprometen
exclusivamente a las partes de los respectivos contratos de trabajo.

Por consiguiente, entre la ANH y el personal al servicio del Contratista o de sus
subcontratistas, NO existe ni existirá relación ni vinculación juridica de ninguna naturaleza,
ni la Entidad asume responsabilidad solidaria alguna por concepto de salarios, prestaciones
sociales, aportes parafiscales, al Sistema General de Seguridad Social o por concepto del
Impuesto sobre la Renta para la Equidad CREE, así como de eventuales indemnizaciones
laborales. El Contratista es único empleador de los trabajadores que utilice para el
desarrollo de las actividades propias de este Contrato y, en consecuencia, es responsable
exclusivo de la satisfacción oportuna, eficaz y eficiente de las obligaciones laborales, tales
como pago de salarios y prestaciones sociales, aportes parafiscales, afiliación y pago de
cotizaciones y aportes por concepto de pensiones, salud y riesgos profesionales inherentes
al Sistema de Seguridad Social Integral, e Impuesto de Renta para la Equidad, CREE,
conforme a la legislación colombiana.

Es responsabilidad exclusiva del Contratista entrenar adecuada y diligentemente al personal,
en especial, al de nacionalidad colombiana que haya de reemplazar trabajadores foráneos.

Es obligatorio dar estricto cumplimiento a las disposiciones legales que imponen una
determinada proporción entre empleados y operarios nacionales y extranjeros.

36.2.1 Prevención del Trabajo Infantil. En desarrollo del artículo 20, numeral 3.2. de la
Resolución 01677 de 2008, proferida por el Ministerio de la Protección Social, el Contratista

-"Y se compromete a no realizar la contratación de menores de edad, en especial la inclusión de
TODOSPOR UN

ANH= O mimmamas MINMINAS

AGENCIA NACIONAL DE HIDROCARBUROS NUEVO PAÍS
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 77 de 123

menores de edad en todo trabajo que, por su naturaleza o por las condiciones en que se
lleva a cabo, genere riesgos de daño a la salud, la seguridad o la moralidad de los niños,
incluyendo todas las labores relacionadas directamente con la extracción de petróleo crudo y
de gas natural.

Sin perjuicio de lo anterior, el CONTRATISTA se compromete a cumplir con todas las normas
aplicables en Colombia en materia de Contratación de Menores de edad, incluyéndose pero
no limitándose a las Convenciones 138 y 182 de la Organización Internacional del Trabajo -
OIT-, y La Convención de las Naciones Unidas sobre los Derechos del Niño, Código Sustantivo
del Trabajo, Ley 1098 de 2006 (Código de la Infancia y de la Adolescencia).

36.3 Responsabilidad Ambiental: Es obligación y deber primordial del Contratista
prestar la más exigente atención a la protección y restauración o restitución del medio
ambiente y de los recursos naturales renovables, así como al cumplimiento estricto de la
normatividad aplicable en estas materias, incluidas las obligaciones derivadas de Licencias
Ambientales, así como a las Buenas Prácticas de la Industria del Petróleo.

Son de su responsabilidad exclusiva adoptar y ejecutar planes de contingencia especificos
para atender emergencias, mitigar, prevenir y reparar daños, de la manera más eficiente y
oportuna.

Para el desarrollo de actividades sometidas al otorgamiento de licencias, permisos,
concesiones o autorizaciones ambientales, los trámites pertinentes deben iniciarse, a más
tardar, dentro de los noventa (90) Días Calendario anteriores a la fecha programada en el
respectivo Plan de Exploración para dar comienzo a la ejecución de la actividad sometida a
la exigencia correspondiente, así como tramitar oportuna y diligentemente, con todos los
requisitos impuestos por el ordenamiento superior, las actuaciones requeridas ante las
autoridades competentes.

Deben tomarse en consideración los plazos de licenciamiento ambiental establecidos en el
ordenamiento superior sobre la materia, en especial, en el Decreto 2820 de 2010,
reglamentario del Título VIII de la Ley 99 de 1993, sobre Licencias Ambientales, o en las
somas que modifiquen, sustituyan o adicionen las disposiciones de una y otro, para estar
ANHss one Eresin

AGENCIA NACIONAL DE HIDROCARBUROS ——-— - A A PAZ EQUIDAD EOUCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 78 de 123

en condiciones de cumplir en tiempo las actividades previstas en todas las Fases y Períodos
del Contrato. Mientras se respeten los términos establecidos por dicho ordenamiento para la
solicitud, trámite y obtención de Licencias Ambientales, el Contratista no puede argumentar
justificación para pedir prórrogas, restituciones o suspensiones de términos en los plazos
contractuales. En todo caso, durante el transcurso de dichos plazos, debe informar oportuna
y documentadamente a la ANH acerca del inicio y avances de las gestiones encaminadas al
cumplimiento de las obligaciones y deberes en materia de permisos y Licencias Ambientales.

Se considera iniciado el trámite de solicitud de Licencia Ambiental, cuando se sometan a la
'ANH los siguientes documentos:

a) Constancia de solicitud oportuna del pronunciamiento sobre la necesidad de elaborar
Diagnóstico Ambiental de Alternativas, ante la Autoridad Nacional de Licencias
Ambientales -ANLA-, cuando se requiera, y,

b) Evidencia de haber iniciado, también oportunamente, la elaboración del estudio de
impacto ambiental o del plan de manejo ambiental, según sea el caso.

El incumplimiento del plazo establecido en este Numeral o la falta de la diligencia debida en
el curso de los trámites en materia ambiental, no pueden invocarse para justificar retrasos
en la obtención de licencias, permisos, concesiones o autorizaciones, ni como fundamento
para acceder a la prórroga o suspensión de las obligaciones contractuales, de manera que,
previo desarrollo del procedimiento establecido en la Cláusula 46, da lugar a declaratoria de
incumplimiento.

Cuando el desarrollo de cualquier actividad requiera la obtención de permisos, autorizaciones,
concesiones o licencias ambientales, el Contratista está en el deber de abstenerse de
ejecutarla hasta que no los haya obtenido. Además, sin la conformidad de los estudios de
impacto ambiental y la expedición de las Licencias Ambientales correspondientes, o la
satisfacción de cualquier otro requisito aplicable al caso, NO se puede iniciar la respectiva
actividad.

Las sanciones y las medidas preventivas adoptadas por la autoridad ambiental competente,
debido at incumplimiento de obligaciones ambientales, debidamente ejecutoriadas y en firme,
son causal de terminación del Contrato por incumplimiento, siempre que como resultado de
TODOSPORUN

ANH== O minminas MINMINAS

AGENCIA NACIONAL DE HIDROCARBUROS «_ NUEVO PAÍS
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 79 de 123

las mismas, se vea o pueda verse afectada la satisfacción de las prestaciones y compromisos
inherentes a la ejecución contractual, surtido el procedimiento estipulado en la Cláusula 46 y
sobre la base de argumentos y pruebas que to sustenten y demuestren.

Es responsabilidad exclusiva del Contratista informar puntualmente a la ANH acerca de la
aplicación de planes preventivos y de contingencia, y sobre el estado de las gestiones
adelantadas ante las autoridades ambientales competentes en materia de permisos,
autorizaciones, concesiones o licencias, según sea el caso, dentro de cada trimestre
calendario, lo mismo que sobre los aspectos ambientales de las Operaciones en curso.

Cláusula 37.- Indemnidad:

37.1 Enunciación: Es responsabilidad exclusiva del Contratista mantener indemne a la
Nación, la ANH, a funcionarios, empleados y a propiedades de una y otra, por concepto de
cualquier reclamo, acción, demanda, sanción y/o condena, derivados de acciones u omisiones
en que incurra tanto aquel, como sus subcontratistas o el personal al servicio de unos y otros,
en el desarrollo y ejecución de este Contrato, incluidos directores, agentes y representantes.

37.2 Obligaciones Derivadas: Es por tanto responsabilidad exclusiva del Contratista
asumir todas las consecuencias de tales acciones u omisiones, por concepto de daños o
pérdidas de cualquier naturaleza, sin limitación alguna, causados a la Nación, la ANH,
funcionarios, empleados y propiedades de una y otros, así como a terceros o a bienes de los
que estos sean titulares, derivados de tales acciones u omisiones, de manera que
corresponde a aquel asumir la defensa judicial y administrativa de la Nación y o de la ANH,
incluidos todos los costos y gastos correspondientes, así como cancelar cualesquiera
sanciones y condenas, lo mismo que la indemnización de perjuicios de todo orden, con arreglo
al ordenamiento superior.

Para efectos de satisfacer las obligaciones reseñadas, ha de seguirse el procedimiento que
se enuncia a continuación:

a) La ANH pondrá en conocimiento del Contratista el reclamo, la demanda, la acción, la
. sanción o, en general, el procedimiento o la actuación correspondiente, dentro de los
+ tres (3) Días Hábiles siguientes a su respectiva notificación, comunicación o recepción, 1]
ANH= (5) MINMINAS ds

AGENCIA NACIONAL DE HIDROCARBUROS 3» E=——___—- PAZ EQUIDAD EOUCACIÓN

b)

a)

e)

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO

CONVENCIONALES CR-2

Página 80 de 123

o a la fecha en que por cualquier medio tenga conocimiento de su existencia.

En todo caso, la ANH se reserva el derecho de asignar, a su propio costo, el
conocimiento o seguimiento del caso a cualquier profesional seleccionado por ella, que
tendrá el deber de interactuar con la firma o persona designada por el Contratista
para ejercer la representación administrativa o judicial del o de los imputados, y la
defensa de sus intereses.

En la medida en que el ordenamiento superior aplicable lo permita, aquel asumirá
directamente la reclamación, sanción, acción, demanda, condena o litigio, de manera
que se libere de toda responsabilidad a la Nación, la ANH, o el funcionario respectivo.

Si lo anterior no fuere posible, el Contratista tendrá el deber de ejercer o participar
en la defensa de los intereses de aquellos, con la firma o los profesionales que
seleccione.

Son de cargo del Contratista todas las sumas que resulten necesarias para cancelar
cualquier sanción, cumplir toda condena y reparar los perjuicios irrogados, inclusive,
para atender eventuales embargos, requerimiento de cauciones o garantías, y
cualquiera otra consecuencia de naturaleza económica o pectiniaria, dentro de los
quince (15) Días Calendario posteriores a cualquier solicitud que en ese sentido formule
la Entidad, soportada en copia de acto administrativo, sentencia judicial u orden de
autoridad competente, debidamente ejecutoriado y en firme, o dentro del plazo
impuesto en la respectiva actuación.

Todo lo anterior se entiende sin perjuicio de la utilización de los instrumentos
administrativos o procesales que resulten aplicables por cualquiera de las Partes,
siempre que ello no comporte conflicto con la obligación de indemnidad estipulada en
esta Cláusula.

Cláusula 38.- Garantías: Corresponde al Contratista afianzar el cumplimiento oportuno,
eficaz y eficiente de las prestaciones que integran el objeto contractual, y de los compromisos
y obligaciones que adquiere con motivo de la celebración, ejecución, terminación y liquidación
de este negocio jurídico, incluida la inversión efectiva de los recursos requeridos para
Ps desarrollar los Programas Exploratorios, mediante los instrumentos que se relacionan a
TODOSPORUN
-_ NUEVO PAÍS

Mai PAZ EQUIDAD EDUCACIÓN

ANHSS o

AGENCIA HÁCIONAL DE HIDROCARBUROS

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 81 de 123

continuación.

Cláusula 39.- Garantía de Cumplimiento: Tiene por objeto asegurar todas las
obligaciones correspondientes al Período de Exploración y de cada Fase del Programa
Exploratorio Posterior, si hay lugar a él, así como todas aquellas actividades inherentes a la
satisfacción oportuna, integral, eficaz y eficiente de tales obligaciones, incluida la cancelación
de multas que puedan imponerse y el pago de la cláusula penal pecuniaria, de hacerse
efectiva, sin perjuicio del derecho que asiste a la ANH para reclamar la cancelación completa
de pérdidas, daños y perjuicios ocasionados por causas imputables a la responsabilidad y
diligencia del Contratista.

La ejecución de esta Garantía no exonera al Contratista del deber de satisfacer la obligación
o el compromiso insoluto, ni de cancelar todos los perjuicios ocasionados con la demora o el
incumplimiento de aquel, ni por la inejecución del Contrato, si el monto derivado de la misma
fuera inferior, de manera que su reconocimiento es acumulativo con el deber de cumplir o
con la indemnización del valor total de los daños y perjuicios generados por la insatisfacción,
O la satisfacción tardía o defectuosa de prestaciones, obligaciones y compromisos.

39.1 Forma: Debe corresponder a una o varias cartas de crédito “stand-by”, de carácter
incondicional e irrevocable, pagaderas a la vista, otorgadas por un establecimieñto de crédito
legalmente establecido en Colombia, o por uno del exterior, siempre que el respectivo
instrumento sea confirmado por una institución financiera en este país, por cuenta y a costo
exclusivo del Contratista, de manera que pueda(n) hacerse efectiva(s) en el país,

39.2 Monto: Para afianzar el cumplimiento oportuno, eficaz y eficiente de las prestaciones,
obligaciones y compromisos contractuales, Carta de Crédito “Standby”, irrevocable,
confirmada y a la vista, por monto equivalente al cincuenta por ciento (50%) del valor del
Programa Exploratorio Mínimo, vigente por término igual a la mitad del período de duración
de la Primera Fase (Fase 1), y seis (6) meses más.

Para afianzar la ejecución oportuna, eficaz y eficiente de las actividades inherentes al

Programa Exploratorio Adicional, Carta de Crédito “Standby”, irrevocable, confirmada y ala

vista, por cuantía equivalente al cincuenta por ciento (50%) del valor de la Inversión
«jecorrespondiente al mismo, también vigente por término igual a la mitad del período de pl
tn

TODOS POR UN

== _ O umuinas (6 NUEVOPAÍS

AGENCIA NACIONAL DE HIDROCARBUROS - Ma PAZ EQUIDAD” EDUCACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 82 de 123

duración de la Primera Fase (Fase 1), y seis (6) meses más.

No obstante, el Contratista puede optar por constituir una (1) sola Carta de Crédito, que
comprenda tanto las actividades del Programa Exploratorio Mínimo como del Adicional, caso
en el cual, su cuantía ha de corresponder al cincuenta por ciento (50%) de la suma del valor
de las inversiones inherentes a cada uno de ellos.

Vencidos los primeros dieciocho (18) meses de ejecución de las actividades y prestaciones
correspondientes a la Primera Fase (Fase 1) del Período Exploratorio, si el Contratista decide
mantener el negocio jurídico, a más tardar un (1) mes antes, debe extender la vigencia de
las garantías de que tratan los párrafos precedentes o de la Garantía que los comprenda a
los dos (2), por los dieciocho (18) meses restantes de la Primera Fase (Fase 1), y seis (6)
meses más.

Para las Fases subsiguientes, la Carta de Crédito debe tener cuantía equivalente al cincuenta
por ciento (50%) del valor de las Inversiones correspondientes al Programa Exploratorio
Mínimo y permanecer vigente durante todo el término de duración de cada una y seis (6)
meses más.

Todas las garantías deben someterse a la aprobación de la ANH.

En la medida de la ejecución efectiva de las actividades correspondientes a la Inversión
Exploratoria, una vez recibida en el Banco de Información Petrolera, BIP o EPIS la información
técnica resultante, y previa autorización expresa y escrita de la ANH, el Contratista puede
reducir el monto de la correspondiente garantía, de acuerdo con la cuantía de las actividades
real y totalmente ejecutadas a satisfacción de aquella, sin que, en ningún caso, el valor de la
Garantía pueda ser inferior a un millón de Dólares de los Estados Unidos de América, (USD
1.000.000) para todas la Áreas con excepción de las correspondientes a Yacimientos
Descubiertos No Desarrollados, para la cuales el valor mínimo debe ser de cien mil Dólares
de los Estados Unidos dé América, (USD 100.000) .

Para efectos de establecer el valor en el que puede ser reducida la o las respectivas cartas
A N Hi = O mas MINMINAS uo Pals

AGENDIA NACIONAL DE HIDROCARBUROS Paz [QUIDAO EOUCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 83 de 123

de crédito, en lo que corresponde a actividades distintas de sismica y de perforación de Pozos,
es responsabilidad del Contratista presentar el o los documentos de soporte que acrediten
fehacientemente su valor.

Transcurridos dos (2) Meses después de recibida la información técnica pertinente por el BIP
o EPIS, sin pronunciamiento del mismo o sin que éste haya expedido el certificado de paz y
salvo correspondiente, se entenderá recibida a satisfacción, y autorizada la reducción
proporcional del valor de la o las cartas de crédito, por el monto debidamente acreditado.

39.3 Entrega y Vigencia: Debe tener lugar en la oportunidad y corresponder a las
condiciones que se determinan a continuación:

(a) La carta de crédito que ampare el Programa Exploratorio Mínimo, debe someterse a la
ANH dentro de los diez (10) Días Hábiles siguientes a la Fecha Efectiva, y tener vigencia
por plazo igual a la mitad del término de duración de la Primera Fase (Fase 1) y seis (6)
meses más. No obstante, debe ser extendida por el resto de dicho término y seis meses
(6) más, en caso de que el Contratista NO ejerza el derecho de renuncia previsto en
la Cláusula 6.3.2.3.

(b) La correspondiente al Programa Exploratorio Adicional, debe someterse a la ANH
dentro de los diez (10) Días Hábiles siguientes a la Fecha Efectiva y mantenerse vigente *
durante todo el término de duración de la Primera Fase (Fase 1) y seis (6) meses más.

(c) Para las Fases posteriores, dentro de los primeros quince (15) días Calendario
siguientes a la fecha de inicio de cada una.

(d) La carta de crédito para afianzar el Programa Exploratorio Posterior debe someterse a la
ANH dentro de los quince (15) Días Calendario siguientes al inicio de cada Fase del
mismo, y por toda la vigencia de la respectiva Fase.

Si por razones ajenas a la diligencia y responsabilidad del Contratista, que no le sean
imputables en ningún caso, debidamente sustentadas y soportadas, cualquiera de las cartas
ups crédito no se entrega en el plazo establecido, previa solicitud escrita y expresa, la ANH qe
ANH= O minimas. MINMINAS anos PORN -

AGENDIA NACIONA: DE HIDROCARBUROS ME CAZ EQUIDAD EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 84 de 123

está facultada para extender el término por cinco (5) Días Hábiles más.

Conforme a lo estipulado en la Cláusula 54, denominada Terminación por Incumplimiento, la
falta de entrega o el sometimiento inoportuno de la Garantía de Cumplimiento causan multas
y/o sanción penal pecuniaria, sin perjuicio de la declaración de incumplimiento y/o de la
terminación del Contrato, una vez surtido el procedimiento previsto en la Cláusula 46.

39,4 Extensiones por Razón de Prórrogas: De autorizarse prórrogas en los términos de
duración de las distintas Fases del Período Exploratorio, incluidos Programas Mínimo,
Adicional y Posterior, en su caso, o por razón de restituciones de tiempos durante alguna
Fase, debe extenderse la vigencia de la o las cartas de crédito que ampare(n) tas actividades
por ejecutar durante los mismos, por plazo igual al de la prórroga o de la restitución, o
sustituirse por otras, con vigencia mínima igual al tiempo de la prórroga o el término restante
de la Fase en curso, y seis (6) Meses más.

39.5 Rechazo: La ANH está en el deber de rechazar las garantías otorgadas, cuando no
reúnan los requisitos de ley o los pactados en esta Cláusula, y/o su valor o plazo sea
insuficiente. Para el efecto, dentro de los quince (15) días Calendario siguientes a la fecha de
su respectivo sometimiento, se remitirá al Contratista oficio con las observaciones
pertinentes y los ajustes por adoptar, al tiempo que se devolverán las garantías presentadas.
A partir de dicho aviso, aquel dispone de plazo de diez (10) Días Calendario para adoptar los
correctivos o reemplazar las garantías objeto de observación, y someterlas de nuevo a la
Entidad.

Si tales correcciones, sustitución y entrega, no se llevan a cabo oportunamente, es deber de
la ANH rechazar la o las correspondientes garantías y este proceder se considera causal de
incumplimiento grave del Contrato.

39.6 Efectividad: Previo el procedimiento estipulado en la Cláusula 46, corresponde a la

ANH disponer tanto la causación del o de los riesgos amparados, como la efectividad de la

o las correspondientes garantías, siempre que el Contratista incurra en mora o

incumplimiento total o parcial de cualquiera o cualesquiera obligaciones amparadas por ellas,
a y sin perjuicio del deber de satisfacer los compromisos insolutos.
=== TODOSPORUN

ANH== (SÍ) MINMINAS e

AGENCIA NACIONAL DE HIDROCARBUROS  ——_—_—————— a NUEVO PAÍS
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 85 de 123

El pago de la(s) carta(s) de crédito no exonera al Contratista de su obligación de indemnizar
los daños y perjuicios ocasionados con el incumplimiento ni de pagar las Multas impuestas.
Para el efecto, acepta de antemano que la ANH compense los montos adeudados según
providencia ejecutoriada y en firme, con cualquier suma debida; que ejerza jurisdicción
coactiva con arreglo al ordenamiento superior sobre la materia, y/o que acuda a los
instrumentos de solución de controversias pactados contractualmente.

Queda entendido que los actos administrativos mediante los cuales se ejerciten potestades
unilaterales de la ANH, NO son susceptibles de resolución arbitral.

El incumplimiento de las obligaciones en materia de Garantías, impone al Contratista el
deber de asumir todos los gastos y expensas inherentes a la reparación, reconstrucción o
reposición de obras, trabajos, bienes o equipos afectados por los riesgos que ha debido
asegurar, así como las inversiones a su cargo,

Cláusula 40.- Garantía de Cumplimiento de Obligaciones Laborales:

40.1 Naturaleza y Clases: Puede consistir e contrato de seguro contenido en una póliza,
constitución de patrimonio autónomo, o garantía bancaria, en los términos y condiciones
establecidos en los artículos 129 a 146 del Decreto Reglamentario 1510 de 2013, o las normas
que los modifiquen, sustituyan o adicionen, sin perjuicio de las particularidades establecidas
en esta estipulación.

40.2 Objeto y Oportunidad de Constitución: Dentro de los quince (15) Días Calendario
siguientes a la iniciación de la Fecha Efectiva, el Contratista debe constituir garantía de
cumplimiento de las obligaciones laborales a su cargo, incluido el pago de salarios,
prestaciones sociales, aportes parafiscales y en materia del Régimen de Seguridad Social
Integral, las correspondientes al Impuesto de Renta para la Equidad, CREE, así como de
indemnizaciones de esta naturaleza, y las demás acreencias laborales derivadas de
reclamaciones de los trabajadores y empleados vinculados a su servicio, para el desarrollo
de las actividades y prestaciones inherentes a la ejecución contractual, en condición de único 1

* empleador.

$

TODOS POR UN

= O minas miuminas (7 NUEVO PAÍS

AGENCIA NACIONAL DE HIDROCARBUROS Maa PAZ LQUIDAD EOUCACION
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 86 de 123

Además, ocho (8) días Calendario antes del inicio de cada Fase subsiguiente del Período de
Exploración, incluida eventual Exploración Posterior, y de cada Año Calendario durante el
Período de Producción, debe renovarse esta garantía u otorgarse nueva que la reemplace.

40.3 Vigencia: El término de vigencia de la Garantía de Cumplimiento de Obligaciones
Laborales no puede ser inferior al plazo de la Fase correspondiente y tres (3) Años más,
durante el Período de Exploración, incluida eventual Exploración Posterior, ni de cuatro (4)
Años para cada renovación anual durante el Período de Producción, y, en todo caso, hasta el
vencimiento de tres (3) Años contados a partir de la fecha prevista para la Terminación del
presente Contrato.

40.4 Valor: El valor de la garantía debe ascender, como mínimo, al monto equivalente a los
porcentajes que se fijan a continuación:

(a) Durante el Período de Exploración o el plazo del Programa Exploratorio Posterior: cinco
por ciento (5%) del valor de la inversión anual de cada Fase, o diez por ciento (10%)
de los costos totales anuales estimados del personal destinado directamente a las
actividades y labores en el Área Asignada en Exploración, para cada Año Calendario, a
elección del Contratista, y

(b) Durante el Período de Evaluación y Producción: diez por ciento (10%) de los costos
totales anuales del personal destinado directamente al desarrollo de las actividades y
labores en las Áreas Asignadas en Producción, durante el Período de Producción, para
el primer Año de vigencia de la garantía, o para cada Año subsiguiente, con el
compromiso de ajustarlo en cada renovación.

40.5 Aplicación de Reglas Precedentes: Aplican a la Garantía de Cumplimiento de
Obligaciones Laborales, en cuanto resulten pertinentes, las reglas contenidas en los
Numerales 39.3 a 39.6 de la Cláusula precedente, en materia de incumplimiento, prórrogas,
rechazo y efectividad.
TODOS POR UN

ANH= O vimmmas MINMINAS

AGENCIA NACIONAL DE HIDROCARBUROS —— NUEVO PAÍS
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 87 de 123

Cláusula 41.- Seguro de Responsabilidad Civil Extracontractual:

41.1 Oportunidad y Objeto: Dentro de los diez (10) Días Hábiles siguientes a la Fecha
Efectiva, el Contratista debe constituir y someter a la ANH póliza de seguro de
responsabilidad civil extracontractual, que le brinde protección respecto de eventuales
sanciones, pérdidas, reclamaciones, acciones o demandas de personas naturales y/o jurídicas,
originadas en la responsabilidad patrimonial extracontractual derivada de actuaciones,
hechos u omisiones de aquel, sus empleados, agentes, representantes y subcontratistas, así
como de tos trabajadores de estos últimos, con el fin de mantener indemne por cualquier
motivo a la ANH respecto de daños y/o perjuicios causados a la vida o la integridad de
personas, así como a bienes y propiedades de uso público, del Estado, de la Entidad o de
terceros, incluidos los de cualquier empleado, agente, representante o subcontratista de ta
ANH, de terceras personas o entidades, o del Contratista.

41.2 Vigencia: Igual al término de duración del presente Contrato, a partir de la Fecha
Efectiva, y tres (3) Años más.

No obstante, estas pólizas pueden ser emitidas por vigencias anuales, prorrogadas antes de
su vencimiento, para el período anual subsiguiente.

Corresponde a la ANH verificar los términos y condiciones de cada una, para cuyo efecto
deben serle sometidas con por lo menos treinta (30) Días Calendario de Anticipación al
vencimiento de la o las anteriores.

41.3 Requisitos: Deben constituirse de acuerdo con el ordenamiento superior aplicable, con
las coberturas, en las condiciones, bajo las reglas y con los requisitos establecidos por el
Decreto 1510 de 2013, en especial, por los artículos 114, 117, 126, 137, o por las normas
que los modifiquen, adicionen o sustituyan.

41.4 Amparos: El seguro de responsabilidad civil extracontractual debe comprender, además,
los siguientes amparos: daño emergente; lucro cesante; daño moral y perjuicios
«f extrapatrimoniales; automotores propios y no propios; amparo de contratistas y tw
pi

TODOS POR UN

ANH= O minimas NUEVO PAÍS

AGENCIA NACIONAL DE HIDROCARBUROS PAZ EQUIDAD EOLUCACION
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 88 de 123

subcontratistas; responsabilidad civil cruzada; responsabilidad civil patronal; por polución y
contaminación súbita e imprevista; gastos médicos sin demostración previa de
responsabilidad; bienes bajo cuidado, tenencia y control; operaciones de cargue y descargue;
vigilantes; gastos de defensa: costas de procesos y cauciones Judiciales, así como
responsabilidad civil extracontractual por uso de explosivos.

41.5 Valor: Para cada póliza de seguro con vigencia anual, Diez millones de dólares de los
Estados Unidos de América (USD 10.000.000) para contratos sobre Áreas Continentales;
cincuenta millones de dólares de los Estados Unidos de América (USD 50.000.000) para
aquellos en que se asignen Áreas Costa Afuera (“Offshore”), y treinta millones de dólares de
los Estados Unidos de América (USD 30.000.000) para Contratos sobre Áreas prospectivas
para Yacimientos No Convencionales.

41.6 Asegurados y Beneficiarios: Cada póliza de seguro de responsabilidad civil
extracontractual debe incorporar a la ANH, al Contratista, a sus subcontratistas y a terceros,
en condición de Asegurados y Beneficiarios.

41.7 Reposición: El valor asegurado por concepto de los distintos amparos del seguro de
responsabilidad civil extracontractual debe reponerse tan pronto y en la medida en que
resulte afectado por la ocurrencia de cualquier siniestro. La correspondiente reposición debe
tener lugar dentro de los veinte (20) Días Calendario siguientes a tal afectación.

41.8 Modificaciones Contractuales: Si por cualquier causa se introducen ajustes O
modificaciones al presente Contrato, que siempre deben tener lugar mediante Adicional, es
responsabilidad del Contratista obtener constancia escrita de representante debidamente
autorizado de la compañía aseguradora o de la entidad emisora de la garantía, en la que
conste expresamente que conoce la modificación contractual, y la eventual variación del
estado del riesgo, si ese fuere el caso.

Lo anterior, sin perjuicio de que las obligaciones contractuales deben permanecer debida y
suficientemente afianzadas hasta la liquidación del Contrato y la prolongación de sus efectos,
sin que resulte admisible legalmente ningún tipo de revocatoria o modificación por la
aseguradora o entidad emisora de la garantía, ni por el Contratista, sin el consentimiento

TODOS POR UN
A NH= TT MINMINAS 2 NUEVO PAÍS

NACIONAL D€ HIDROCARBUROS bm PAZ EQUIDAD COUCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 89 de 123

expreso, previo y escrito de la ANH.

La póliza de responsabilidad civil extracontractual debe acompañarse de certificación
expedida por el correspondiente asegurador o emisor, en la que declare las condiciones de
la colocación.

41.9 Sustitución: La póliza de garantía de responsabilidad civil extracontractual prevista en
esta estipulación puede ser sustituida con la presentación de póliza global de responsabilidad
civil extracontractual otorgada por el Contratista, o por su o sus Matrices, siempre que
reúna y cumpla todas y cada una de las condiciones, términos, requisitos, derechos y
obligaciones establecidos en este Contrato, los Términos de Referencia de la “Ronda
Colombia 2014” y la ley colombiana, para este tipo de seguros tomados en favor de una
entidad estatal; que el valor asegurado cubra los montos exigidos, y que se acompañe de
declaración bajo la gravedad del juramento del representante legal o convencional del
Contratista y del asegurador, en las que se hagan constar todas las anteriores
circunstancias,

Cláusula 42.- Normas Comunes a Garantías y Seguros:

Cuando el Contrato sea celebrado por Contratista Plural, Consorcio, Unión Temporal o
Sociedad Prometida, las garantías contractuales deben ser tomadas u ordenadas por todas
las personas jurídicas que integran la correspondiente asociación.

El Contratista se compromete a pagar, por cuenta propia, el valor total de las comisiones
de apertura y de expedición de garantías bancarias, lo mismo que de las primas
correspondientes a pólizas de seguro, así como las que se causen posteriormente por razón
de modificaciones, renovaciones, restituciones y prórrogas de garantías y seguros, lo mismo
que a entregar a la ANH copia de los recibos de pago.

La contratación de garantías y seguros no exonera al Contratista de su obligación de
indemnizar a la ANH todos los daños, sanciones, pérdidas y perjuicios derivados del
incumplimiento del Contrato o de hechos, actuaciones u omisiones de su responsabilidad, no
cubiertos por aquellos o en exceso de los mismos.

pp Todos los instrumentos de cobertura deben contener estipulación expresa en la que se ue
ANHS oo E acosa

”_ NUEVO PAÍS

AGENCIA NACIONAL DÉ HIDROCARBUROS PAZ EQUIDAD ÉOUCACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 90 de 123

disponga que cualquier solicitud de cancelación, modificación o renovación, así como de
modificación de sus términos, debe necesariamente contar con el visto bueno escrito y
expreso de la ANH, para ser tramitada.

Las carátulas de las pólizas de seguro deben contener en forma clara y expresa el alcance y
el monto del riesgo amparado.

El incumplimiento del deber de constituir, extender, renovar o restablecer las garantías y
seguros establecidos en este Contrato, faculta a la ANH para terminarlo unilateralmente,
previo el procedimiento previsto en la Cláusula 46.

Todos y cada uno de los deducibles estipulados deben ser asumidos por y bajo
responsabilidad exclusiva del Contratista. Por consiguiente, cualquier indemnización en
favor de la ANH o de terceros, debe ser pagada por la aseguradora o el emisor, sin deducción
alguna, y eventuales deducibles pactados deben ser cubiertos por aquel a esta.

Las garantías no expiran por falta de pago de comisiones ni primas, ni pueden ser revocadas
ni canceladas unilateralmente.

El otorgante no puede oponer a la ANH excepciones o defensas provenientes de la conducta
del tomador u ordenante, en especial, las derivadas de inexactitudes o reticencias en que
éste hubiera incurrido con ocasión de la contratación del título valor, la fianza o el seguro, ni,
en general, cualesquiera otras excepciones en contra del Contratista.

Salvo precisión especial según su objeto, cada póliza de seguro debe incorporar a la ANH, y
a aquel como asegurados y beneficiarios.

El valor asegurado debe ser repuesto siempre que resulte afectado por la ocurrencia de
siniestros. La reposición debe tener lugar dentro de los veinte (20) Días Calendario siguientes
a su utilización en todo o en parte.

El valor de deducibles o los costos de reexpedición, renovación o prórroga de cartas de crédito,
garantías y seguros es responsabilidad exclusiva del Contratista, y corre a su cargo y por
su cuenta.
TODOSPORUN

ANHS= O minas MINMINAS ¿

AGENCIA NACIONAL DE HIDROCARBUROS == NUEVO PAÍS
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 91 de 123

Si por cualquier causa se introducen ajustes o modificaciones al presente Contrato, que
siempre deben tener lugar mediante Adicional, es responsabilidad del Contratista obtener
constancia escrita de representante legal debidamente autorizado de la compañía
aseguradora o de la entidad emisora de las garantías, en la que conste expresamente que
conoce(n) la modificación contractual, y la eventual variación del estado del riesgo, si ese
fuere el caso.

Lo anterior, sin perjuicio de que las obligaciones contractuales deben permanecer debida y
suficientemente afianzadas hasta la liquidación del Contrato y la prolongación de sus efectos,
sin que resulte admisible legalmente ningún tipo de revocatoria o modificación por la
aseguradora o entidad emisora de la garantía, ni por el o los Contratistas, sin el
consentimiento expreso, previo y escrito de la ANH.

Las garantías deben acompañarse de certificación expedida por el asegurador o emisor, en
la que declare las condiciones de la colocación de la cada póliza.

La efectividad de cualquiera de las garantías, comporta para el Contratista asumir el valor
de cualquier deducible, así como los costos y gastos de reexpedición o reposición.

Todas las condiciones dewque trata esta estipulación deben constar en la correspondiente
garantía o póliza de seguro, o en anexo a la misma.

Cláusula 43.- Otros Seguros:

Para la administración de sus propios riesgos, es deber del Contratista tomar todos los
seguros requeridos por el ordenamiento superior, las Buenas Prácticas de la Industria del
Petróleo y sus parámetros de responsabilidad social empresarial.

Le corresponde igualmente exigir a cada subcontratista obtener y mantener vigentes
gerantías y seguros que afiancen el cumplimiento de las obligaciones y responsabilidades
materia de cada subcontrato.

Todos los costos y gastos inherentes a la contratación y mantenimiento de garantías y
+ seguros corren por cuenta y son de responsabilidad exclusiva del Contratista.
— TODOSPORUN

= _ omuninas (E NUEVOPAÍS

AGENCIA NACIONAL DE HIDROCARBUROS o PAZ EQUIDAD EQUCACION
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 92 de 123

CAPÍTULO X
DEVOLUCIÓN DE ÁREAS

Cláusula 44.- Devolución Obligatoria:

44.1 Eventos: El Contratista está en el deber de devolver a la ANH las Áreas Asignadas
en Exploración, en Evaluación y/o en Producción, en todos los casos previstos en este
Contrato como causales para el efecto, en concordancia con las reglas del numeral 3.5 de los
Términos de Referencia de la “Ronda Colombia 2014”, sea por (i) renuncia debidamente
aceptada; (ii) vencimiento de los plazos correspondientes a las distintas Fases de ejecución
de los Períodos de Exploración, de Exploración Posterior, de Evaluación y/o de Producción;
(iii) en los eventos pactados en el Numeral 13,3, Descubrimiento No Comercial, de la Cláusula
13, Declaración de Comercialidad; (iv) por no llevar a cabo las actividades establecidas en
los correspondientes Programas de Trabajo, y, en general, (iv) por cualquier otra causal
prevista contractualmente, que imponga devoluciones parciales o totales de Áreas.

44.2 Devoluciones según el Tipo de Yacimiento: Tratándose de la Exploración y
Explotación de Yacimientos No Convencionales, el Contratista NO está sometido a la
obligación de realizar devoluciones parciales de Áreas, sino exclusivamente al finalizar el
Período Exploratorio.

En forma concordante, si en un Área asignada originalmente para la exploración y explotación
de Yacimientos Convencionales, el Contratista encuentra prospectividad para desarrollar
Yacimientos No Convencionales; fue o Habilitado para el efecto; mantiene los requisitos de
Capacidad exigidos, o se asocia con un Operador que los reúna, y es autorizado por la ANH
para explorarlos y explotarlos, NO está en la obligación de devolver el Área Remanente sino
hasta finalizar el Período de Exploración, siempre que ejecute efectivamente en ella las
actividades de exploración propias de este Tipo de Yacimientos, previstas en los Programas
correspondientes, en los términos y condiciones pactados en el Numeral 6.3.2, Período de
Exploración, de la Cláusula 6, Término de Vigencia, Plazo de Ejecución y Períodos, del
presente Contrato, en concordancia con el Numeral 3.5.2, Áreas Tipo 2, Continentales,
Prospectivas para Yacimientos No Convencionales bajo Contratos de Exploración y Producción,
ERP, de los Términos de Referencia de la "Ronda Colombia 2014”

44.3 Devoluciones Obligatorias: Corresponden a las previstas en el Numeral 3.5 de los
ANH= ..... edi

AGENTIA NACIONAL DE HIDROCARBUROS E-5=—————— PAR EQUIDAD ÉOUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 93 de 123

Términos de Referencia de la “Ronda Colombia 2014% y en las Cláusulas 8 y 12 del presente
Contrato, como se reproducen a continuación:

Términos de Referencia:

v3.5 Devolución de Áreas

“En los Contratos de Exploración y Producción -ESP- habrá lugar a
devoluciones parciales del Area asignada, según su Tipo, extensión y Tipo de
Yacimiento, así:

3.5.1 Áreas Tipo 1

» Continentales, incluidos Yacimientos Descubiertos No Desarrollados,
prospectivas para Yacimientos Convencionales, que proyectan asignarse
bajo Contratos de Exploración y Producción, ESP.

Si la superficie excede de cuarenta y cinco mil hectáreas (45.000 Ha.), el
Contratista debe devolver a la ANH el cincuenta por ciento (50%) o la cantidad
que supere esas cuarenta y cinco mil hectáreas (45.000 Ha.), finalizada la Primera
Fase (Fase 1).

En caso contrario, es decir, si la superficie es igual o inferior a esa cifra, no hay
lugar a devoluciones parciales.

Tampoco proceden tales Devoluciones tratándose de Yacimientos Descubiertos
No Desarrollados.

= Costa Afuera (Offshore), prospectivas para Yacimientos Convencionales,
que proyectan asignarse bajo Contratos de Exploración y Producción,
ESP.

El Contratista debe devolver a la ANH el cincuenta por ciento (50%) o la porción
que supere cuarenta y cinco mil hectáreas (45.000 Ha.), finalizada la Segunda
Fase del Periodo Exploratorio.

3.52 Áreas Tipo 2, Continentales, prospectivas para Yacimientos No
Convencionales, bajo Contratos de Exploración y Producción, ESP.

NO se contemplan devoluciones parciales de Áreas durante el Período
+ Exploratorio, con la siguiente EXCEPCIÓN: 0d
AAA A e A EL,
TODOS POR UN
MINMINAS
ANH= _ mnmnas (E NUEVOPAÍS
AGENCIA NACIONAL DE HIDROCARBUROS A PA? EQUIDAD EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 94 de 123

El Contratista debe devolver la totalidad del Área asignada, en el evento de no
haber presentado oportunamente a la ANH un Programa de Confirmación
Exploratoria, adecuado y propio para Yacimientos No Convencionales,
elaborado con sujeción a las estipulaciones contractuales pertinentes, una vez
expirado el sexto (60) año de ejecución contractual, correspondiente a la Segunda
Fase.

La devolución de Áreas finalizado el Período de Exploración se regula por las
estipulaciones del respectivo Contrato.”

Contrato ESP

“Cláusula 8.- Programa Exploratorio, Numeral 8.5, Programa Exploratorio
Posterior, tetra d).

*“d) Cumplidas oportunamente las obligaciones de la Primera Fase de dicho
Programa, el Contratista puede optar por no continuar las actividades de la
Segunda, caso en el cual, es obligatorio devolver a la ANH toda la superficie del
Area Asignada que haya sido retenida para acometer el Programa Exploratorio
Posterior, o, alternativamente, continuar con la ejecución de la Segunda Fase, si
ha sido prevista, caso en el cual, se obliga a devolver el cincuenta por ciento (50%)
de lo retenido, excluidas las Áreas Asignadas en Evaluación, en Producción o del
Descubrimiento existentes. El Contratista debe poner en conocimiento a la ANH,
por escrito, su determinación, a más tardar, treinta (30) días Calendario antes det
vencimiento de la Primera Fase del Período de Exploración Posterior.

“12.6 Si durante el Período de Exploración, el Contratista desarrolla
simultáneamente un Programa de Evaluación, puede acreditar el cumplimiento de
la perforación de los Pozos Exploratorios previstos tanto en el Programa
Exploratorio como en el de Evaluación, con la perforación de hasta dos (2) Pozos
Exploratorios, siempre que se cumplan las siguientes condiciones concurrentes: (i)
que el mismo Tipo de Pozo Exploratorio esté contemplado en la Fase del Programa
de Exploración inmediatamente siguiente a la fecha de inicio del Programa de
Evaluación, y (ii) que la perforación concluya antes de la fecha de terminación del
Programa de Evaluación en el que fueron incluidos, o de la Fase del Período de
Exploración a la cual correspondan dichos Pozos, la que sea más próxima. En este
caso, el Contratista está en la obligación de devolver a la ANH la porción del Área
Asignada sobre la cual no se hayan de desarrollar actividades exploratorias durante
el tiempo remanente del Período de Exploración.”

“obte
144.4 Devoluciones Voluntarias: En cualquier oportunidad durante la ejecución contractual
pueden llevarse a cabo devoluciones parciales del Área Asignada, siempre que NO se afecte
ANH= 5 É psss

AGENCIA NACIONAL DE HIDROCARBUROS EE-=—_—_———_—_—_— PAZ EQUIDAD EQULACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 95 de 123

el cumplimiento de las obligaciones, compromisos y prestaciones a cargo del Contratista.
Si tienen lugar durante la vigencia del Período de Exploración, han de acreditarse para efectos
de cualquier devolución obligatoria de Áreas.

44.5 Delineación de las Áreas Devueltas: Las Áreas devueltas por el Contratista deben
comprender como máximo dos (2) polígonos con el menor número factible de vértices, y
estar limitadas, en lo posible, por líneas en dirección norte-sur y este-oeste, siguiendo una
grilla de dos punto cinco (2.5) minutos sexagesimales. Además, han de estar asociadas a
coordenadas planas referidas al Datum Magna Sirgas con origen central.

44.6 Restauración de Áreas Devueltas: Es deber del Contratista realizar todas las
actividades requeridas para prevenir, mitigar, corregir o compensar los impactos y efectos
ambientales negativos que se causen por el desarrollo de las Operaciones de Exploración,
Evaluación, Desarrollo y Producción, así como cumplir oportuna, eficaz y eficientemente las
obligaciones inherentes al Abandono.

44.7 Formalización de las Devoluciones: Toda devolución de Áreas debe formalizarse
mediante acta suscrita por representantes autorizados de las Partes. De no ser posible lo
anterior, la ANH formalizará la devolución mediante acto administrativo. Las Áreas devueltas
a la Entidad adquieren nuevamente la condición de Áreas Disponibles.

CAPÍTULO XI
SUPERVISIÓN, INCUMPLIMIENTO Y MULTAS

Cláusula 45.- Supervisión e Interventoría:

45.1 Concepto: Comportan el seguimiento, la verificación y el control de la ejecución
contractual en materias técnica, administrativa, económico financiera, contable, jurídica,
social y ambiental, así como del cumplimiento oportuno, eficaz y eficiente de las prestaciones
y compromisos a cargo del Contratista.

En el evento de que la ANH encomiende a un tercero ejercer la supervisión e interventoría
total o parcial de la ejecución contractual, debe comunicarlo así por escrito al Contratista,
“Jecon indicación del ámbito de las atribuciones asignadas a aquel. A su turno, éste se fue
TODOS POR UN
ANH= O wmminas (E NUEVOPAÍS

AGENCIA NACIONAL DE HIDROCARBUROS bal EQUIDAD LOUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 96 de 123

compromete a acatar las instrucciones u observaciones que le formule, a suministrar la
información que requiera y a prestar toda colaboración al Supervisor e Interventor designado,
en el marco del ordenamiento superior y de las estipulaciones contractuales.

Los interventores y supervisores están facultados para solicitar informes, aclaraciones y
explicaciones sobre el desarrollo de la ejecución contractual, y son responsables de mantener
informada a la ANH acerca de los hechos o circunstancias que puedan constituir actos de
corrupción tipificados como conductas punibles, o que puedan poner o pongan en riesgo el
cumplimiento del Contrato, o cuando tal incumplimiento se presente.

45.2 Atribuciones del Supervisor y/o Interventor: Está investido, entre otras, de las
siguientes: (i) prestar su concurso para el desarrollo del Contrato; (ii) exigir el cumplimiento
estricto de normas superiores, especificaciones técnicas, cantidades, calidades y demás
condiciones contractuales; (iii) Verificar la efectiva inversión de los recursos convenidos, en
las actividades Exploratorias; (iv) atender diligentemente las solicitudes y consultas del
Contratista; (v) celebrar las reuniones que imponga o aconseje la debida ejecución del
Contrato; (vi) verificar que se cumplan a cabalidad las normas de protección al medio
ambiente y a los recursos naturales, y en materia de seguridad industrial y salud ocupacional;
(vii) controlar el cumplimiento oportuno e integral de las obligaciones laborales, de seguridad
social, aportes parafiscales y relativas al Impuesto de Renta para la Equidad, CREE,
inherentes a las actividades de Exploración y Producción de Hidrocarburos que son objeto del
Contrato; (viii) rendir informes periódicos escritos a la ANH acerca del desempeño del
Contratista y del cumplimiento del Contrato; (ix) colaborar en las diligencias de liquidación
del Contrato; (x) comprobar que el Contratista cuente con los permisos, concesiones y
autorizaciones para el uso y aprovechamiento de los recursos naturales requeridos para la
ejecución de los trabajos, así como las demás licencias y servidumbres necesarias; y, en
general, (xi) supervisar las actividades contractuales en forma independiente del Control
Interno de Calidad o de la Interventoría Interna a cargo del o de los Contratistas.

Los requerimientos de la ANH pueden ser realizados por intermedio del supervisor y/o
interventor, sin perjuicio naturalmente de las atribuciones de que aquella está investida para
hacerlo directamente.

, Cláusula 46.- Procedimiento en casos de Incumplimiento, Multas, Estimación
93 Anticipada de Daños, Caducidad y Terminación:
TODOS POR UN

ANH= O minminas MINMINAS

AGENCIA NACIONAL DE HIDROCARBUROS :_ NUEVO PAÍS
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 97 de 123

En el evento de que durante la ejecución de este Contrato se presente(n) retardo(s) o
incumplimiento(s) de la(s) obligaciones, compromisos y/o prestaciones a cargo del
Contratista, la ANH está amplia y expresamente facultada para declarar el incumplimiento
contractual, imponer Multas, declarar la caducidad administrativa del mismo, tasar perjuicios
y ordenar su cancelación o cubrimiento, no obstante la estimación anticipada que se estipula
en la Cláusula 48, y/o terminar el presente negocio jurídico, según corresponda, e, inclusive,
para hacer efectivas Multas, sanciones pecuniarias y determinación de daños y perjuicios por
jurisdicción coactiva, de acuerdo con los artículos 87, 89, 99 y 100 del Código de
Procedimiento Administrativo y de lo Contencioso Administrativo (Ley 1437 de 2011), todo
ello en forma unilateral, atribuciones que aquel reconoce y acepta expresamente con la
suscripción de este instrumento.

Antes de adoptar cualquiera de las determinaciones precedentes, la ANH debe surtir el
siguiente procedimiento, para asegurar los derechos de defensa, contradicción y al debido
proceso:

a) Ante cualquier posible incumplimiento de una o varias obligaciones, compromisos y/o
prestaciones contractuales, la ANH debe convocar al representante autorizado del

- Contratista, así como del garante, con el fin de celébrar audiencia, en cuyo curso se
reiterarán los fundamentos fácticos y jurídicos de la actuación y se otorgará
oportunidad para que aquel y su garante rindan las explicaciones de rigor, presenten
los descargos que estimen procedentes, y aporten o soliciten la práctica de las pruebas
que soporten sus argumentos.

b)  Enlas citaciones a Contratista y garante debe constar: (i) mención expresa y detallada
de los hechos que dan lugar a iniciar la actuación; (ii) invocación de las normas o
estipulaciones contractuales que se estiman conculcadas, y (ii) fecha, lugar y hora para
la realización de la audiencia, teniendo en cuenta un plazo razonable para que aquellos
dispongan de tiempo para preparar sus descargos, alegaciones y acervo probatorio,
que aseguren el cabal ejercicio de los derechos fundamentales de defensa,
contradicción y al debido proceso.

La convocatoria debe acompañarse de informe del supervisor o interventor de! Contrato, ( 1:
TODOS POR UN
ANH= $) Hinminas _ O rinvinas (ES NUEVOPAÍS

AGENCIA NACIONAL DE HIDROCARBUROS

d)

e)

9)

PAZ EQUIDAD EQUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 98 de 123

en torno a los hechos y sus soportes, así como de otros elementos de prueba, si los
hubiere, en los que se apoya la iniciación del procedimiento.

En desarrollo de la audiencia, el funcionario de la ANH delegado para el efecto debe:
(i) hacer presentación detallada de las circunstancias de hecho que motivan la
actuación; (ii) enunciar las disposiciones superiores y/o las estipulaciones contractuales
que se consideran desconocidas o incumplidas, así como (ii) exponer las consecuencias
que el presunto incumplimiento puede generar, también de acuerdo con el
ordenamiento superior y el Contrato, y (iv) relacionar y exhibir los medios de prueba
de que dispone la Entidad.

A continuación, debe otorgarse oportunidad a los representantes autorizados del
Contratista y del garante, con el fin de que presenten en detalle sus descargos, rindan
las explicaciones que estimen oportunas, puedan controvertir las pruebas en que se
funda la ANH, y aporten las que den sustento a sus argumentos.

El término para presentar descargos, rendir explicaciones, controvertir pruebas y
aportar las que sirvan de fundamento a las argumentaciones del Contratista debe
fijarse de acuerdo con la naturaleza y complejidad de Tos hechos materia de imputación,
todo en forma que se garantice el ejercicio de los derechos constitucionales
mencionados.

El representante de la ANH está facultado para suspender la audiencia y reanudarla
en fecha posterior, siempre que, de oficio o a petición del o de los intervinientes,
resuelva que ello es indispensable para allegar o practicar pruebas conducentes y
pertinentes, o cuando, por cualquier o cualesquiera otras razones -debidamente
sustentadas-, así lo determine el debido desarrollo de la actuación para proteger tos
intereses de la Entidad y del Contratista y su garante. En todo caso, al adoptar la
correspondiente decisión, debe señalarse fecha y hora para reanudar la audiencia.

De la audiencia debe levantarse acta en la que se hagan constar las intervenciones, los
documentos aportados, y las pruebas exhibidas. Han de suscribirla las personas que
intervinieron en ella y acompañarse de los anexos pertinentes.
TODOSPOR UN
ANHS= _ O minvinas (62 NUEVOPAÍS

AGENCIA NACIONAL DE HIDROCARBUROS Mas PAZ EQUIDAD EOUCACION

h)

1

k)

»)

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 99 de 123

Con fundamento en todos los elementos que integren el expediente, corresponde a la
ANH resolver sobre la procedencia de adoptar una o varias de las siguientes
determinaciones, con estricta sujeción al régimen jurídico superior y a las estipulaciones
contractuales: (i) imponer Multa(s); (ii) declarar el incumplimiento contractual y sus
consecuencias; (iii) disponer la caducidad administrativa del negocio jurídico; (iv) hacer
efectiva la cláusula penal, (v) tasar los perjuicios ocasionados con la insatisfacción o la
falta o faltas del Contratista, y (vi) declarar ocurrido el siniestro y la consiguiente
efectividad de la o las garantías, o comunicar al establecimiento de crédito el
cumplimiento de todos los requisitos procedentes para el pago efectivo de la o las
cartas de crédito, según corresponda en derecho.

La determinación debe señalar expresamente la procedencia del recurso de reposición,
de acuerdo con los artículos 77 de la Ley 80 de 1993 y 74 del Código de Procedimiento
Administrativo y de lo Contencioso Administrativo, así como las acciones contenciosas
que puedan intentarse para debatirla en juicio.

Dicha determinación debe ser notificada de acuerdo con los artículos 66 a 71 del mismo
Código de Procedimiento Administrativo y de lo Contencioso Administrativo, y contra
ella solamente procede el recurso de reposición con arreglo a los artículos 74 a 82 del
citado Código.

De acuerdo con el artículo 99 del mismo Estatuto, una vez ejecutoriados, los actos
administrativos que impongan cualquiera de las medidas de que trata esta Cláusula, y
contengan obligación clara, expresa y exigible, prestan mérito ejecutivo para ser
cobrados coactivamente.

No obstante lo anterior, la ANH está facultada para dar por terminado el procedimiento
en cualquier tiempo, siempre que tenga conocimiento de haber terminado
efectivamente la situación de incumplimiento y de haberse remediado o compensado
integralmente sus efectos.

al representante autorizado del Contratista y/o del garante, no concurren a la fu
«e

TODOS POR UN

ANH= O minimas: MINMINAS

AGENCIA NACIONAL DE HIDROCARBUROS =_ NUEVO PAÍS
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 100 de 123

audiencia o a su o sus reanudaciones, y no demuestran causa legal o contractual que
justifique su inasistencia, o no formulan oposición, se entiende que aceptan los hechos
que dieron lugar a la actuación y las determinaciones adoptadas en desarrollo de la
misma.

m) La validez de las medidas unilaterales adoptadas en desarrollo del procedimiento de
que trata esta Cláusula, no es susceptible de resolución mediante arbitramento.

Cláusula 47.- Multas:

47.1 Naturaleza Conminatoria: En todo evento de retraso o demora en el cumplimiento
eficaz y eficiente de cualquier obligación o compromiso contractual, la ANH está facultada
para imponer al Contratista Multas sucesivas de apremio a fin de conminarlo a satisfacer en
debida forma el o los compromisos no cumplidos en tiempo.

El valor de las Multas ascenderá al uno por ciento (1%) del monto de la actividad en mora,
por cada Día Calendario de retraso, hasta un máximo de diez por ciento (10%), cuando se
trate de obligaciones con cuantía determinada. Respecto de prestaciones o compromisos de
valor indeterminado, será de diez mil Dólares de los Estados Unidos de América (USD 10.000)
por cada día Calendario de mora, hasta completar cien mil Dólares de los Estados Unidos de
América (USD 100.000).

A partir de los referidos topes, sin que se hayan satisfecho la o las obligaciones en mora, la
ANH queda plenamente facultada para imponer Multas Sancionatorias y/o la pena pecuniaria,
e, inclusive, para dar por terminado el Contrato en forma unilateral, y hacer efectiva la
garantía de cumplimiento que ampare el o los compromisos insatisfechos, según la gravedad
del incumplimiento, la naturaleza y cuantía de sus efectos, y su repercusión sobre el
desenvolvimiento del Contrato.

47.2 Naturaleza Sancionatoria: Alcanzado el tope de eventuales Multas Conminatorias
por retraso o demora en el cumplimiento eficaz y eficiente de cualquier obligación o
compromiso contractual, o cuando por su naturaleza, tal incumplimiento tenga carácter
ANH= O miras MINMINAS ' A

AGENCIA NACIONAL DE HIDROCARBUROS damas PAZ EQUIOAD EGUCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 101 de 123

definitivo, la ANH está facultada para imponer al Contratista Multas Sancionatorias.

El valor de estas Multas ascenderá hasta la cuantía total del compromiso incumplido, si se
trata de obligaciones con cuantía determinada, o hasta doscientos cincuenta mil dólares de
los Estados Unidos de América (USD 250.000), para obligaciones de valor indeterminado, en
ambos casos, según la gravedad del incumplimiento, sus efectos en la ejecución contractual
y la diligencia y responsabilidad del proceder del Contratista.

47.3 Concurrencia: Las Multas Conminatorias y Sancionatorias son acumulables, por tener
propósitos diferentes.

Cláusula 48.- Penal Pecuniaria:

Las Partes convienen recíprocamente que, sin perjuicio de las Multas que lleguen a imponerse,
en los casos de Declaración de Incumplimiento, Terminación Unilateral o Caducidad, se
causará a favor de la ANH y a cargo del Contratista, como estimación anticipada de
perjuicios y a título de pena pecuniaria, suma equivalente a un millón de dólares de los
Estados Unidos de América (USD 1.000.000), sin menoscabo de las demás acciones que
correspondan a la Entidad para el cobro total de los perjuicios realmente irrogadés por aquel,
monto que puede ser tomado directamente de la o las garantías o mediante jurisdicción
coactiva. Por consiguiente, el valor de esta pena se considera como pago parcial pero
definitivo de tales perjuicios, y mo obsta para que la Entidad valore debidamente y haga
exigibles todos los efectivamente causados.

CAPÍTULO XII
TERMINACIÓN

Cláusula 49.- Terminación:

El presente Contrato termina por las causales que se determinan en las siguientes
pp estipulaciones, y, por consiguiente, se extinguen los derechos otorgados y las obligaciones y ue

>

ANHÉ e... O minas MINMINAS "NUEVO PAÍS

AGENCIA NACIONAL 0£ HIDROCARBUROS dema PAZ EQUIDAD EOUCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 102 de 123

prestaciones contraídos, salvo aquellos que han de permanecer vigentes hasta la liquidación
definitiva de los compromisos recíprocos, y aún después, hasta la prolongación de sus efectos,
con las consecuencias adicionales que en cada una de ellas se estipulan, de manera que
procede, por tanto, tal liquidación definitiva.

Cláusula 50.- Causales de Terminación Ordinaria: Son causales de Terminación
Ordinaria de este Contrato, las siguientes:

a) Renuncia del Contratista, una vez haya sido aceptada por la ANH y sin perjuicio de
la satisfacción oportuna, eficaz y eficiente de las obligaciones causadas hasta tal
aceptación y de otros efectos estipulados en el presente negocio jurídico.

b) Vencimiento del Período de Exploración, sin que el Contratista hubiera radicado en la
Entidad Aviso de Descubrimiento, conforme a la Cláusula 11.

c)  Culminación del Período de Exploración, si el Contratista ha radicado dicho Aviso,
pero no sometió a la ANH el respectivo Programa de Evaluación, con arreglo a la
Cláusula 12.

d) Renuncia del Contratista, en cualquier oportunidad durante el Período de'Producción.

e) Vencimiento del plazo del Período de Producción, en cuyo caso terminan los efectos del
Contrato, exclusivamente respecto del Área Asignada en Producción para la cual se
hubiera extinguido el plazo.

f) Acuerdo recíproco de las Partes, en cualquier oportunidad durante la vigencia de este
Contrato.

Cláusula 51.- Terminación por Vencimiento del Período de Exploración y/o de
Evaluación

Este Contrato termina en la fecha de vencimiento dei Período de Exploración, siempre que para
esa precisa oportunidad NO existan Áreas Asignadas en Producción o en Evaluación, ni se
hubiera radicado en la ANH Aviso de Descubrimiento en el Área Asignada, durante la última
Fase del Período de Exploración, o en el Periodo Exploratorio Posterior.
ANHS —o.eos E muscoms
AGENCIA NACIONAL DE HIDROCARBUROS A PAZ EQUIDAD EOUCACION
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 103 de 123

De la misma forma, el presente Contrato finaliza, de culminar uno o más Períodos de
Evaluación, sin que se haya Declarado Comercialidad del o de los correspondientes
Descubrimientos, siempre para la correspondiente oportunidad haya terminado el Período
Exploratorio y NO existan Áreas asignadas en Producción.

En estos casos, procede la devolución obligatoria de la totalidad del Área Asignada, o de las
Áreas asignadas en Evaluación, sin perjuicio del cumplimiento de las obligaciones pendientes
de satisfacer, en especial, las relativas al Abandono, cuya satisfacción debe acreditarse
mediante comprobación de que los Pozos perforados han sido debidamente taponados y
abandonados; que las instalaciones de superficie han sido totalmente desmanteladas, y que
se han llevado a cabo efectivamente las labores de limpieza y restauración ambiental, de
conformidad con la normatividad aplicable y con el presente Contrato.

Cláusula 52.- Terminación Voluntaria del Período de Producción:

En cualquier oportunidad durante el curso del Período de Producción, el Contratista puede
solicitar a la ANH que el presente Contrato se dé por terminado respecto de determinada o
determinadas Áreas Asignadas en Producción, o respecto de todas ellas, mediante escrito
radicado con anticipación no inferior:a un (1) Año Calendario, sin perjuicio del deber de dar
estricto cumplimiento a las obligaciones y compromisos pendientes de satisfacer,
particularmente, los correspondientes a la Reversión de Activos pactada en la Cláusula 56, y
las de Abandono, de que trata la Cláusula 61, de resultar aplicables.

Cláusula 53.- Terminación Excepcional:

Con arreglo a los artículos 76 de la Ley 80 de 1993 y 32 del Acuerdo 4 de 2012, la ANH está
facultada para terminar unilateralmente el presente Contrato, en cualquier oportunidad
durante su vigencia, cuando ocurra alguna o algunas de las siguientes causales, debidamente
comprobada(s), y previo el procedimiento establecido en la Cláusula 46:

a) Iniciación de proceso de disolución y liquidación judicial o circunstancia semejante,
según la legislación del país de origen de la persona jurídica Contratista o de cualquier
integrante de Contratista Plural, como quiebra, liquidación voluntaria o forzosa, y,

+ en general, cualquier actuación, proceso o procedimiento que tenga como consecuencia pe
vi

ANHS Core Ec
AGENCIA E

b)

o)

NACIONAL DE HIDROCARBUROS Mao PAZ EQUIDAD EOUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 104 de 123
la extinción de aquella, en este último evento, si no se presenta persona jurídica de las

mismas o superiores condiciones de capacidad, a la que se cedan los derechos de la
afectada, antes de su liquidación, y de ser ello procedente.

Cesación de pagos o embargo judicial del Contratista o de cualquiera de las personas
jurídicas que integren Contratistas Plurales, siempre que afecte gravemente el
cumplimiento del Contrato.

Por las demás causales previstas en la ley para el efecto.

Cláusula 54.- Terminación por Incumplimiento:

Además de las pactadas en otras estipulaciones, son causales de terminación unilateral del
presente Contrato por incumplimiento del Contratista, previo el procedimiento estipulado
en la Cláusula 46, las que se relacionan en seguida:

a)

b)

9)

d)

No iniciar oportunamente el trámite de licenciamiento ambiental, según lo dispuesto en
el Numeral 36,3 de la Cláusula 36,

Suspender injustificadamente las Operaciones de Exploración durante más de seis (6)
Meses continuos en el curso de una misma Fase.

Suspender injustificadamente las Operaciones de Evaluación y/o de Producción, por
término mayor a la mitad del plazo del Programa de Evaluación, en un Área Asignada
en Evaluación, o durante seis (6) Meses consecutivos en un Área Asignada en
Producción.

En estos casos, solamente terminan los efectos del Contrato respecto del o de las Áreas
Asignada en Evaluación o en Producción en la o las que se haya presentado la
suspensión de Operaciones.

Aprovechar indebidamente recursos y/o minerales que no formen parte del Objeto
contractual.

Omitir injustificadamente la entrega oportuna, eficaz y eficiente de Información Técnica

ANHZ= — e... (e munossonus

AGENCIA NACIONAL DE HIDROCARBUROS >-_——————————————=- PAZ EQUIDAD EDUCACIÓN

9)

h)

(1)

0)

(k)

0)
(m)

(n)

(0)

Contratista, el Operador u otro integrante de Contratista plural que hubiera (uz

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 105 de 123

resultante de las Operaciones de Exploración, Evaluación, Desarrollo o Producción, en
los plazos pactados.

Incumplir de manera injustificada cualquier otra obligación directamente relacionada
con el Objeto de este Contrato.

No establecer sucursal o no modificar la establecida, dentro del Mes siguiente a la fecha
de suscripción del Contrato, cuando ello se requiera.

Omisión injustificada en la constitución y sometimiento oportuno de cualquiera de las
garantías y seguros exigidos, con arreglo a los requisitos y en los términos y condiciones
establecidos por el ordenamiento superior sobre la materia o estipulados en este
Contrato.

Omisión injustificada en la entrega del Plan de Exploración, dentro de los plazos fijados
en la Cláusula 8, Programa Exploratorio, Numeral 8.2, Planes de Exploración.

Omisión injustificada en la entrega del Plan de Desarrollo de que trata el Numeral 17.2
de la Cláusula 17.

Declarar a la ANH un Tipo de Yacimiento que no corresponda a la realidad.

No mantener el Operador por lo menos un treinta por ciento (30%) de participación e
interés en el Contrato, en eventos de cesión a otro integrante de Contratista Plural o
a un tercero,

Celebrar cualquier transacción que comporte cambio del Beneficiario Real o Controlante,
O llevar a cabo fusión o escisión del Contratista, del Operador y/o de quien o quienes
hubieran acreditado los requisitos de Capacidad Económico Financiera, en casos de
Contratistas Plurales, sin autorización previa, expresa y escrita de la ANH, o no informar
a la Entidad cualquiera de las referidas transacciones, cuando se requiera autorización
O aviso.

Ceder o transferir total o parcialmente las participaciones en la persona jurídica
ANHS o... E manoscono

AGENCIA NACIONAL DE HIDROCARBUROS um PA? FQUIDAD EGUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 106 de 123

acreditado los requisitos de Capacidad Económico Financiera, o llevar a cabo
operaciones de fusión o escisión, sin la autorización previa, expresa y escrita de la ANH,
así como no informar a la Entidad cualquiera de las referidas transacciones, cuando se
requiera su aquiescencia o darle aviso.

(p)  Ceder o transferir bien el presente Contrato, total o parcialmente, o bien la participación
e intereses de cualquier integrante de Contratista Plural, sin autorización previa,
expresa y escrita de la ANH, y/o sin haber dado estricto cumplimiento a los demás
requisitos previstos en la Cláusula 65, así como subcontratar, también tota! o
parcialmente, la Operación del mismo.

Se exceptúan de lo dispuesto en los ordinales (n), (o) y (p) precedentes, salvo la
posibilidad de subcontratar, total o parcialmente, la Operación , las transacciones
celebradas en bolsas de valores, así como aquellas en las cuales el monto total de la
inversión exploratoria correspondiente al o a los Contratos celebrados con la ANH,
incluidas tanto la Mínima obligatoria como la Adicional ofrecida y pactada, y/o los
activos derivados de la Etapa de Producción de tales Contratos, respectivamente, no
superen el veinte por ciento (20%) de los activos totales del Contratista Individual, el
Operador y quien o quienes hubieran acreditado la Capacidad Económico Financiera en
casos de Contratistas Plurales. yl

(A) Incumplimiento de las obligaciones inherentes al reconocimiento, liquidación y de pago
de Regalías y/o cualquier Derecho Económico a favor de la ANH.

En los casos previstos en esta Cláusula, la ANH está facultada para adoptar la Terminación
Unilateral por Incumplimiento; disponer la efectividad de la Pena Pecuniaria y de la garantía
de cumplimiento de que trata la Cláusula 39, u otra fianza constituida que resulte aplicable
al riesgo cubierto, y valorar fundadamente los perjuicios sufridos, previo el procedimiento
establecido en la Cláusula 46.

Cláusula 55.- Caducidad:

También, una vez surtido y agotado dicho Procedimiento, la ANH debe declarar la Caducidad
Administrativa y las consiguientes terminación anticipada y liquidación del presente Contrato,
por incumplimiento de cualquiera de las obligaciones a cargo del Contratista, que afecte de

wá
TODOS POR UN

A NHS= _ O mmemnas (4 NUEVOPAÍS

AGENCIA NACIONAL DE HIDROCARBUROS a PAZ EQUIDAD EOUCACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 107 de 123

manera grave y directa la ejecución de aquel, al punto que quede en evidencia que puede
conducir a su paralización, o cuando ocurra alguna de tas causales previstas en los artículos
5 y 18 de la Ley 80 de 1993; 25 de ta Ley 40 de 1993; 90 de la Ley 418 de 1997, prorrogada
por la distinguida como 548 de 1999 y modificada por la Ley 782 de 2002, artículo 31; 61 de
la 610 de 2000, o las disposiciones que los modifiquen, sustituyan o complementen, y demás
normas aplicables.

Cláusula 56.- Reversión de Activos:

Cuando por cualquier causa se extingan los derechos y las obligaciones Operativas respecto
de algún Área Asignada en Producción, es obligación perentoria del Contratista dejar en
buen estado los Pozos que para la oportunidad correspondiente sean productivos, así como
las construcciones, instalaciones, equipos, instrumentos y otras propiedades inmuebles, todo
lo cual pasará gratuitamente al dominio exclusivo de ja ANH, junto con las servidumbres
acordadas o impuestas, y los bienes destinados al beneficio de la Producción hasta el Punto
de Entrega, aunque alguno o algunos no se encuentren dentro de la respectiva Área Asignada
en Producción.

Si la terminación tiene lugar por renuncia del Contratista, antes de cumplirse los primeros
diez (10) Años del Período de Producción, éste tiene la úbligación de ofrecer en venta a la
ANH los bienes muebles destinados_exclusivamente al servicio de esa Área Asignada en
Producción, por su valor en libros. Si en el término de tres (3) Meses, contados a partir de la
fecha de radicación del correspondiente ofrecimiento, la Entidad mo ha respondido
afirmativamente, el Contratista puede disponer de ellos libremente.

No obstante, si la terminación tiene lugar por causa distinta de la renuncia o después de
transcurridos los primeros diez (10) Años del Período de Producción, tales bienes deben pasar
gratuitamente a ser propiedad de la ANH.

Corresponde igualmente a la ANH determinar cuáles Pozos, entre los que se encuentren en
Producción para la oportunidad correspondiente, deben ser objeto de Abandono, y cuáles
han de continuar en Producción.

Cualquier desacuerdo respecto de la naturaleza y/o la destinación de los bienes puede ser fp
Aysometido al procedimiento previsto en la Cláusula 64,
Sa
pt

ANHS o... e ranesconas
AGENCIA NACIONAL 0£ HIDROCARBUROS a PAZ EQUIDAD EDUCACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 108 de 123

El Contratista queda comprometido a ceder a la misma ANH, o a quien ella determine, la
o las Licencias Ambientales y los recursos económicos necesarios para satisfacer las
obligaciones de Abandono.

La aplicación de esta Cláusula no comporta sustitución patrona! entre la ANH y el o los
Contratistas ni sus subcontratistas.

Cláusula 57.- Financiación de Proyectos:

Es obligación del Contratista transferir gratuitamente a ta ANH todos los derechos derivados
de contratos celebrados bajo la modalidad de financiamiento de proyectos, tales como los de
Arrendamiento Financiero ("Leasing”); Construcción, Operación y Reversión de bienes: BOT
("Build, Operate and Transfer"); BOMT ("Build, Operate, Maintain and Transfer”), BOOT ("Build,
Own, Operate and Transfer"), MOT ("Modernize, Operate and Transfer") y similares, que a su
terminación estipulen la obligación de transferir la propiedad de los bienes, equipos e
instalaciones al Contratista, bien para la oportunidad de devolución del Área, o bien a la
terminación del Contrato, cuando una u otra tengan lugar después de transcurridos los primeros
diez (10) Años del Período de Producción.

En todo caso, en el evento de que dichos contratos proyecten celebrarse por plazos superiores
al del Período de Producción, requerirán autorización previa, expresa y escrita de la ANH.

Cláusula 58.- Inventarios:

Es deber del Contratista levantar y mantener permanentemente actualizados inventarios
físicos de los equipos y bienes destinados a las Operaciones de Producción, con el detalle de
naturaleza, marca, modelo, caracteristicas, Especificaciones Técnicas, estado de operación y
funcionamiento, mantenimientos preventivos y correctivos realizados, inventario de
repuestos, y manuales y recomendaciones del fabricante. Dichos bienes y equipos deben
clasificarse en función de si pertenecen al Contratista o a terceros.

La ANH tiene derecho de estar representada en la oportunidad de elaboración de tales
inventarios y a verificarlos en cualquier tiempo. Para dicho efecto, el Contratista asume el
compromiso de remitir a la Entidad aviso escrito, con antelación no inferior a quince (15)
TODOS POR UN

ANH= _ Svinminas (E NUEVOPAÍS

AGENCIA NACIONAL DE HIDROCARBUROS =P EQUIDAD EOUCACION
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 109 de 123

Días Hábiles.
Cláusula 59.- Disposición de los Activos:

El Contratista está facultado para disponer en cualquier tiempo de los bienes o equipos
ubicados, situados, instalados o montados hasta el Punto de Entrega, siempre que no sean
indispensables para mantener las condiciones de Producción existentes. No obstante lo
anterior, transcurridos diez (10) Años del Periodo de Producción de cada Área Asignada en
Producción, o cuando se haya producido un ochenta por ciento (80%) de sus reservas
probadas, lo primero que ocurra, tal disposición requerirá la aprobación previa, expresa y
escrita de la ANH.

Cláusula 60.- Obligaciones Posteriores:

Terminado el presente Contrato por cualquier causa y en cualquier tiempo, las Partes quedan
en la obligación de cumplir oportuna, eficaz y eficientemente aquellas obligaciones derivadas
del ordenamiento superior y/o sus estipulaciones, tanto las recíprocas como aquellas frente
a terceros, que surjan o hayan de satisfacerse con posterioridad a tal terminación.

Este deber general incluye para el Contratista asumir responsabilidad por pérdidas, daños
y perjuicios resultantes de eventuales incumplimientos, siempre que por causas imputables
a su diligencia y cuidado hayan de reconocerse y pagarse indemnizaciones y/o
compensaciones de todo orden y naturaleza, conforme al régimen jurídico aplicable a este
Contrato.

Cláusula 61.- Abandono:

61.1 Enunciación: Sin perjuicio de lo estipulado en el Cláusula 56, Reversión de Activos, en
todos los casos en que haya lugar a la devolución de Áreas, así como en el evento previsto
en la Cláusula 51, Terminación del Contrato por Vencimiento del Período de Exploración,
tanto en tierra como costa afuera (Offshore) el Contratista tiene la obligación de
programar y acometer oportuna, eficaz y eficientemente, hasta su culminación definitiva,
todas y cada una de las actividades de Abandono, de conformidad con la legislación
colombiana, este Contrato y con plena observancia de las Buenas Prácticas de la Industria e

poe Petróleo.
vi

ANHS o... (e mocos

AGENCIA NACIONAL DE KIDROCARDURDS PAL EQUIDAD EOUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 110 de 123

61.2 Inicio de las Actividades de Abandono: Con por lo menos sesenta (60) Días
Calendario de anticipación a la fecha en que deba tener lugar la devolución de Áreas
Asignadas en Exploración o en Evaluación, el Contratista asume la obligación perentoria de
iniciar el procedimiento de Abandono, y de desarrollarlo y culminarlo en las condiciones y con
los requisitos de que trata el numeral precedente, a satisfacción de la ANH y de las demás
autoridades competentes.

Dicho Procedimiento no puede ser interrumpido sin plena justificación y previo aviso escrito
a la Entidad.

61.3 Abandono de Áreas Asignadas en Producción: El Plan de Desarrollo de cada Área
Asignada en Producción debe incluir el correspondiente Programa de Abandono, con el detalle
del Calendario para llevarlo a cabo. Así mismo, en las actualizaciones a los mismos, de que
trata la Cláusula 18, Plan de Desarrollo, Numeral 18.3 Actualización, deben incorporarse los
ajustes requeridos al Programa de Abandono.

Cláusula 62.- Liquidación:

62.1 Oportunidad y Forma: Dentro de los nueve (9) Meses siguientes a la terminación de
este Contrato por cualquier causa, las Partes deben proceder a liquidarlo, inicialmente por
acuerdo recíproco, y, de no ser ello posible, debe hacerlo la ANH en forma unilateral.

62.2 Contenido: En e! proyecto de acta o en la providencia administrativa correspondiente,
según el caso, se consignarán las características generales del Contrato; la forma y
oportunidad de cumplimiento de las obligaciones a cargo de cada una de las Partes, y de
ejecución jurídica, técnica, operacional, económico financiera, administrativa, ambiental y
social de las prestaciones recíprocas; los acuerdos, conciliaciones y transacciones a que
lleguen aquellas para poner fin a eventuales diferencias; los compromisos pendientes y la
forma y oportunidad para satisfacerlos, entre ellos, la extensión y ajuste de las garantías que
deban permanecer vigentes con posterioridad, de manera que, cumplidos aquellos, las partes
puedan declararse en paz y a salvo.

En la etapa de liquidación se pueden igualmente acordar otros reconocimientos a que haya
lugar.
TODOS PORUN
ANH= e... minis (E NUEVOPAÍS

AGENCIA NACIONAL DE HIDROCARBUROS Maa PAZ CQUIDAD EOUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 111 de 123

62.3 Procedimiento: Representante o apoderado del Contratista será convocado para
llevar a cabo la diligencia de liquidación, con treinta (30) días Calendario de anticipación, a
quien se suministrará el proyecto de acta correspondiente y se solicitará la información
adicional requerida, que no obre en el expediente del Contrato.

La liquidación ha de llevarse a cabo en el curso de las reuniones que resulten necesarias para
el efecto, dentro del término previsto para llevarla a cabo de común acuerdo.

De alcanzarse consenso en torno a los términos de la liquidación, estos se consignarán en
Acta que deben suscribir los representantes autorizados de las Partes, y el Supervisor o
Interventor.

Si dentro del plazo señalado en el Numeral 62.1, representante o representantes autorizados
del Contratista no concurre a las diligencias, no presenta los documentos de su resorte para
llevarla a cabo, o las Partes no logran un acuerdo sobre los términos de la misma, la ANH
debe disponerla unilateralmente mediante providencia motivada, sin perjuicio del recurso y
de las acciones de ley, o de la aplicación de los instrumentos alternativos de solución de
conflictos.

CAPÍTULO XIII
SOLUCIÓN DE CONTROVERSIAS

Cláusula 63.- Instancia Ejecutiva:

63.1 Concepto y Procedimiento: Toda diferencia, desacuerdo o controversia que surja
entre las Partes con ocasión de la celebración, ejecución, interpretación, terminación o
liquidación del presente Contrato y en relación con el mismo, procurará resolverse
directamente entre ellas mediante acuerdo recíproco de sus respectivos representantes,
autorizados específicamente para el efecto, en término de treinta (30) días Calendario,
contados a partir de la fecha en que una de ellas comunique por escrito a la otra el motivo
del conflicto o de la controversia, y sus pretensiones y fundamentos, al tiempo que ta
convoque para su arreglo. Dicho término puede prorrogarse por lapso igual, de acordario así mM

ya Partes.
TODOS POR UN
ANH= _ O vimmnas (ES NUEVOPAÍS
AGENCIA NACIONAL OE HIDROCARBUROS Mim PAZ EQUIDAD EOUCACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 112 de 123

63.2 Instancia Superior: Si en dicho término o en la extensión, de convenirse, la diferencia
o el desacuerdo no ha sido resuelto mediante convenio recíproco, el asunto puede ser
sometido por cualquiera de las Partes al Presidente de la ANH y al más alto ejecutivo del o
de los Contratistas residente en Colombia, a fin de que ellos procuren una solución conjunta.

Empero, si dentro de los treinta (30) Días Calendario siguientes a la fecha en que hayan
acometido el conocimiento de la controversia, también prorrogables por lapso igual, si así se
conviene, alcanzan acuerdo sobre el asunto materia de controversia, suscribirán acta con los
términos completos del mismo y se procederá a ajustar consecuentemente el Contrato, de
ser ello procedente.

De lo contrario, las Partes quedan en libertad para acudir a arbitraje, de acuerdo con la
Cláusula siguiente, o a la Jurisdicción Contencioso Administrativa, según la naturaleza de la
controversia.

Cláusula 64.- Compromisoria:

64.1 Aplicación y Naturaleza: Salvo que en el presente Contrato se disponga otra cosa,
cualquier diferencia, désacuerdo, conflicto o controversia relativo a asuntos de libre
disposición o para los cuales la ley autorice este instrumento alternativo, derivado de o
relacionado con la celebración, ejecución, interpretación, terminación o liquidación del mismo,
y salvo las excepciones expresamente estipuladas en este instrumento, puede ser sometido
por cualquiera de las Partes a la determinación final de un Tribunal de Arbitraje Institucional,
que debe fallar en derecho, en los términos, conforme a las disposiciones y con arreglo al
procedimiento establecidos en la Ley 1563 de 2012.

64.2 Integración y Designación: El Tribunal estará compuesto por tres (3) árbitros, que
deben reunir las condiciones establecidas en los artículos 7 y 8 de la citada Ley. Han de ser
designados de común acuerdo por las Partes. Si estas no alcanzan consenso sobre uno o más
árbitros, el o los faltantes serán seleccionados por el Centro de Arbitraje y Conciliación de la
Cámara de Comercio de Bogotá, previa solicitud escrita de cualquiera de ellas.

64.3 Requisitos: El Tribunal debe aplicar la legislación colombiana, sesionar en Bogotá, en
el referido Centro y conforme a su reglamento, y desarrollarse en idioma Español.
ANHS e... e mnsscons

AGENCIA NACIONAL DE HIDAOCARBLROS  E-5-————————- gra? COUIDAD foOUcAcIóN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 113 de 123

64.4 Exclusión: NO son susceptibles de decisión arbitral, ni el ejercicio de las potestades
excepcionales de Terminación Unilateral, Terminación por Incumplimiento, Caducidad,
Imposición de Multas ni efectividad de la Sanción Penal Pecuniaria, sus consecuencias, ni la
validez de los actos administrativos que los contengan. Tampoco pueden someterse a este
instrumento alternativo, todos aquellos asuntos expresamente excluidos del mismo por el
presente Contrato, ni la interpretación de las estipulaciones que los determinan o convienen.

Por consiguiente, las diferencias, desacuerdos o controversias sobre asuntos y materias
excluidas por la ley y por este Contrato de la aplicación de la Cláusula Compromisoria, deben
someterse a ta Jurisdicción Contencioso Administrativa, de conformidad con el Código de la
materia y las demás leyes aplicables.

CAPÍTULO XIV
DISPOSICIONES VARIAS

Cláusula 65.- Cesión y otras Transacciones:

65.1 Regla General: El o los Contratista(s) NO está(n) facultado(s) para ceder o transferir,
ni total ni parcialmente, sus interéses, derechos, obligaciones y compromisos adquiridos o
contraídos en razón del presente Contrato, ni, en general, su posición contractual, sin la
autorización previa, expresa y escrita de la ANH y solamente con sujeción a las siguientes
reglas:

(a) Eventuales cesiones de participaciones en la asociación de que se trate, entre quienes
integran Contratistas Plurales, no se consideran cesión del Contrato, pero imponen
la modificación correspondiente del respectivo acuerdo o convenio de asociación;
requieren la autorización previa, expresa y escrita de la ANH, y están limitadas a que
el Operador mantenga por lo menos el treinta por ciento (30%); debe recaer siempre
en persona jurídica que reúna, cuando menos, las mismas condiciones de Capacidad
Económico Financiera, Técnica y Operacional, Medioambiental y en materia de
Responsabilidad Social Empresarial mínimas exigibles en los Términos de Referencia
que dieron lugar a la asignación del Área y a la celebración del Contrato, y, en todo
pceso, a aquellas que exija el Reglamento de Contratación de actividades de Exploración fe
TODOS POR UN
«_ NUEVO PAÍS

Maa PAZ EQUIDAD EOUCACION

ANH= Coso

AGENCIA NACIONAL DE HIDROCARBUROS.

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 114 de 123

y Explotación de Hidrocarburos de la ANH, vigente para la oportunidad de la
correspondiente transacción.

(b) La cesión de participaciones de integrantes de Contratistas Plurales dentro de la
correspondiente asociación, en favor de terceros, tampoco se considera cesión del
Contrato, pero impone la modificación correspondiente del respectivo acuerdo o
convenio de asociación; requiere también autorización previa, expresa y escrita de la
ANH; tiene la limitación que se consigna en la letra (c) siguiente, y debe recaer siempre
en persona jurídica que reúna, cuando menos, las mismas condiciones de Capacidad
Económico Financiera, Técnica y Operacional, Medioambiental y en materia de
Responsabilidad Social Empresarial mínimas exigibles en los Términos de Referencia
que dieron lugar a la asignación del Área y a la celebración del Contrato, y, en todo
caso, aquellas que exija el Reglamento de Contratación de actividades de Exploración
y Explotación de Hidrocarburos de la ANH, vigente para la oportunidad de la
correspondiente transacción.

(c) El Operador está obligado a mantener participación mínima del treinta por ciento (30%)
en la asociación de que se trate.

(d) La cesión total o parcial del-Contrato tiene también que recaer siempre en persona
jurídica que reúna las condiciones mínimas de Capacidad Económico Financiera,
Técnica y Operacional, Medioambiental y en materia de Responsabilidad Social
Empresarial exigibles en los Términos de Referencia que dieron lugar a la asignación
del Área y a la celebración del Contrato y, en todo caso, aquellas que exija el
Reglamento de Contratación de actividades de Exploración y Explotación de
Hidrocarburos de la ANH, vigente para la oportunidad de la correspondiente
transacción.

65.2 Otras Transacciones: Conforme a los Términos de Referencia de la “Ronda Colombia
2014”, las siguientes transacciones requieren también autorización previa, expresa y escrita
de la ANH, con el exclusivo propósito de establecer que se mantienen, cuando menos, las
mismas condiciones de Capacidad Económico Financiera, Técnica y Operacional,
Medioambiental y en materia de Responsabilidad Social Empresarial mínimas exigibles en los
-. Términos de Referencia que dieron lugar a la asignación del Área y a la celebración del

di « Contrato, y, en todo caso, a aquellas que exija el Reglamento de Contratación de actividades
ANHS o Ema

AGENCIA NACIONAL DE HIDROCARBUROS z>-———————— Mia PAZ EQUIDAD ÉOUCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 115 de 123

de Exploración y Explotación de Hidrocarburos de la ANH, vigente para la oportunidad de la
correspondiente transacción:

(a) Todo evento de cesión o transferencia total o parcial de las participaciones en la
persona jurídica Contratista, el Operador u otro integrante de Contratistas Plurales
que hubiera acreditado los requisitos de Capacidad Económico Financiera.

(b) Cualquier operación que comporte cambio del Beneficiario Real o Controlante (según
se define dicho término en el Acuerdo 04 de 2012) del Contratista o de cualquiera de
los integrantes de Contratistas Plurales, así como eventos de fusión o escisión del
Contratista Individual, del Operador y/o de quien o quienes hubieran acreditado los
requisitos de Capacidad Económico Financiera, en casos de Proponentes Plurales.

(c) Las fusiones o escisiones de la persona jurídica Contratista, el Operador u otro
integrante de Contratistas Plurales que hubiera acreditado los requisitos de
Capacidad Económico Financiera.

Se exceptúan de lo dispuesto en los dos (2) ordinales precedentes, es decir, de obtener
autorización previa, expresa y escrita de la ANH, pero no de informar a la Entidad, las
transacciones de sociedades abiertas o las que se lleven a cabo en bolsas de valores y
aquellas en las cuales el monto total de la Inversión Exploratoria correspondiente al o a los
Contratos celebrados con la ANH, incluidas tanto la Mínima obligatoria como ta Adicional
ofrecida y pactada, y/o los activos derivados de la Etapa de Producción de tales Contratos,
respectivamente, no superen el veinte por ciento (20%) de los activos totales del
Contratista Individual, el Operador y quien o quienes hubieran acreditado la Capacidad
Económico Financiera en casos de Contratistas Plurales.

Además, si la transacción es entre personas jurídicas del mismo grupo empresarial, que
tienen la misma Matriz o Controlante que otorgó Garantía Solidaria, basta con que se informe
ala ANH.

65.3 Procedimiento: Para tramitar la correspondiente autorización, el Contratista debe
radicar solicitud formal ante la ANH, con indicación de la naturaleza, objeto y demás
elementos de la transacción propuesta; la minuta del negocio jurídico por celebrar, y ta

e determinación precisa de todas las condiciones de Capacidad de la persona o personas fue
TODOS POR UN

ANH= SH minnnas NUEVO PAÍS

AGENCIA NACIONAL DE HIDROCARBUROS PA? [QUIÑAD EOUCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 116 de 123

jurídicas en quienes recaería la cesión proyectada, debidamente acreditadas con todos los
documentos exigidos en el Reglamento de Contratación de la Entidad y en los Términos de
Referencia del certamen que dio lugar al Contrato que proyecta cederse total o parcialmente,
o cuyo Contratista Plural se plantea modificar, y, en este último caso, la minuta de reforma
al convenio correspondiente (Consorcio o Unión Temporal) o de cesión de derechos
societarios (Sociedad Prometida), según aplique.

La ANH dispone de noventa (90) Días Calendario, siguientes al recibo de la solicitud
presentada en forma completa, para estudiar la información suministrada y pronunciarse
sobre la misma.

De requerirse documentos no acompañados, modificación de los sometidos y/o información
no suministrada, la Entidad pedirá al introducir los ajustes y realizar las aportaciones
pertinentes. En estos eventos, el plazo para resolver comenzará a contarse desde la
radicación de todos los requisitos exigidos.

La falta de respuesta oportuna de la ANH comporta que la petición ha sido resuelta
negativamente.

La improbación expresa o tácita de la solicitud no se considera desacuerdo o controversia
sometida a arbitraje.

Cláusula 66.- Fuerza Mayor y Hechos Exclusivos de Terceros:

66.1 Concepto y Efectos: Fuerza Mayor o caso fortuito es el imprevisto al que no es posible
resistir, y, Hecho Exclusivo de Terceros, es el evento también irresistible, jurídicamente ajeno
a la Parte que lo alega y que no puede ser imputado a su responsabilidad y diligencia.

Tanto la Fuerza Mayor como los Hechos de Terceros se consideran eximentes de

responsabilidad patrimonial y dan lugar a la suspensión de los términos para el cumplimiento

de las obligaciones no financieras directa y totalmente afectadas por estas circunstancias,

siempre que estén fuera del contro! y/o de la previsión razonable de ta Parte afectada y que

-puestos oportunamente en conocimiento de la otra-, no se controvierta su imprevisibilidad,

irresistibilidad y el carácter de impedimento para la satisfacción de las obligaciones
qá contractuales.
in TODOS PORUN

ANHS To :

AGENCIA NACIONAL DE HIDROCARBUROS -35E>=-=_—_————— o NUEVO PAÍS
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 117 de 123

La suspensión de plazos operará durante el tiempo en que se mantengan las causas que
dieron lugar a ella.

La presencia de Fuerza Mayor y/o de Hechos de Terceros se reconocerá como sigue:

66.2 Aviso: Cuando cualquiera de las Partes se vea afectada por alguna circunstancia de las
previstas en esta estipulación, debe dar aviso a la otra dentro de los quince (15) Días
Calendario siguientes a su ocurrencia, con el detalle de las circunstancias invocadas; las
obligaciones afectadas y las razones en que se fundamenta; el período estimado de
impedimento, y cualquier otra información que permita demostrar la ocurrencia del hecho,
su imprevisibilidad, irresistibilidad y efectos.

66.3 Aceptación y Suspensión Temporal de Obligaciones: Dentro de los diez (10) Días
Hábiles siguientes al recibo del aviso, la Parte no afectada debe responder si la(s)
circunstancia(s) invocada(s) como eximente(s) de responsabilidad los son o no, y los motivos
de su determinación. De aceptarlas, se suspenden los plazos para el cumplimiento de las
obligaciones directamente afectadas con ella(s), a partir de la fecha en de su ocurrencia
efectiva y hasta la cesación de tales efectos
Si la Parte no afectada no responde oportunamente, se considerará aceptada la ocurrencia
de la causal invocada y suspendido el o los plazos afectados.

En todo caso, la suspensión sólo interrumpe el cumplimiento de aquellas prestaciones real y
efectivamente imposibles de satisfacer debido al o a los hechos invocados.

66.4 Cesación de la Suspensión: El o los plazos se reanudarán y la Parte afectada está en
el deber de retomar la satisfacción de la o las obligaciones suspendidas, dentro del Mes
siguiente a la desaparición del o de los hechos que hubieran afectado los plazos, circunstancia
que debe ser puesta en conocimiento de la otra Parte dentro de los diez (10) Días Calendario
o corridos siguientes.

66.5 Restitución de Plazos: Cuando el o los hechos de fuerza mayor o exclusivos de
terceros impidan efectivamente el desarrollo de las Operaciones por más de dos (2) Meses
"Y consecutivos, se restituirá todo el plazo contractual pendiente de correr para la terminación pu
TODOS POR UN

ANH= O minimas MINMINAS

AGENCIA NACIONAL DE HIDROCARBUROS =_ NUEVO PAÍS
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 118 de 123

de la respectiva Fase, Programa o Período, en ta oportunidad de inicio de la suspensión, sin
perjuicio del deber que pesa sobre el Contratista de prorrogar la Garantía de Cumplimiento
o de constituir una nueva, en los términos de la Cláusula 39.

Para efectos del presente Contrato, ni las condiciones climáticas ni tas temporadas de invierno
usuales en determinadas regiones del País, ni los trámites de Licenciamiento Ambiental que
se desarrollen dentro de los términos legales constituyen causales de exoneración de
responsabilidad por fuerza mayor o hechos exclusivos de terceros.

66.6 Cumplimiento de otras Obligaciones: Además de las obligaciones de carácter
económico financiero, pesan sobre la Parte afectada el deber de satisfacer oportuna, eficaz
y eficientemente los demás compromisos y prestaciones no afectados por aquellos, así como
el de acometer todas las acciones y esfuerzos razonables para mitigar su impacto.

Cláusula 67.- Impuestos, Costos y Gastos:

El Contratista, así como sus actividades y Operaciones, por razón o con motivo de la
celebración, ejecución, terminación y liquidación del presente Contrato, se someten a la
legislación tributaria colombiana.

Son de cargo de aquellos todos los costos y gastos derivados de la celebración, ejecución,
terminación y liquidación de este Contrato.

Cláusula 68.- Moneda:

Todos los pagos a que haya lugar en favor de la ANH, en cumplimiento del presente Contrato,
deben ser realizados en Dólares de los Estados Unidos de América, siempre que lo permitan
las normas cambiarias, o, a elección de la Entidad, en pesos colombianos, liquidados a la
Tasa Representativa del mercado del Dólar, TRM, como se dispone en la siguiente
estipulación.

Deben depositarse en la cuenta y entidad financiera que la ANH determine para el
correspondiente propósito. No obstante, se aceptarán pagos en otras divisas, si lo permiten
las normas cambiarias y la Entidad imparte su autorización por escrito.
ANHS= e... (E panosrones

AGENCIA NACIONAL DE HIDROCARBUROS E5-=-— ——————— PAZ EQUIDAD EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 119 de 123

Cláusula 69.- Tasa de Cambio: Siempre que haya lugar a convertir Dólares de los Estados
Unidos de América a Pesos Colombianos, debe aplicarse la Tasa de Cambio Representativa
del Mercado, TRM, certificada por la Superintendencia Financiera, o por la entidad que haga
sus veces, correspondiente al Día en que la respectiva obligación se hizo exigible o a aquel
en que tenga lugar su pago efectivo, la que resulte mayor.

Cláusula 70.- Intereses de Mora: La demora en cancelar cualquier obligación dineraria
por todo concepto, a favor de la ANH, conforme al presente Contrato, causa Interés
Moratorio, según concepto establecido en ta Cláusula 2, Términos y Expresiones Definidos,
sin perjuicio de cualquier otra acción o actuación derivada del retardo o incumplimiento.

Cláusula 71.- Comunicados Externos:

Siempre que el Contratista proyecte hacer declaraciones públicas, anuncios o comunicados
en torno a la ejecución contractual, que comporten difundir información que pueda afectarla,
debe comunicarlo previamente a la ANH.

En todo caso, las comunicaciones externas sobre Descubrimientos realizados y volúmenes de
Reservas de Hidrocarburos requieren aprobación previa, expresa y escrita de la Entidad.

Para el efecto, debe sometérsele el comunicado que se pretende emitir, en idioma español,
con antelación mínima de dos (2) Días Calendario a su difusión externa.

Cuando el Contratista o integrantes de Contratistas plurales se encuentre(n) inscrito(s)
en bolsas de valores de Colombia o de cualquier otro país, la información relevante dirigida
a los mercados debe ser sometida a la ANH, también en español, con antelación mínima de
un (1) Día Calendario, o dentro de los términos señalados por la Superintendencia Financiera
de Colombia o por autoridad competente, sea en este País o en el exterior.

Cláusula 72.- Legislación y Régimen Jurídico: Este Contrato se rige por las leyes de la

República de Colombia. Le son aplicables las normas legales concernientes a la exploración

y explotación de Hidrocarburos y al Sistema General de Regalías, en especial, las leyes 756

de 2002 y 1530 de 2012; las disposiciones pertinentes del Código de Petróleos; los Decretos

Leyes 1760 de 2003, en todo aquello no modificado o sustituido por el distinguido como 4137
Hede 2011; este último; el Reglamento de Contratación expedido por el Consejo Directivo de la Ye
TODOS POR UN
A N H= _ SH vminminas (E NUEVOPAÍS

AGENCIA NACIONAL DE HIDROCARBUROS Mm PA? EQUIDAD EOUCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 120 de 123

ANH contenido en los Acuerdos 4 de 2012 y 3 de 2014; las leyes 80 de 1993, 1150 de 2007,
y 1474 de 2011 y el Decreto Ley 19 de 2012, sus desarrollos y reglamentos, en cuanto
resulten pertinentes y aplicables, las normas aplicables a determinadas actuaciones,
contenidas en el Código de Procedimiento Administrativo y de lo Contencioso Administrativo,
contenido en la Ley 1437 de 2011, así como las disposiciones generales del derecho privado,
contenidas en los códigos Civil y de Comercio, o las disposiciones que sustituyan, modifiquen,
adicionen o complementen los anteriores.

Siempre que en el presente Contrato se haga mención a una norma jurídica, se entiende que
corresponde también a aquella o aquellas que la modifiquen, sustituyan, adicionen o
complementen.

Cláusula 73.- Reclamación Diplomática:
El Contratista renuncia expresamente a intentar reclamación diplomática en todo cuanto
corresponde a los derechos, obligaciones, compromisos, prestaciones y operaciones

provenientes de este Contrato, excepto en el caso de denegación de justicia.

Se entiende que NO se presenta denegación de justicia, cuando aquel ha tenido acceso a
todos los recursos y medios de acción que proceden conforme a las leyes colombianas.

Cláusula 74.- Idioma: Para todos los efectos y actuaciones relacionados con este Contrato,
el idioma oficial es el español.

Toda la información que se debe entregar a la ANH ha de ser proporcionada tanto en medio
físico como magnético, en caso de ser expresamente requerido así.

Cláusula 75.- Domicilio y Correspondencia:

75.1 Domicilio: Las Partes acuerdan expresamente como domicilio contractual para todos
los efectos, la ciudad de Bogotá, D.C., República de Colombia.

75.2 Correspondencia: Para cualquier propósito relacionado con la celebración, ejecución,
terminación y liquidación del presente Contrato, las comunicaciones, notificaciones y, en
YA general, toda correspondencia que se crucen las Partes debe ser remitida por escrito y en
ANHS —o..u. E muscoms
AGENCIA NACIONAL DE HIDROCARBUROS 197 FOUIDAD EOUCACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 121 de 123

medio magnético, de ser requerido por la ANH, a las siguientes direcciones:

ANH: AGENCIA NACIONAL DE HIDROCARBUROS
Avenida Calle 26 No. 59 — 65, Piso 2
Bogotá, Distrito Capital
Teléfonos: (571) 593-17-17
Fax: (571) 593-17-18

El Contratista: DRUMMOND LTD.
Juan Carlos Córdoba
Dirección: Calle 72 + 10-07 Of. 1302-Bogotá-
Teléfono: 587100
Correo Electrónico:jcordoba1(Wdrummonditd.com

Cualquier modificación en estas direcciones debe ser comunicada por escrito a la otra Parte.
Dicha comunicación solamente surtirá efectos transcurridos tres (3) días Calendario, contados
3 partir de su radicación en la sede de la ANH o en las oficinas del Contratista. Hasta dicha
fecha, cualquier comunicación enviada a la dirección consignada en este Contrato, se
entenderá recibida por la otra Parte en la fecha de su recepción.

Toda comunicación del Contratista a la ANH debe ser suscrita por representante legal o
convencional, o por mandatario o apoderado, ambos debidamente constituidos. Aquel declara
y garantiza que toda petición que cumpla esta formalidad se entiende hecha por persona con
plenas capacidades y facultades para representarlo y comprometerlo, sin limitaciones.

Cláusula 76.- Aprobaciones o Pronunciamientos:

Cualquier determinación que conforme al presente Contrato requiera aprobación de la ANH
y no tenga previsto plazo preciso de respuesta, debe ser respondida en término máximo de
tres (3) Meses.

Transcurrido este lapso sin pronunciamiento de la Entidad, se entiende negada o improbada
la correspondiente solicitud, sin perjuicio de que posteriormente esta pueda evaluar si
te modifica la decisión presunta, si media aceptación del Contratista. fu
ANHS e... E isos
AGENCIA NACIONAL 0£ HIDROCARBUROS a PA? EQUIDAD EDUCACION
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 122 de 123

Este último acepta y reconoce que cualquier aprobación o autorización de la ANH, en
desarrollo del presente Contrato, no comporta ni implica garantía alguna acerca del resultado
del objeto de tales pronunciamientos.

Cláusula 77.- Subsistencia:

La terminación o extinción de este Contrato por cualquier causa, no extimguirá las
obligaciones que por su naturaleza deban subsistir a tales eventos, incluidas, entre otras, las
derivadas de garantías y seguros, ni de la responsabilidad del Contratista y de sus garantes.

El presente Contrato se suscribe exclusivamente por los representantes autorizados de las
Partes, No concurre el del garante solidario, por cuanto la extensión y términos de su
responsabilidad se encuentran asumidos en el texto de la garantía solidaria, que comprende
la obligación de satisfacer en tiempo los requisitos de perfeccionamiento y ejecución de aquel
y de constituir y someter también oportunamente a la ANH las garantías y seguros
contractuales, conforme a los documentos puestos a consideración suya para obtener
Habilitación.

Este Contrato se perfecciona con la firma de su texto escrito por los representantes
autorizados de las Partes. 7

Para constancia se firma en Bogotá, D.C., a los veintitrés (23) días del mes de diciembre del
2016, en dos (2) ejemplares del mismo tenor literal.

a
HE hd

v Porta DÍA SEPULVEDA
Presidente

Contratante:

AGENCIA NACI:

OR
ANHS o... e uessonas

AGENCIA NACIONAL DE HIDROCARBUROS MU AZ TOUIDAD EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 123 de 123

Contratista:

7) , UNION TEMPORAL CR-2:

A
DRUMMOND LTD 'OND USA INIÉ.

Juan Carlos Cordoba Jose Miguel Linares
Apoderado Especial Apoderado

En ratificación de la cesión de OGX PETROLEO E GAS S.A. en el Contrato de Evaluación
Técnica Especial Número 43 del 16 de marzo de 2011i-Bloque CR-2-consignada en el
Considerando Quinto del presente Contrato:

Apoderado

Proyectó: Maria del Pilar Uribe Pontón — Experto G3 Grado 05 VPAA — Componente Jurídico PAP
TODOS POR UN
ANH= () MINMINAS 4
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

“. DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

ANEXO A
ÁREA CONTRATADA

El área del polígono formado por los vértices relacionados a continuación es de ciento cincuenta
y siete mil doscientos treinta y cinco (157.235) hectáreas, con siete mil setecientos cincuenta
(7.750) metros cuadrados aproximadamente. Se encuentra ubicado dentro de la jurisdicciones
municipales de Valledupar en el Departamento de Cesar y Barrancas, Distracción, El Molino,
Fonseca, La Jagua del Pilar, San Juan del Cesar, Urumita y Villanueva en el departamento de La
Guajira. La información cartográfica fue tomada del Mapa político de Colombia, archivo digital
del 1.G.A.C, a escala 1:500.000. Esta área se describe a continuación y como aparece en el mapa
que se adjunta como anexo “A”, que forma parte de este contrato, así como los cuadros
correspondientes. Se ha tomado como punto de referencia el Vértice Geodésico 20001009 del
Instituto Geográfico Agustín Codazzi, cuyas coordenadas planas GAUSS con origen Central,
dátum MAGNA-SIRGAS son: N:1652852,679 metros, E:1099927,481 metros, las cuales
corresponden a las coordenadas geográficas datum MAGNA“SIRGAS Latitud 10% 29' 52,8575" al
Norte del Ecuador, Longitud 73% 9' 52,9208" al Oeste de Greenwich.

PUNTO A:

De dicho vértice, se continúa con rumbo N 43% 28' 2,098" W, por una distancia de 313,852
metros hasta llegar al punto A, cuyas coordenadas son N: 1.653.080,463 metros, E:
1.099.711,570 metros.

PUNTO B:

De dicho vértice, se continúa con rumbo N 0% 10' 0,217" W, por una distancia de 4.594,557
metros hasta llegar al punto B, cuyas coordenadas son N: 1.657.675,000 metros, E:
1.099.698,200 metros

pm a
ANHS O minas: MINMINAS TODOS PORUN
NUEVO PAÍS

AGENCIA NACIONAL 90€ HIDROCARBUROS PAZ EQUIDAD EOUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

PUNTO C:

De dicho vértice, se continúa con rumbo N 89% 49' 44,974" E, por una distancia de 4.561,120
metros hasta llegar al punto C, cuyas coordenadas son N: 1.657.688,600 metros, E:
1.104.259,300 metros.

PUNTO D:

De dicho vértice, se continúa con rumbo N 0% 10' 26,48" W, por una distancia de 4.609,421
metros hasta llegar al punto D, cuyas coordenadas son N: 1.662.298,000 metros, E:
1.104.245,300 metros.

PUNTO E:

De dicho vértice, se continúa con rumbo N 89% 49' 17,757" E, por una distancia de 4.560,522
metros hasta llegar al punto E, cuyas coordenadas son N: 1.662.312,200 metros, E:
1.108.805,800 metros.

PUNTO F:

De dicho vértice, se continúa con rumbo N 0% 11' 0,027" W, por una distancia de 9,219,047
metros hasta llegar al punto F, cuyas coordenadas son N: 1.671.531,200 metros, E:
1.108.776,300 metros.

PUNTO G:

De dicho vértice, se continúa con rumbo N 89% 48' 45,934" E, por una distancia de 4.559,424
metros hasta llegar al punto G, cuyas coordenadas son N: 1.671.546,100 metros, E:
1.113.335,700 metros.
TODOSPORUN

ANH= minimas MINMINAS "

'AGENTIA NACIONAL DE HIDROCARBUROS -_ NUEVO PAÍS
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

PUNTO H:

De dicho vértice, se continúa con rumbo N 0% 11' 33,573” W, por una distancia de 9,219,252
metros hasta llegar al punto H, cuyas coordenadas son N: 1.680.765,300 metros, E:
1.113.304,700 metros.

PUNTO 1:

De dicho vértice, se continúa con rumbo N 89* 48' 9,556" E, por una distancia de 4.558,227
metros hasta llegar al punto Il, cuyas coordenadas son N: 1.680.781,000 metros, E:
1.117.862,900 metros.

PUNTO J:

De dicho vértice, se continúa con rumbo N 0% 12' 7,873" W, por una distancia de 13.828,986
metros hasta llegar al punto J, cuyas coordenadas son N: 1.694.609,900 metros, E:
1.117.814,100 metros.

PUNTO K:

De dicho vértice, se continúa con rumbo N 89% 47" 33,044" E, por una distancia de 4.556,330
metros hasta llegar al punto K, cuyas coordenadas son N: 1.694.626,400 metros, E:
1.122.370,400 metros.

PUNTO L:

De dicho vértice, se continúa con rumbo N 0* 12' 42,904" W, por una distancia de 9,219,563

metros hasta. llegar al punto L, cuyas coordenadas son N: 1.703,845,900 metros, E:
q sao metros. He

hp
TODOS PORUN

ANHS o

AGENCIA NACIONAL DE HIDAOCARBUROS . =_ NUEVO PAÍS
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

PUNTO M:

De dicho vértice, se continúa con rumbo N 89% 47' 1,15" E, por una distancia de 4.555,132
metros hasta llegar al punto M, cuyas coordenadas son N: 1.703.863,100 metros, E:
1.126.891,400 metros.

PUNTO N:

De dicho vértice, se continúa con rumbo N 0* 13' 15,114" W, por una distancia de 4.615,753
metros hasta llegar al punto N, cuyas coordenadas son N: 1.708,478,819 metros, E:
1.126.873,607 metros. La línea formada por los vértices "A-B-C-D-E-F-G-H-1-J-K-L-M-N" no

colinda en toda su extensión con bloque alguno.

PUNTO O:

De dicho vértice, se continúa con rumbo N 89 44' 26,83" E, por una distancia de 22.036,134
metros hasta llegar al punto O, cuyas coordenadas son N: 1.708.578,513 metros, E:
1.148.909,516 metros. La línea formada por los vértices "N-O" colinda en toda su extensión con
el bloque CR-1 operado por la compañía PACIFIC STRATUS ENERGY COLOMBIA CORP.

PUNTO P:

De dicho vértice, se continúa con rumbo S 62* 58' 7,675" W, por una distancia de 1.815,252
metros hasta llegar al punto P, cuyas coordenadas son N: 1,707.753,525 metros, E:
1.147.292,564 metros.

PUNTO Q:

De dicho vértice, se continúa con rumbo S 35% 40' 54,957" W, por una distancia de 2.209,833
metros hasta llegar al punto Q, cuyas coordenadas son N: 1.705.958,549 metros, E:
1.146.003,601 metros.
TODOS POR UN
ANH= O Mineninas MINMINAS
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

PUNTO R:
De dicho vértice, se continúa con rumbo S 39% 38' 10,247" W, por una distancia de 4.168,176

metros hasta llegar al punto R, cuyas coordenadas son N: 1.702.748,593 metros, E:
1.143.344,678 metros.

PUNTO S:

De dicho vértice, se continúa con rumbo S 38% 48' 19,437" W, por una distancia de 7,169,351
metros hasta llegar al punto S, cuyas coordenadas son N: 1.697.161,668 metros, E:
1.138.851,809 metros.

PUNTO T:

De dicho vértice, se continúa con rumbo S 34% 48' 26,402" W, por una distancia de 7.208,736
metros hasta llegar al punto T, cuyas coordenadas son N: 1.691.242,748 metros, E:
1.134.736,928 metros.

PUNTO U:

De dicho vértice, se continúa con rumbo S 28% 51' 49,118" W, por una distancia de 11,271,063
metros hasta llegar al punto U, cuyas coordenadas son N: 1.681.371,877 metros, E:
1,129.296,084 metros.

PUNTO V:
De dicho vértice, se continúa con rumbo S 30% 37" 5,374" E, por una distancia de 636,254
metros hasta llegar al punto V, cuyas coordenadas son N: 1.680.824,330 metros, E:

«1.129.620, 137 metros. 4 ve
ANH= O vmnnas. AE

AGENCIA NACIONAL 0€ HIDROCARBUROS PAR EQUIDAD EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

PUNTO W:

De dicho vértice, se continúa con rumbo S 30% 37' 5,112" E, por una distancia de 3.463,252
metros hasta llegar al punto W, cuyas coordenadas son N: 1.677.843,919 metros, E:
1.131.384,017 metros.

PUNTO X:

De dicho vértice, se continúa con rumbo N 41% 30' 29,215" E, por una distancia de 4.003,066
metros hasta llegar al punto X, cuyas coordenadas son N: 1.680.841,663 metros, E:
1.134.036,953 metros.

PUNTO Y:

De dicho vértice, se continúa con rumbo N 41* 30' 29,216" E, por una distancia de 2,545,450
metros hasta llegar al punto Y, cuyas coordenadas son N: 1.682.747,853 metros, E:
1.135.723,889 metros.

PUNTO 2:

De dicho vértice, se continúa con rumbo N 35% 32' 17,973" E, por una distancia de 12,431,523
metros hasta llegar al punto Z, cuyas coordenadas son N: 1.692.863,718 metros, E:
1.142.949,680 metros.

PUNTO AA:

De dicho vértice, se continúa con rumbo N 15% 46' 53,439" E, por una distancia de 9.953,048
metros hasta llegar al punto AA, cuyas coordenadas son N: 1.702,441,594 metros, E:
1.145.656,608 metros.
ANHS e... E munssconus

AGENCIA NACIONAL DE HIDROCARBUROS 5E-x-_———— ————— Paz EQUIDAD EGUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

PUNTO AB:

De dicho vértice, se continúa con rumbo S 82” 5' 47,918" E, por una distancia de 785,437
metros hasta llegar al punto AB, cuyas coordenadas son N: 1.702.333,594 metros, E:
1.146.434,584 metros.

PUNTO AC:

De dicho vértice, se continúa con rumbo N 53* 1' 32,809” E, por una distancia de 1.985,156
metros hasta llegar al punto AC, cuyas coordenadas son N: 1.703.527,577 metros, E:
1.148.020,537 metros.

PUNTO AD:

De dicho vértice, se continúa con rumbo N 35? 58' 36,568" E, por una distancia de 1.848,590
metros hasta llegar al punto AD, cuyas coordenadas son N: 1.705.023,557 metros, E:
1.149.106,506 metros.

PUNTO AE:

De dicho vértice, se continúa con rumbo N 19% 41' 57,668" E, por una distancia de 3.367,015
metros hasta llegar al punto AE, cuyas coordenadas son N: 1.708,193,516 metros, E:
1.150.241,475 metros.

PUNTO AF:

De dicho vértice, se continúa con rumbo N 36% 12' 15,131” E, por una distancia de 470,120
metros hasta llegar al punto AF, cuyas coordenadas son N: 1.708.572,863 metros, E:
1.150.519,158 metros. La línea formada por los vértices "O-P-Q-R-S-T-U-V-W-X-Y-Z-AA-AB-AC-
AD-AE-AF" colinda en toda su extensión con el bloque RIO RANCHERIA operado por la compañía

jp PRUMMOND ETDA. Hp
TODOS POR UN

ANHS= _ SL unmnas (E NUEVOPAÍS

AGENCIA NACIONAL DE HIDROCARBUROS a PAZ EQUIDAN EQUEACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

PUNTO AG:

De dicho vértice, se continúa con rumbo N 89% 42' 9,423" E, por una distancia de 12.813,549
metros hasta llegar al punto AG, cuyas coordenadas son N: 1.708.639,369 metros, E:
1.163.332,534 metros. La línea formada por los vértices "AF-AG" colinda en toda su extensión
con el bloque CR-1 operado por la compañía PACIFIC STRATUS ENERGY COLOMBIA CORP.

PUNTO AH:

De dicho vértice, se continúa con rumbo S 0* 1' 40,018" W, por una distancia de 8.938,270
metros hasta ¡legar al punto AH, cuyas coordenadas son N: 1.699.701,100 metros, E:
1.163.328,200 metros.

PUNTO Al:

De dicho vértice, se continúa con rumbo S 58% 55' 27,935" W, por una distancia de 562,414
metros hasta llegar al punto Al, cuyas coordenadas son N: 1.699.410,800 metros, E:
1.162.846,500 metros.

PUNTO AJ:

De dicho vértice, se continúa con rumbo S 89? 43' 29,618" W, por una distancia de 8.601,499
metros hasta ilegar al punto AJ, cuyas coordenadas son N: 1.699.369,500 metros, E:
1.154.245,100 metros.

PUNTO AK:

De dicho vértice, se continúa con rumbo S 0% 15' 58,946” E, por una distancia de 8.711,394
metros hasta llegar al punto AK, cuyas coordenadas son N: 1.690,658,200 metros, E:
1.154.285,600 metros.
ANHS o. Ena
AGENCIA NACIONAL 0€ HIDROCARBUROS Doa PAZ EQUIDAD EOUCACION
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

PUNTO AL:
De dicho vértice, se continúa con rumbo S 29% 14' 17,623" W, por una distancia de 584,921
metros hasta llegar al punto AL, cuyas coordenadas son N: 1.690,147,800 metros, E:
1.153.999,900 metros.

PUNTO AM:

De dicho vértice, se continúa con rumbo S 89% 44' 17,915" W, por una distancia de 4,269,445
metros hasta llegar al punto AM, cuyas coordenadas son N: 1.690.128,300 metros, E:
1.149.730,500 metros.

PUNTO AN:

De dicho vértice, se continúa con rumbo S 0% 15' 26,152" E, por una distancia de 4.610,146
metros hasta llegar al punto AN, cuyas coordenadas son N: 1.685.518,200 metros, E:
1.149.751,200 metros.

PUNTO AO:

De dicho vértice, se continúa con rumbo $ 89? 44' 50,413" W, por una distancia de 4.558,044
metros hasta llegar al punto AO, cuyas coordenadas son N: 1.685.498,100 metros, E:
1.145.193,200 metros.

PUNTO AP:

De dicho vértice, se continúa con rumbo S 0% 14' 52,606" E, por una distancia de 9,220,186

metros hasta llegar al punto AP, cuyas coordenadas son N: 1.676.278,000 metros, E:
qe 100 metros, A

tY
A N H= =X O MINMIMAS MINMINAS ” NUEVO PAÍS

AGENCIA NACIONAL DE HIDROCARSUROS MO PAZ EQUIDAD EDUCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

PUNTO AQ:

De dicho vértice, se continúa con rumbo S 89? 45' 26,845" W, por una distancia de 4.559,241
metros hasta llegar al punto AQ, cuyas coordenadas son N: 1.676.258,700 metros, E:
1.140.673,900 metros.

PUNTO AR:

De dicho vértice, se continúa con rumbo S 0% 14' 19,059” E, por una distancia de 4.610,040
metros hasta llegar al punto AR, cuyas coordenadas son N: 1.671.648,700 metros, E:
1.140.693,100 metros.

PUNTO AS:

De dicho vértice, se continúa con rumbo S 89? 45' 58,624" W, por una distancia de 4.559,838
metros hasta llegar al punto AS, cuyas coordenadas son N: 1.671.630,100 metros, E:
1.136.133,300 metros.

PUNTO AT:

De dicho vértice, se continúa con rumbo S 0% 13' 36,644" E, por una distancia de 9.269,524
metros hasta llegar al punto AT, cuyas coordenadas son N: 1.662.360,649 metros, E:
1.136.,170,000 metros.

PUNTO AU:

De dicho vértice, se continúa con rumbo N 89% 35' 59,468” W, por una distancia de 4.560,711
metros hasta llegar al punto AU, cuyas coordenadas son N: 1.662.392,500 metros, E:
1.131.609,400 metros.
ANHS omo E rusioms

AGENCIA NACIONAL DE HIDROCARBUROS -=_—————————————————— 5 PAZ EQUIDAD EDUCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

PUNTO AV:
De dicho vértice, se continúa con rumbo S 0% 29' 37,947" W, por una distancia de 4.628,972

metros hasta llegar al punto B, cuyas coordenadas son N: 1.657.675,000 metros, E:
1.099.698,200 metros.

PUNTO AW:

De dicho vértice, se continúa con rumbo N 89% 58' 37,564" W, por una distancia de 4.503,800
metros hasta llegar al punto AW, cuyas coordenadas son N: 1.657.765,500 metros, E:
1.127.065,700 metros.

PUNTO AX:

De dicho vértice, se continúa con rumbo S 0? 2' 9,873" E, por una distancia de 4.605,776 metros
hasta llegar al punto AX, cuyas coordenadas son N: 1.653.159,725 metros, E: 1.127.068,600
metros.

PUNTO AY:

De dicho vértice, se continúa con rumbo S 89% 50' 2,385" W, por una distancia de 9,109,589
metros hasta llegar al punto AY, cuyas coordenadas son N: 1.653.133,331 metros, E:
1.117.959,049 metros. La línea formada por los vértices "AG-AH-Al-AJ-AK-AL-AM-AN-AO-AP-AQ-
AR-AS-AT-AU-AV-AW-AX-AY" no colinda con en toda extensión con bloque alguno.

De dicho vértice, se continúa con rumbo S 89% 50' 2,385" W, por una distancia de 18.247,556
metros hasta llegar al punto A, punto de partida y cierre de la alinderación. La línea formada por

a

los vértices "AY-A" colinda en toda su extensión con el bloque CR3.
ANH= o... (e snessonas

AGENCIA NACIONAL DE HIDADCARBUROS  -—_——  _  —-_ PAZ EQUIDAD ROLCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Cálculo de Área, Rumbos y Distancias a partir de Coordenadas Gauss
Origen Central, Dátum MAGNA-SIRGAS
Tabla de datos y Resultados para el AREA A CONTRATAR BLOQUE CR 2

Jurisdicciones municipales de Vailedupar en el Departamento de Cesar y Barrancas, Distracción,

El Molino, Fonseca, La Jagua del Pilar, San Juan del Cesar, Urumita y Villanueva en el
departamento de La Guajira.

Punto COORDENADAS PLANAS | cnc RUMBOS
NORTE ESTE el

VERT 1.652.852,679 | 1.099.927,481
313,852 | N43"28'2,098" W

A 1.653.080,463 | 1.099.711,570
4594557 | NO 10'0217'W

B 1.657.675,000 | 1.099.698,200
4.561,120 | N89* 49' 44,974" E

€ 1.657.688,600 | 1.104.259,300
4.609,421 | NO? 10'26,48"W

D 1.662.298,000 | 1.104.245.300
4,560,522 | N89*49' 17,757" E

E 1.662.312,200 | 1.108.805,800
9.219.047 | No*11'0,027"Ww

F 1.671.531.200 | 1.108.776,300
4,559,424 | N 89" 48'45,934" E

G 1.671.546,100 | 1.113.335,700
9,219,252 [| N0?11'33,573%W

H 1.680.765,300 | 1.113.304,700
4.558,27 | N 89" 48'9,556" E

1 1.680.781,000 | 1.117.862,900
13.828.986 | N0%127,873%'W

1 1.694.609,900 | 1.117.814,100
4.556.330 | N189* 47 33,044" E

K 1.694.626,400 | 1-122.370,400
9,219,563 | N0*12'42,904" w

L 1.703.845,900 | 1.122.336,300
4555132 | W80ar11s"E

M 1.703.863,100 | 1.126.891,400
4.615,753 | NO 13151147 W

N 1.708.478,819 | 1.126.873,607
22.036,134 | N89*44'26,83" E

o 1.708.578,513 | 1.148.909,516
1,815,252 | S62%58 7,675" W

» 1.707.753,525 | 1.147.292,564

A NH == €) MINMINAS NUEVO Ple

AGENCIA NACIONAL DE HIDROCARBUROS =-=— —áÁA PAZ EQUIDAD EOUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE. HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Punto COORDENADAS PLANAS | Distancia RUMBOS
2.209,83 | $ 35%40'54,957" W
Q 1.705.958,549 | 1.146.003,601
4.168,176 539 38' 10,247" W
R 1-702.748,593 | 1.143.344,678 a
7,169,351 | $38%48'19,437%W
s 1.697.161,668 | 1.138.851,809 |
7.208,736 | $ 34% 48'26,402" W
T 1.691-242,748 | 1.134.136,928
11,271,063 | S28%51"49,118"w
y 1.681.371,877 | 1.129.296,084
636,254 $ 30% 37 5,374" E
Y 1.680.824,330 | 1.129.620,137
3.463,252 $ 30%37'5,112E
W 1.677.343,919 | 1.131.384,017
4.003,066 | Nar*30'29215"E
Xx 1.680.841,663 | 1.134.036,953
2.545,450 N 41? 30' 29,216" E
Y 1.682.747,853 | 1.135.723,889 |
12,431,523 N 35% 32 17,973" E
z 1.692.863,718 | 1.142.949,680
9.953,048 | N 15*46'53,439" E
AA 1.702.441,594 | 1.145.656,608
785,437 $ 822 5'47,918" E
e AB 1.702.333,594 | 1.146.434,584
1.985,156 | NN 53*1'32,809"E
AC 1.703.527,577 | 1.148.020,537
1,848,590 N 35” 58' 36,568" E
AD 1.705.023,557 | 1.149.106,506
3367,015 N 19% 41' 57,668" E
AE 1.708.193,516 | 1.150,241,475
470,120 | N36%12'15,131%E
AF. 1.708.572,863 | 1.150.519,158
12.813,549 N 89* 42' 9,423" E
AG 1.708.639,369 | 1.163.332,534
8938270 | SO” 1'40018W
AH 1.699.701,100 | 1.163.328,200
562,414 | S58%55'27,935%'W
Al 1699.410,800 | 1.162.846,500
8.601,499 S 89” 43' 29,618" W
Al 1.699.369,500 | 1.154.245,100
8.711.394 | S0*15'58,946"E
AK 1.690.658,200 | 1-154.285,600
534,921 S 29" 14' 17,623" W
AL 1,690,147,800 | 1.153.999,900
Y 4,269,445 S 89% 44' 17,915” W 4 pe
EZ TODOS POR UN
A N H = MINMINAS , NUEVO PAÍS

AGENCIA NACIONAL DE HIDROCARBUROS Ez =—__————————— PAL EQUIDAD LOUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Punto COORDENADAS PLANAS Distancia RUMBOS
AM 1.690.128,300 | 1.149.730,500
4,610,146 S 0% 15'26,152" E
AN 1.685.518,200 | 1,149.751,200
4,558,044 $ 89" 44" 50,413" W
AO 1.685.498,100 | 1.145.193,200
9.220,186 S 0” 14' 52,606"
AP 1,676.278,000 | 1.145.233,100

4,559,241 S 89% 45' 26,845" W

1.676.258,700 | 1.140.673,900

4.610,040 S 0% 14 19,059” E

1.671.648,700 | 1.140,693,100

4,559,838 S 89” 45' 58,624" W

AS 1.671.630,100 | 1.136,133,300

9,269,524 $ 0” 13 36,644" E
AT 1.662.360,649 | 1.136.170,000

4.560,711 N 89% 35' 59,468" W
AU 1.662.392,500 | 1.131.609,400

4.628,972 $ 09 29'37,947" W

AY 57.763,700 | 1.131.569,500
4.503,800 N 89 58' 37,564" W |

AW 1:657.765,500 | 1-127.065,700
4.605,776 $ 0%2'9,873" E

AX 1.653.159,725 | 1.127.068,600
o 9-109,589 | $8950'2,385" W

AY 1.653.133,331 | 1.117.959,049
18.247,556 | $89*50'2,385"W

A 1.653.080.463 | 1.099.711,570

ÁREA TOTAL: 157.235,7750 Has Aprox.

ES
ANHS e ..uu. (E punosrones

AGENCIA NACIONAL DE HIDROCARBUROS. —————_— PAZ EQUIDAD £OUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

1705000

1655000

ÁREA A CONTRATAR BLOQUE CR 2

QUE CONSTITUYE EL
ANEXO-A

e. 157.235,7750 Ha Aprox,

Y
1100000 1150000

Y Proyectó: Jose Luis Castro Castillo - Gestor T? G-15 — Componente Técnico A

1705000

1655000

ANH= — o... (E asian
AGENCIA NACIONAL DE HIDROCARBUROS 1 EGUIÓAD £BUCAcIÓn
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 1 de 1

ANEXO B ,
PROGRAMAS DE EXPLORACIÓN

El CONTRATISTA se compromete a ejecutar las actividades que se relacionan a continuación:
PROGRAMA EXPLORATORIO MÍNIMO
Áreas Tipo 11

Continentales
Prospectivas para Yacimientos No Convencionales

Duración

Actividad

1 36 meses = Un (1) Pozo Estratigráfico USD $3.500.000

36 meses ¡+ Dos (2) Pozos Exploratorios Verticales USD $15.000.000

3 36 meses |» Un (1) Pozo Exploratorio Horizontal USD $14.000.000

Inversión

USD $32,500.000

ACTIVIDADES PENDIENTES DE EJECUTAR DEL TEA CR-2 TRASLADADAS AL PRESENTE CONTRATO, DE OBLIGATORIO
CUMPLIMIENTO:)

” Sas Total Actividad
Fase | Duración Actividad USD
1 36 meses | Cuatro (4) Pozos Estratigráficos USD $24.000.000
Inversión | USD $24.000.000
El Contratista queda obligado a adelantar los estudios preliminares en materia ambiental, entre
ellos, el reconocimiento de las zonas y de los lugares en los que se va a llevar a cabo las actividades

de Exploración, con el fin de identificar las afectaciones que las mismas pueden generar en el Medio

Ambiente y en los Recursos Naturales Renovables, así como establecer las medidas de manejo

requeridas para prevenir y/o mitigar tales afectaciones, lo mismo que para restaurar dichas zonas y
Apdugares desde el punto de vista medio ambiental.
== TODOSPORUN
ANH= MINMINAS -_ NUEVO PAÍS

AGENCIA NACIONAL DE HIDROCARBUROS PAÍ EQUIDAD ÉDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 1 de 9

ANEXO €
DERECHOS ECONÓMICOS

C.1 Por concepto del Uso del Subsuelo:

Retribución periódica en dinero a cargo del Contratista (Individual o Plural), como
compensación por concepto del derecho exclusivo a utilizar el subsuelo del Área Asignada
para Exploración, Evaluación, Desarrollo y Producción de los Hidrocarburos provenientes
de Yacimientos Convencionales y/o No Convencionales objeto del presente Contrato,
según el Alcance del mismo.

Áreas en Exploración: Con arreglo a la Cláusula 29, por cada Fase del Período
Exploratorio, inclusive por la prórroga de las mismas, o por el tiempo proporcional de
duración de cada una, el Contratista debe liquidar y cancelar a la ANH, en dólares de
los Estados Unidos de América, un Derecho Económico calculado sobre la superficie del
Área Asignada o Remanente para la oportunidad de que se trate, siempre que no exista
Producción, cuyo monto resulta de multiplicar el número de hectáreas y fracción de
superficie del Área Asignada o Remanente, excluidas las Áreas en Evaluación con
Producción y/o en Producción, por el factor que se consigna en la siguiente Tabla:

Tabla A. Valores Año 2014, según Duración de la Fase y Superficie del Área:

Superficie Área Por las primeras 100.000 Has. Por cada hectárea adicional a 100.000

Duración Fase < 18 meses < 18 meses > 18 meses

Su cancelación ha de tener lugar dentro del Mes siguiente a la fecha de inicio de cada 15
y ese o de la prórroga de cualquiera de ellas.
TODOS POR UN
= _ umevas (E NUEVOPAÍS
AGENCIA NACIONAL OE HIDROCARBUROS Ma PAZ EQUIDAD EDUCACIÓN
CONTRATO DE EXPLORACIÓN Y DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO

CONVENCIONALES CR-2

Página 2 de 9
Áreas en Evaluación con Producción y Áreas en Producción: También según lo
dispuesto en la Cláusula 29, el Contratista debe liquidar y cancelar a la ANH, en dólares
de los Estados Unidos de América, un Derecho Económico por unidad de Producción
resultado de multiplicar la Producción de Hidrocarburos que corresponda a aquel, de
acuerdo con el Numeral 25.2, Conservación, de la Cláusula 25, Producción, por trece
centavos más cincuenta y seis centésimos de centavo (USD 0.1356) del Año 2014, por
cada Barril de Hidrocarburos Líquidos.

Para Gas Natural, un céntimo más trescientos cincuenta y seis milésimos de centavo (USD
0.01356), por cada mil pies cúbicos (1.000 PC).

El pago debe tener lugar por Semestre calendario vencido, dentro del primer Mes del
Semestre siguiente.

La producción de Gas Natural destinada a operaciones de reinyección o de otros procesos
industriales directamente relacionados con la Producción del mismo Yacimiento del cual
se extrae, no causa Derechos por concepto del Uso del Subsuelo.

Tanto los factores de la Tabla como los montos sobre la Producción deben actualizarse
cada Año Calendario, con sujeción al porcentaje de variación del Índice de Precios al
Productor —PPI-, publicado por el Departamento del Trabajo de los Estados Unidos, que
resulte de aplicar la siguiente fórmula:

(PPLm-1) — PP Lm-2)

%PPI=
% PPln-x)

Dónde n = Año en que se realiza la actualización.
ANHES o... E ponoszona
AGENCIA NACIONAL DE HIDROCARBUROS a PA? EQUIDAD EDUCACIÓN
CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO

CONVENCIONALES CR-2
Página 3 de 9

Los Derechos Económicos por concepto del Uso del Subsuelo en Áreas en Exploración y
en Evaluación, sin que exista Producción, deben liquidarse y cancelarse sobre el Área
remanente materia del Contrato. Si se trata de Contratistas distintos, tanto respecto de
Yacimientos Convencionales como de No Convencionales, se distribuirá entre ellos en las
proporciones que los mismos acuerden, y, a falta de consenso, en partes iguales.

No obstante, si en el Área Remanente existen Áreas en Exploración y/o en Evaluación con
Producción y/o en Producción, los Derechos Económicos por concepto del Uso del
Subsuelo deben liquidarse y pagarse sobre dicha Área, excluidas las Áreas en Evaluación
con Producción y/o en Producción, dentro del Mes siguiente a la fecha de inicio de la
respectiva Fase o de su prórroga, y, en lo que corresponde a estas últimas,
semestralmente también durante el primer mes del semestre siguiente, sobre la
correspondiente Producción. Si se trata de Contratistas distintos, tanto respecto de
Yacimientos Convencionales como de No Convencionales, cada uno es responsable de
liquidar y cancelar el correspondiente al Área en Exploración, y/o en Evaluación con
Producción y/o en Producción.

C.2 Derechos por concepto de “Precios Altos”

Retribución en dinero o en especie, a cargo del Contratista (Individual o Plural), calculada
sobre cada unidad de la producción de su propiedad, en función de los precios
internacionales de los Hidrocarburos.

Se causa, liquida y ha de pagarse sobre la Producción de Hidrocarburos de propiedad del
Contratista, en dinero o en especie, a elección de la ANH, según el Tipo de Yacimiento,
como se establece a continuación:

+ Si se trata de Hidrocarburos Líquidos, con excepción de los Extrapesados, a partir
del momento en que la Producción acumulada de toda el Área Asignada,
proveniente de todos los Pozos y Campos de Yacimientos Convencionales a de
Yacimientos No Convencionales, incluidos los volúmenes correspondientes a

«paRegalías, otros Derechos Económicos, y aquellos destinados a pruebas, superen Pe
Mm

'Q

TODOS PORUN

== O mms NUEVO PAÍS

AGENCIA NACIONAL DE HIDROCARBUROS Ma PAZ EQUIDAD EOUCACION
CONTRATO DE EXPLORACIÓN Y DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO

CONVENCIONALES CR-2

Página 4 de 9

los cinco (5) millones de Barriles, y el Precio del Crudo Marcador “West Texas
Intermediate” (WTI) exceda el Precio Base Po que se consigna en la Tabla B más
adelante, y

En el caso de Gas Natural, transcurridos cinco (5) Años contados a partir de la
fecha de inicio de la Producción proveniente de Yacimientos Convencionales o de
la originada en Yacimientos No Convencionales, en toda el Área asignada, siempre
que el Precio Promedio de Venta supere el Precio Base Po establecido en la misma
Tabla B.

Si se trata de Hidrocarburos Líquidos originados en Yacimientos Convencionales en
Áreas Costa Afuera (Offshore), a profundidades entre trescientos metros (300 m.)
y mil metros (1.000 m.), desde cuando la producción acumulada de todos los Pozos
y Campos del Área Asignada, incluido el volumen correspondiente a Regalías, otros
Derechos Económicos y para pruebas, supere los doscientos (200) millones de
Barriles, y el Precio del Crudo Marcador "West Texas Intermediate” (WTI) supere
el Precio Base Po, establecido en la misma Tabla B.

Si se trata de Hidrocarburos Líquidos originados en Yacimientos Convencionales en
Áreas Costa Afuera (Offshore), a profundidades mayores a los mil metros (1.000
m.), a partir del momento en que la producción acumulada de todos los Pozos y
Campos del Área Asignada, incluido el volumen correspondiente a Regalías, otros
Derechos Económicos y con destino a la ejecución de pruebas, supere los
trescientos (300) millones de Barriles, y el Precio del Crudo Marcador "West Texas
Intermediate" (WTI) supere el Precio Base Po, establecido también en la Tabla B.

El valor de los Derechos Económicos por concepto de Precios Altos se determina
mediante la aplicación de la siguiente fórmula:

= [(P-Po)/P]xS

Dónde:

= Derecho Económico a favor de la ANH
as ]
== TODOSPORUN
A N H a  — Ovinmna (6% NUEVO PAÍS

AGENCIA NACIONAL DE HIDROCARBUROS -5=- —  —_—__—— Mia PAE EQUIDAD EDUCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN

DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO

CONVENCIONALES CR-2

Página 5 de 9

P = Precio Marcador (WTI para crudo o Precio Promedio de Venta del Gas Natural)

Po = Precio Base de Referencia

S  = Porcentaje de Participación según la Tabla C

Tabla B: Precios Base de Referencia, Año 2014:
Hidrocarburos Líquidos provenientes de Yacimientos Convencionales según Po
Gravedad API de Hidrocarburos Líquidos (USD/BI)
Mayor de 29? API 35.22
Mayor a 22? API e inferior o igual a 29? API 36.59
Mayor a 15% API e inferior o igual a 22% API 37.95
Mayor a 10% API e inferior o igual a 15% API 54.20
Hidrocarburos Líquidos en Áreas Costa Afuera (Offshore)
Descubrimientos a profundidades de entre 300 m. y 1.000 m. 82.00
Descubrimientos a profundidades de más de 1.000 m. 100.00
Hidrocarburos Líquidos provenientes de Yacimientos No Convencionales . 87.48

" ; s a Po

Gas Natural Distancia en línea recta entre el Punto de Entrega y el Punto de Recibo (USD/MMBTU)
Menor o igual a 500 km 8.15
Mayor a 500 y menor o igual a 1000 km 9.49
Mayor a 1000 km o planta de LNG 10.85

Tabla C - Porcentajes de Participación:

Precio WTI (P) Porcentaje de participación (S)
Po < P < 2Po 30%
2Po < P < 3Po 35%
3Po <P < 4Po 40%
4Po < P < 5Po 45%
SPo <P 50%

sp Para la aplicación de la Fórmula se adoptan las siguientes definiciones:
. TODOSPOR UN
£ NUEVO PAÍS

PAZ EQUIDAD EOUCACIÓN

| e
== MINMINAS

AGENCIA NACIONAL DE HIDROCARBUROS

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 6 de 9

P: Para Hidrocarburos Líquidos, es el Precio Promedio del Petróleo Crudo Marcador "West
Texas Intermediate” (WTI), en Dólares de los Estados Unidos de América por Barril
(USD/BI), mientras que para Gas Natural, es el Precio Promedio de Venta del Gas Natural
producido en ejecución del Contrato, expresado en Dólares de los Estados Unidos de
América por millón de Unidades Térmicas Británicas, BTU (USD/MMBTU), en ambos casos,
para la Producción originada en Yacimientos Convencionales, o en Yacimientos No
Convencionales. Estos promedios aplican para el Mes Calendario correspondiente.

Para Hidrocarburos Líquidos, las especificaciones y cotizaciones se publican en medios de
reconocido prestigio internacional. En relación con el Gas Natural, el Contratista debe
remitir la información del Precio Promedio de Venta para el mes correspondiente. Sin
embargo, para el cálculo del Precio Promedio de Venta del Gas Natural no procede tomar
en cuenta las transacciones hechas por el Contratista con Beneficiarios Reales o
Controlantes suyos o de sus integrantes, ni con sociedades vinculadas o relacionadas con
uno y otros,

Po: Para Hidrocarburos Líquidos, es el Precio Base del Petróleo Crudo Marcador, “West
Texas Intermediate” (WTI), expresado en Dólares de los Estados Unidos de América por
Barril (USD/BI), y para Gas Natural, es el Precio Promedio de Venta, expresado en Dólares
de los Estados Uriidos de América, por millón de Unidades Térmicas Británicas
(USD/MMBTU), indicado en la Tabla B, en ambos casos, respecto de la Producción
originada en Yacimientos Convencionales o No Convencionales.

Sobre la producción de Hidrocarburos Líquidos Extrapesados NO se causan Derechos por
concepto de “Precios Altos”.

Para Gas Natural, este Derecho Económico se causa y debe pagarse a partir del quinto
(50) Año de iniciada la Producción de Yacimientos Convencionales o de Yacimientos No
Convencionales o Costa Afuera en el Área Asignada y en el evento de que el Precio
Promedio de Venta del producido por el Contratista supere el Precio Base Po.

NdSbstante, en el caso de que el precio del Gas Natural para consumo interno
corresponda a régimen regulado por la Comisión de Regulación de Energía y Gas -CREG-
o la entidad que la sustituya en el ejercicio de esta función, el Contratista no está
ANHZ e... E posan

AGENCIA NACIONAL OE HIDROCARBUROS PAZ EQUIDAD EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 7 de 9

obligado a liquidar ni pagar Derecho Económico por concepto de “Precios Altos” sobre el
Gas que se destine para este propósito.

Todos los valores correspondientes a este Derecho, con excepción del Precio Base Po que
corresponda a un eventual precio regulado del Gas Natural para consumo interno, en su
caso, se ajustarán anualmente a partir del primero (1%) de enero de cada año, mediante
la aplicación de la siguiente fórmula:

Po = Po(n-1) x [1+ I(n-2)]

Dónde:

Variable Significado

N: =| Año Calendario que comienza y para el cual se hace el cálculo.

n- =| Año Calendario inmediatamente anterior al año que comienza.

n =| Año Calendario inmediatamente anterior al año n-1.

Po: =| Po que rige para el nuevo Año como resultado de la Fórmula, aproximado a dos (2) decimales,

| Poln- =| Valor de Po del Año Calendario inmediatamente anterior (n-1).

X(n-2): =| Variación anual, expresada en fracción, del Índice de Precios al Productor de los Estados Unidos
de América, publicado por el Departamento del Trabajo de ese país —PPI Finished Goods WPUSOP
3000- entre el final del Año Calendario n-2, y el Índice correspondiente al final del año
inmediatamente anterior al mismo año n-2, aproximado a cuatro (4) decimales.

La aplicación de ta Fórmula debe tener lugar en el mes de enero de cada Año Calendario
y aplicarse para el Año correspondiente.

En caso de que el Precio del Petróleo Crudo Marcador “West Texas Intermediate” WTI,
pierda reconocimiento como marcador, corresponde a la ANH escoger el nuevo petróleo
crudo marcador por utilizar, y modificar la Tabla B, con base en el nuevo Índice, sobre la
base de que se mantengan las equivalencias con los valores de Po para el Petróleo Crudo
Marcador “West Texas Intermediate”, WTL

La Entidad debe comunicar por escrito al Contratista (Individual o Plural) si el
y Derecho Económico por concepto de “Precios Altos” debe pagársele en dinero o en pue
o zz TODOS PORUN
= (Ó MINMINAS NUEVO PAÍS

AGENCIA NACIONAL DE HIDROCARBUROS PAL LQUIDAD EQUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 8 de 9

especie. En caso de variar la forma de pago, debe notificar también por escrito a aquel,
con antelación no inferior a tres (3) meses.

Si la ANH elige recibir los Derechos por concepto de “Precios Altos” en especie, el
Contratista (Individual o Plural) debe entregar las cantidades correspondientes en el
Punto de Entrega.

C.3 Derecho Económico por concepto de Participación en la Producción

Retribución en dinero o en especie, a cargo del Contratista (Individual o Plural), ofrecida
por éste en su Propuesta y calculada sobre cada unidad de la Producción de su propiedad.
Corresponde al porcentaje de la Producción total, después de Regalías, establecido en el
Numeral C.3 del Anexo C, de acuerdo con la Propuesta y según se trate de la proveniente
de Yacimientos Convencionales o No Convencionales.

El Contratista debe pagar a la ANH una Participación sobre la Producción de propiedad
del mismo, proveniente de los Yacimientos No Convencionales de toda el Área asignada,
es decir, de todos los Pozos y Campos correspondientes a tales Yacimientos, en dinero o
en especie, equivalente al dos por ciento (2%) de la Producción total neta, una vez
descontadas Regalías y Derechios Económicos por concepto del Uso del Subsuelo-én Áreas
Asignadas en Evaluación con Producción y en Producción, y por concepto de Precios Altos,
en su caso.

Por consiguiente, sobre esta Participación no se causan Derechos Económicos por el Uso
del Subsuelo en Áreas en Evaluación en las que haya Producción; en Areas en Producción,
ni por concepto de Precios Altos,

Excepcionalmente, en el evento de que en el Área asignada, el Contratista desarrolle
otro Tipo de Yacimiento distinto del pactado, la Participación en la Producción ofrecida en
su Propuesta y aplicable se consigna en el siguiente Cuadro.
TODOSPOR UN
ANH= = O minimas NUEVO PAÍS

AGENCIA NACIONAL DE HIDROCARBUROS MEE FAZ EQUIDAD EOUCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 9 de 9

Porcentaje de Participación en la Producción Ofrecido y Pactado (X%)

Yacimientos Convencionales Yacimientos No Convencionales

Dos por ciento (2%) Dos por ciento (2%)

El recaudo de esta Participación tendrá lugar en especie o en dinero, a elección de ANH.
De optar la Entidad por su pago en especie, el Contratista debe poner a disposición de
AL la Entidad las cantidades que correspondan al referido porcentaje, en el Punto de Entrega. el
er.

ANHS o... e manesconos

AGENCIA NACIONAL DE HIDROCARBUROS  -——_ zz PAZ EQUIDAD EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 1 de 17

ANEXO F
PROGRAMAS EN BENEFICIO DE LAS COMUNIDADES, PBC

1. Concepto

Conjunto de actividades definidas exclusivamente por el, para aprobación de la ANH, a través de
la generación de espacios de participación con las comunidades del Área de Influencia de sus
Operaciones, en las zonas de ejecución de las actividades de Exploración, Evaluación, y eventuales
de Desarrollo y Producción, a su cargo, y en las que tales actividades tengan repercusión o efectos,
correspondiente a la Inversión Social, como parte de su política y de sus planes y programas de
Responsabilidad Social Empresarial, a fin de contribuir al desarrollo sostenible, de acuerdo con lo
estipulado en la Cláusula 27, el Acuerdo 05 de 2011 y en el presente Anexo.

2. Antecedentes

2.1 El Numeral 5.7 del Artículo 5 del Decreto Ley 1760 de 2003, modificado por el Numeral 4.7
del Artículo 4 del Decreto Ley 4137 de 2011, dispone que la ANH debe convenir en los
Contratos de Exploración y Explotación de Hidrocarburos, los términos y las condiciones con
sujeción a los cuales los Contratistas han de comprometerse a adelantar Programas en
Beneficio de las Comunidades ubicadas en las áreas de infuencia de los correspondientes
Contratos.

2.2 Mediante Acuerdo No. 5 de 23 de septiembre de 2011, el Consejo Directivo de la ANH
definió como parámetros para la realización de Programas en Beneficio de las Comunidades,
los siguientes:

= Las empresas deben asegurar la participación ciudadana conforme a los preceptos
constitucionales, en la definición y seguimiento de los Programas en Beneficio de las
Comunidades, del área de influencia directa, a través de los representantes legítimos.

» La definición y planeación de los Programas en Beneficio de las Comunidades deben
considerar como mínimo la caracterización integral del entorno social, cultural y
económico de las áreas de influencia directa de los proyectos. Es fundamental que haya

| 9oherencia de los Programas en Beneficio de las Comunidades con los Estudios de pp
3.1

3.2

ANH== O minimas MINMINAS

AGENCIA NACIONAL DE HIDROCARBUROS

TODOS POR UN
r_ NUEVO PAÍS

Mag PAZ EQUIDAD COUCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 2 de 17

Impacto Ambiental y sus correspondientes Planes de Manejo Ambiental y de gestión
social, requeridos por la autoridad ambiental.

= Los Programas en Beneficio de las Comunidades deben enmarcarse bajo criterios de
transparencia y respeto por los Derechos Humanos y por los derechos de las minorías
étnicas reconocidas en las leyes y tratados internacionales, sobre la base de información
clara y comunicación efectiva con miras a facilitar una adecuada información y el
conocimiento y la participación de las comunidades beneficiarias, propiciando un enfoque
diferencial con discriminación positiva, para la debida salvaguarda de las garantías
constitucionales de los grupos étnicos y comunidades fuera de territorios legalmente
constituidos con la aplicación de tendencias éticas y sistemáticas del desarrollo progresivo
de las comunidades.

= Los Programas en Beneficio de las Comunidades deben estar en armonía con tos Planes
de Desarrollo Municipal, Departamental, Planes de Vida o Planes de Ordenamiento
Territorial y dentro del concepto del desarrollo sostenible frente a la utilización de los
recursos naturales.

Planeación, Ejecución, Seguimiento y Evaluación

Los Programas en Beneficio de las Comunidades deben ser elaborados con arreglo a los
siguientes principios rectores:

« Pertinencia

= Factibilidad

= Eficiencia

» Eficacia

» Impacto Positivo

= Sostenibilidad, y

= Desarrollo Participativo.

El “Pacto Minero Energético para la Superación de la Pobreza Extrema”, suscrito el 3 de
septiembre de 2012, por la ANH y otras entidades de los sectores público y privado, estipuló
que los Programas en Beneficio de las Comunidades contemplarían líneas de inversión para
alcanzar ese propósito.
TODOSPOR UN
NUEVO PAÍS

PAZ EQUIDAD EOUCACIÓN

ANH= O minimas. MINMINAS

AGENDIA NACIONAL DE HIDROCARBUROS

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO

CONVENCIONALES CR-2
Página 3 de 17

3.3 El compromiso de invertir, como mínimo, una suma equivalente al uno por ciento (1%) del

valor total del Programa Exploratorio correspondiente a cada una de las Fases del Período
de Exploración, tanto Mínimo como Adicional, incluidos eventuales Programas Exploratorio
Posterior y de Evaluación, así como anualmente durante el Período de Producción, en su
caso, en el desarrollo efectivo de los Programas en Beneficio de las Comunidades, constituye
obligación de resultado.

No obstante, el objetivo de mejorar las condiciones sociales de las comunidades en el Área
de Influencia de las Operaciones del Contratista, y en las que tales actividades tengan
repercusión o efectos, es obligación de medio, en la medida en que depende de factores
exógenos, algunos por fuera del control razonable de aquel. Estas circunstancias serán
tomadas en consideración en la oportunidad de valorar el cumplimiento de los compromisos
en beneficio de tales comunidades. Con todo, es deber del Contratista proceder con la
diligencia que emplearía un buen profesional especializado en esta materia.

3.4 Para la formulación, definición y ejecución de los Programas en Beneficio de las

Comunidades, se pueden consultar la “Guía Metodológica para la Gestión de los Programas
en Beneficio de las Comunidades, PBC, con enfoque de Desarrollo Humano y reducción de
la Pobreza Extrema en Colombia”, elaborado en el marco del Acuerdo de Cooperación No.
302 de 2012, entre el Programa de las Naciones Unidas para el Desarrollo (PNUD) y la ANH,
que en el presente Anexo se denomina Guía.

Área de Influencia de las Operaciones y de Desarrollo de los Programas en
Beneficio de las Comunidades

La defimitación del Área de Influencia de las Operaciones del, donde deben planearse, diseñarse
y llevarse a cabo los Programas en Beneficio de las Comunidades y destinarse la Inversión Social,
debe ser establecida por éste y someterse a la aprobación de la ANH, con fundamento en el
contexto social, económico, cultural y ambiental de aquellos lugares en que desarrollarán las
actividades de Exploración, Evaluación, y eventuales de Desarrollo y Producción, a su cargo, y en
las que tales actividades tengan repercusión o efectos, para lo cual ha de considerar:

4.1 Las zonas de ubicación, construcción, instalación y/o montaje de locaciones, campamentos,

servidumbres, vías terciarias y secundarias de uso permanente por los requerimientos
operacionales, así como aquellas áreas auxiliares, de descargue, vertimientos, captaciones
Y lugares de préstamo, en las cuales intervenga el Contratista.

Lal
ANH=

AGENCIA NACIONAL DE HIDROCARBUROS

(8) MINMINAS

TODOS PORUN
NUEVO PAÍS

SAZ EQUIDAD EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
: CONVENCIONALES CR-2

Página 4 de 17

4.2 Todos aquellos lugares, dentro o fuera del Área Asignada, en los que las Operaciones de
Exploración, Evaluación, Desarrollo y/o Producción tengan repercusiones o efectos sobre las
condiciones de vida de la población.

4.3

Si el Contratista considera oportuno adelantar total o parcialmente un Programa en

Beneficio de las Comunidades en sitio distinto del Área de Influencia de que trata el presente
Numeral 4 y proyecte acreditar su ejecución como parte de sus compromisos contractuales,
debe someter una propuesta justificada para la aprobación de la ANH, con sujeción a los
términos del presente Anexo.

Ejecución, Etapas y Entregables

Etapa

Descripción

Entregable

Tiempos de entrega

Nume

Aproximación al
territorio,
diagnóstico
participativo, y
estrategia
intervención.

de

indagación, sistematización y
análisis de información primaria y
secundaria del perfil demográfico de
la población, así como de la dinámica
social, económica, cultural y
ambiental de la zona, e identificación
de las necesidades planteadas en los
espacios de socialización abiertos
por el Contratista, y en los ejercicios
de diagnóstico participativo, y
estrategia de intervención,
recomendados en la Guía.

Documento Técnico con la
caracterización integra! del Área de
Influencia donde proyecta
ejecutarse el PBC, que debe ser
entregado en la oportunidad
dispuesta en la letra c. Este
Documento debe actualizarse cada
cuatro (4) años.

Peris Exploratorio:

Para la Primera Fase (Fase l), debe
entregarse Diagnóstico adjunto al
PBC, dentro del año siguiente a la
Fecha Efectiva, salvo que se trate de
Áreas asignadas para Exploración y
Explotación de Yacimientos
Descubiertos No Desarrollados, en
cuyo caso el PBC debe presentarse a
la ANH, a más tardar, diez (10) días
antes de la fecha de inicio de la
Segunda Fase.

Para las Fases subsiguientes del
Programa Exploratorio o las del
Programa  Exploratorio Posterior,
debe entregarse nuevo Diagnóstico,
o el original sometido a la ANH, con
los ajustes a que haya lugar, (si el
Área de Influencia no se modifica),
diez (10) días antes de la fecha de
inicio de la Fase de que se trate,

Perlod: de Evaluación Y
Producción:

Nuevo Diagnóstico, o el original
sometido a la ANH con tos ajustes a
que haya lugar, (si el Área de

ANHS

AGENCIA NACIONAL DE RIOROCARBUROS

(Ó) MINMINAS

TODOS POR UN
NUEVO PAÍS

PAR EQUIDAD EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

aprobación de la
ANH.

montos por invertir, y cronograma de
ejecución.

etapas precedentes (Letras a yb.)

ANH dentro del año siguiente a la
fecha efectiva.

El correspondiente a las Áreas
asignadas para Exploración y
Explotación de Yacimientos

Descubiertos No Desarrollados, debe
presentarse a la ANH, a más tardar,
diez (10) días antes de la fecha de
inicio de la Segunda Fase

Para las Fases subsiguientes dei
Programa Exploratorio o las del
Programa  Exploratorio Posterior,
cada PBC o ta actualización del
anterior, en su caso, debe someterse
a la ANH diez (10) dlas antes de la
fecha de inicio de la Fase de que se
trate. (Si el Contratista proyecta dar
continuidad al PBC anterior, no

Página 5 de 17
Ne Etapa Descripción Entregable Tiempos de entrega Nume
ral
Influencia no se modifica), junto con
el Programa de Evaluación dentro de
los tres (3) meses siguientes a la
fecha de radicación de la Declaración
de Comercialidad, respectivamente.

b. Planeación Durante esta Etapa, el Contratista | Actas y/o memorias de las | Los documentos adjuntos al] 6,7,
Participativa, y | debe iniciar procedimiento de | reuniones celebradas con las | diagnóstico deben someterse a la | 8,9,
formulación de | identificación de necesidades y | comunidades, autoridades y | ANH, en las oportunidades 10y
los PBC. formular la mejor alternativa de | organizaciones, en las que obre | establecidas en la letra a, 1

inversión social en PBC, a partir de la | constancia del procedimiento de | precedente,
caracterización integral de la zona y | planeación participativa, asi como
del procedimiento de planeación | relación de las personas y
participativa. organizaciones representadas,
documentos que deben obrar
como anexos al Formato de que
trata la letra c. De presentarse
circunstancias que impidan llevar a
cabo el procedimiento de
planeación participativa de los
PBC, el Contratista debe ponerlas
en conocimiento de la ANH,
adjuntando los respectivos
soportes.
Presentación Integrado por su formutación general | Formato correspondiente, con sus | Período Exploratorio: 12
del y por la descripción de los proyectos | respectivos anexos, incluidos los
correspondiente | que lo componen, con el detalle de | resultados de las actividades | El PBC correspondiente a la Primera
PBC para | objetivos, — indicadores, metas, | correspondientes a las dos (2) | Fase (Fase l), debe someterse a la

e
E,

ANH3=

AGENCIA NACIONAL DE HIDROCARBUROS

(Í) MINMINAS

TODOS PORUN
az NUEVO PAÍS

mm PA? EQUIDAD EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 6 de 17

Etapa

Descripción

Entregable

Tiempos de entrega

Nume
ral

requieren repetirse las actividades

correspondientes a las Etapas a. y b.)

Período de Evalua

El PBC ola actualización del anterior,
en su caso, debe someterse a la ANH
junto con ei Programa de Evaluación.
(Si el Contratista proyecta dar
continuidad a! PBC anterior, no
requieren repetirse las actividades
correspondientes a las Etapas a. yb.)

Periodo de Producción:

El PBC debe someterse a la
aprobación de la ANH dentro de los
tres (3) meses siguientes a la fecha
de radicación de la Declaración de
Comercialidad. Junto con cada
Programa Anual de Operaciones,
deben presentarse actualizaciones
del PBC, de conformidad con los
avances en su ejecución, las
proyecciones iniciales, los ajustes en
el presupuesto, y la actualización de
los diagnósticos y los procesos
participativos realizados con la
comunidad.

Ejecución

Socialización del PBC aprobado por
la ANH.

Ejecución del mismo y de los
proyectos que lo integran.

Comunicacione
s

Sistema de atención a quejas y
reclamos

Seguimiento

A la ejecución de cada PBC, de
acuerdo con metodologías de
seguimiento y monitoreo "in situ” y de
manera participativa.

Entrega de Informes Semestrales y
Anuales de Avance de la ejecución
de cada PBC.

Formatos de Informes Semestrales
y Anuales, con sus respectivos
soportes.

Procedimiento para la atención a
quejas y reclamos.
Adicionalmente, soportes de cierre
de cada uno de ellos.

Acompañamiento a las comisiones
de la ANH en el desarrollo de las
visitas de verificación, seguimiento
y control del cumplimiento de los
PBC.

Informes Semestrales y Anuales de
ejecución de cada PBC, con sus
respectivos soportes.

El informe correspondiente al primer
semestre de cada Año Calendario,
debe someterse a la ANH, a más
tardar e! 30 de agosto.

El Informe Anual, a más tardar, el 28
de febrero del año siguiente.

13y

ANH=

AGENCIA NACIONAL DE HIDROCARBUROS

() MINMINAS

TODOS POR UN
NUEVO PAÍS

PAZ EQUIDAD EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

6.1

Planeación Participativa

el Contratista debe:

+ Facilitar la participación de las comunidades, las autoridades y las demás personas y

En desarrollo de los parámetros y principios consignados en los literales a. y b. precedentes,

organizaciones interesadas en el diagnóstico; la formulación de estrategias de
intervención, y la planeación de los proyectos, las actividades y las inversiones que hayan
de llevarse a cabo en el marco de los PBC, para cuyo efecto se recomienda emplear la
Guía.

Deben participar en los procedimientos de socialización de los PBC los actores legítimos
de las Áreas de Influencia de las Operaciones del Contratista, es decir, de las zonas de
ejecución de las actividades de Exploración, Evaluación, y eventuales de Desarrollo y
Producción, a su cargo, y de aquellas en las que tales actividades tengan repercusión o
efectos, las autoridades con jurisdicción y funciones en dichos territorios, y los
representantes de las organizaciones legítimamente constituidas con objetivos y
actividades en ellos, así como los representantes de las organizaciones de que tratan los
Decretos 1088 de 1993, 3770 de 2008 y 1745 de 1995 para el caso de los grupos étnicos.

Ye

Página 7 de 17
No Etapa Descripción Entregable Tiempos de entrega Nume
ral
q. Evaluación Final | Culminación de la ejecución de cada | Formato de Informe Final del PBC | Dentro de los tres (3) meses | 16y
PBC. completamente diligenciado, con | siguientes a la culminación det | 17
sus correspondientes anexos. respectivo PBC, debe someterse a la
Reuniones de cierre y socialización 'ANH el Informe Final. Corresponde a
de los resultados con las personas y | Certificación de la Auditoría | la Entidad verificar el cumplimiento de
las organizaciones representantes | Extema, en tomo a la debida | los proyectos y actividades que
de las comunidades. ejecución del PBC. integraron el respectivo PBC.
Entrega a la ANH del Informe Final
de Ejecución del correspondiente
PBC, en el que se dé cuenta del
cumplimiento de proyectos y
actividades, con el detalle de montos
ejecutados, objetivos alcanzados,
metas y resultados, debidamente
aprobado por la ANH,

pp
7.1

POR UN
ANH= O mima "Y NUEVO PAÍS

AGENCIA NACIONAL DE HIDROCARBUROS ans PAZ EQUIDAD EOUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO

CONVENCIONALES CR-2
Página 8 de 17

+ Documentar dichos Procedimientos Participativos mediante actas, informes de labores,
relación de asistentes y registros audiovisuales, previa autorización de los participantes
en la reunión, teniendo en cuenta las estrategias de documentación de lecciones
aprendidas recomendadas en la Guía.

+ Procurar que la formulación de los PBC se lleve a cabo con la cooperación de las entidades
del Estado, por intermedio de sus instituciones lecales, regionales y nacionales, en
armonía con sus objetivos de desarrollo y con los proyectos identificados como
prioritarios para las comunidades, teniendo en cuenta las estrategias de intervención
recomendadas en la Guía.

+ Cada PBC puede contener uno o varios proyectos. Estos, a su vez, deben estar inter-
relacionados entre sí y procurar un objetivo común, coincidente con el de aquel.

Requisitos Especiales de los PBC del Período de Exploración y del Programa
Exploratorio Posterior

EL Contratista asume la obligación de formular, a través de procesos de participación con
las comunidades y grupos étnicos, y de someter a la ANH un Programa Integral en Beneficio
de tales Comunidades, de ejecución consecutiva y eventualmente progresiva, pero referido
a Cada una las distintas Fases del Período Exploratorio y de un posible Período Exploratorio
Posterior, o, alternativamente, un conjunto de Programas particulares por ejecutar en cada
Fase de tales Períodos, de ocurrir efectivamente, con sujeción al Acuerdo 5 de 2011, del
Consejo Directivo de la ANH, a la Cláusula 27 y al presente Anexo F, con sus respectivos
proyectos de inversión.

Si se trata de Áreas asignadas para Exploración y Explotación de Yacimientos Descubiertos
No Desarrollados, el Programa individual en Beneficio de las Comunidades o el acápite o
fragmento del Programa integral debe someterse a la ANH dentro de los diez (10) días
siguientes al inicio de la Segunda Fase del Período Exploratorio.

El término de ejecución de cada uno de los Programas en Beneficio de las Comunidades o
el correspondiente al acápite o fragmento del Programa Integral de ejecución consecutiva
y eventualmente progresiva, debe ser igual al plazo de cada una de tas Fases del Período
de Exploración o del Programa Exploratorio Posterior, con sus respectivas extensiones.
ANHAS —o.uus Eon

AGENCIA NACIONAL 0É HIDROCARBUROS 5 -——A—á—1 Maa PA? EQUIDAD COUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO

CONVENCIONALES CR-2
Página 9 de 17

7.3  Enprincipio, el monto total por invertir en cada uno cada uno de los Programas en Beneficio

8.1

de las Comunidades o en el correspondiente al acápite o fragmento del Programa Integral
de ejecución consecutiva y eventualmente progresiva, debe ser, como mínimo, equivalente
en Dólares de los Estados Unidos de América al uno por ciento (1%) del valor total del
Programa Exploratorio de cada una de las Fases del Período de Exploración, incluido tanto
el Mínimo como el Adicional, de haberlo, así como del Programa Exploratorio Posterior.

La inversión efectiva en cada uno de los Programas en Beneficio de las Comunidades o en
el correspondiente al acápite o fragmento del Programa Integral de ejecución consecutiva
y eventualmente progresiva, NO debe incorporar los costos de personal ni de auditoría
externa, logísticos, administrativos ni cualesquiera otros costos y gastos indirectos en que
incurra el Contratista para la ejecución completa de tales Programas.

De llevar a cabo actividades de exploración adicionales, aquel puede también desarrollar
Programas en Beneficio de las Comunidades, PBC, en el curso de su ejecución. Las
actividades y las inversiones correspondientes deben ser informadas a la ANH.

Además, como parte de su Responsabilidad Social Empresarial y de las Buenas Prácticas de
la Industria de los Hidrocarburos, el Contratista está en libertad de realizar inversiones
superiores a las exigidas, circunstancia que debe formar parte de los Informes a la ANH en
materia de los Programas en Beneficio de las Comunidades, PBC. z

Requisitos Especiales de los PBC del Programa de Evaluación y de los Programas
Anuales de Operaciones, en su caso

EL Contratista asume la obligación de formular, a través de procesos de participación con
las comunidades y grupos étnicos, así como de someter a la ANH un Programa Integral en
Beneficio de tales comunidades y grupos, de ejecución consecutiva y eventualmente
progresiva, que incorpore posibles Áreas asignadas en Evaluación o, alternativamente, un
Programa particular por ejecutar en cada una de tales Áreas, con sujeción al Acuerdo 5 de
2011, del Consejo Directivo de la ANH, a la Cláusula 27 del Contrato ESP, y al presente
Anexo F, con sus respectivos proyectos de inversión.

En el evento de que el término de ejecución de tales Programas en cada Área asignada en
Evaluación, supere dos (2) años, el Contratista debe informarlo así a la ANH, con la

hp definición de los entregables correspondientes a cada período anual. que
8.2

8.3

TODOS PORUN
NUEVO PAÍS

PAR EQUIDAD EDUCACIÓN

ANHS o E

AGENCIA NACIONAL DE HIDROCARBUROS

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO

CONVENCIONALES CR-2
Página 10 de 17

EL Contratista asume la obligación de formular, a través de procesos de participación con
las comunidades y grupos étnicos del Área de Influencia de sus Operaciones y de las zonas
en las que las mismas tengan repercusiones o efectos, así como de someter a la ANH el
acápite o apartado del Programa Integral en Beneficio de tales comunidades y grupos, de
ejecución consecutiva y eventualmente progresiva, o, alternativamente, un Programa
individual para cada una de las Áreas Asignadas en Producción, junto con el Programa Anual
de Operaciones para el año calendario inmediantamente siguiente.

El plazo de ejecución del respectivo acápite o Programa debe ser de un (1) Año Calendario.
De superar este término, el Contratista debe informarlo así a la ANH, con el detalle de los
entregables por cada Año de desarrollo del Programa o acápite.

El monto por invertir en la ejecución de cada acápite o apartado o en cada Programa
individual en Beneficio de las Comunidades, debe ser, como mínimo, equivalente al uno por
ciento (1%) del valor total de la inversión, en Dólares de los Estados Unidos de América,
correspondiente a los respectivos Programas de Evaluación o Anual de Operaciones que se
sometan a la ANH para cada Año Calendario de ejecución del respectivo Programa de
Evaluación o Plan Anual de Producción, y por cada Área Asignada en Evaluación y en
Producción.

La inversión efectiva en cada uno de los Programas en Beneficio de las Comunidades o en
el correspondiente al acápite o fragmento del Programa Integral de ejecución consecutiva
y eventualmente progresiva, NO debe incorporar costos de personal ni de auditoría externa,
logísticos, administrativos ni cualesquiera otros costos y gastos indirectos en que incurra el
Contratista para la ejecución completa de tales Programas.

Líneas de Inversión para los Programas en Beneficio de las Comunidades con
objetivos en materia de Desarrollo Humano y Reducción de la Pobreza Extrema

Con arreglo a los términos del presente Anexo, los Programas en Beneficio de las Comunidades,
PBC deben priorizar una o varias de las siguientes líneas de inversión:

9.1.

En capital social para incrementar la confianza y fortalecer el tejido social de
los territorios
ANHSS o ..uus e muessons

AGENCIA NACIONAL DE HIDROCARBUROS i PAZ EQUIDAD ' EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 11 de 17

Y” Programas y proyectos dirigidos al fortalecimiento de la capacidad de organización y
de gestión de comunidades y entidades de gobierno:

Fortalecimiento Comunitario Fortalecimiento Institucional
a) Mecanismos de organización social a) Articulación de proyectos de inversión con autoridades
nacionales, regionales y locales
b) Organización y participación ciudadana b) Formulación y gestión de proyectos y recursos
c) Formulación y gestión de proyectos c) Resolución de conflictos
d) Resolución de conflicios d) Enfoque diferencial y enfoque de género

€) Participación / Organización de mujeres y
jóvenes.

Fortalecimiento de Minorías Étnicas

a) Fortalecimiento de la identidad cultural

b) Apoyo a la construcción de planes de vida y etnodesarrollo

c) Fortalecimiento de organizaciones étnicas

9.2. En capital humano y ambiental para el mejoramiento de las condiciones básicas
de vida y la protección del medio ambiente

Programas y proyectos dirigidos a la promoción de servicios en salud, educación, hábitat,
agua y saneamiento básico, así como ambientales, armonizados con planes y programas
públicos que propendan por la sostenibilidad de tas inversiones y la prestación de los
servicios a la población.

Salud Educación

a) Programas enfocados a la primera infancia y las | a) Programas de fomento de la calidad y ampliación
madres gestantes y lactantes de la cobertura de la educación

a) Programas de salud preventiva b) Eliminación del analfabetismo

b) Programas de seguridad alimentaria y de | c) Construcción y mejoramiento de infraestructura
nutrición educativa

ANHS

AGENCIA NACIONAL DE HIDROCARBUROS

(5H) MINMINAS

TODOS POR UN
£, NUEVO PAÍS

PAZ EQUIDAD EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 12 de 17

8) Desarrollo

tradicional, a personas de grupos étnicos

c) Construcción y mejoramiento de la | d) Dotación para la enseñanza
infraestructura de salud
d) Dotación de hospitales y centros de salud e) Programas de capacitación de docentes
de actividades de medicina

Hábitat, Agua y Saneamiento Básico Ambiental
a) Construcción y mejoramiento de vivienda, mediante | a) Programas que propendan por la conservación,
proyectos que incentiven el uso de fuentes Energia con un enfoque preventivo de la riqueza
alternativa natural. No incluyen impactos directos
causados por la industria.
b) Construcción y mejoramiento de acueductos rurales | b) Conservación de cuencas hídricas
c) Construcción y mejoramiento de alcantarillado y | c) Conservación de la biodiversidad
sistemas de saneamiento básico en áreas rurales
d) Conservación de áreas protegidas con las
autoridades competentes
e) Educación ambiental
9.3. En capital económico y competitivo, para la generación de ingresos y el desarrollo

económico de los territorios

Los proyectos deben estar dirigidos al fomento y a la generación de ingresos, empleo,
emprendimiento productivo y diversificación económica.

Pre Inversión

Fomento del Valor Compartido alrededor de la
industria (Empleo y Microempresas)

a) Apoyo a la estructuración, levantamiento de | b) Fortalecimiento y formalización de proveedores
información y preparación de estudios técnicos locales
para la formulación y estructuración de proyectos
(Regalías, Contratos, Planes, Fondos
Ministeriales y Sectoriales de Gobierno).
c) Fomento y formalización de empleo local y
mejoramiento de capacidades técnicas
d) Fomento de cadenas productivas

¿a
TODOSPORUN
ANHXZ — e... E) MINMINAS NUEVO PAÍS

AGENCIA NACIONAL DE HIDROCARBUROS  -- _—__>———á]| PAZ EQUIDAD COULACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO

CONVENCIONALES CR-2
Página 13 de 17

Fomento del Valor Compartido alrededor de la

Pre | d
re Inversión industria (Empleo y Microempresas)

¡ e) Impulso a mercados inclusivos

(Proyectos y Cadenas Productivas según Vocación Económica de la Región)

a) Impulso a iniciativas, planes y apuestas productivas de orden local, regional y nacional.
b) Fomento de cadenas productivas con enfoque de valor compartido.

c) Impulso a mercados inclusivos.

d) Construcción y mejoramiento de infraestructura para la competitividad local y regional.

Fortalecimiento de las Potencialidades Productivas y Económicas de la Región
|
|

Si el Contratista tiene previsto elaborar Programas en Beneficio de las Comunidades que
contemplen líneas de inversión diferentes, debe indicarlo así en el Formato de Presentación y
justificar las líneas seleccionadas.

10. Procedimiento

10.1 Para iniciar el procedimiento de aprobación de los Programas en Beneficio de las
Comunidades, PBC por la ANH, el Contratista debe someterle, oportunamente y en orden,
la siguiente información:

Y Para los Programas por desarrollar durante cada una de las Fases del Período de
Exploración, incluido eventual Programa de Exploración Posterior:

Formato de Presentación correspondiente al Programa de la Primera Fase (Fase 1) del
Período Exploratorio, debidamente diligenciado, que debe ser sometido a la ANH dentro del
año siguiente a la Fecha Efectiva. Los de las Fases subsiguientes, con diez (10) días de
antelación a la fecha en que deba comenzar cada una, salvo que se trata de Áreas asignadas
para Exploración y Explotación de Yacimientos Descubiertos No Desarrollados, caso en el
cual los diez (10) días de antelación corresponderán a la Segunda Fase.

Deben acompañarse de un documento técnico con la caracterización integral del Área de
Influencia donde se adelantará el correspondiente PBC, elaborado sobre la base de los
ye guientes parámetros:
ANHS _ o... E usan

AGENCIA NACIONAL DE HIDROCARBUROS PAT EQUIDAD EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 14 de 17

+ El conocimiento de la misma debe ser suficiente, actualizado a la dinámica social,
económica, cultural y ambiental de las comunidades asentadas en ella y pertinente para
la toma de decisiones.

+ La información primaria y secundaria que soporte la caracterización integral del Área,
debe estar actualizada para la oportunidad de presentación del Formato.

= Perfil demográfico de la Población.

+ Identificación de las necesidades planteadas en los espacios de socialización abiertos por
el Contratista, y en los ejercicios de diagnóstico participativo y estrategia de
intervención, recomendados en la Guía.

Y Para los Programas en Beneficio de las Comunidades por desarrollar durante eventuales
Períodos de Evaluación y en una posible Etapa de Producción:

Formato de Presentación correspondiente al Programa de Evaluación, que debe someterse
con dicho Programa y a cada Programa Anual de Operaciones para la siguiente vigencia.

Deben acompañarse también de documento técnico con la caracterización integral del Área
de Influencia donde se adelantará el correspondiente PBC, elaborado sobre la base de los
mismos requerimientos consignados para los del Período Exploratorio.

La ANH dispone de tres (3) meses para pronunciarse sobre cada Programa en Beneficio de las
Comunidades, sobre el acápite o fragmento pertinente, o sobre la correspondiente actualización,
según sea el caso.

11. Ejecución

Una vez aprobados, corresponde al Contratista socializar el respectivo Programa, acápite o
fragmento, o actualización ante la comunidad, las autoridades y las organizaciones sociales, así

como ejecutarlo integralmente. Para el efecto, puede seguir la Guía.

“ay 12. Comunicaciones
A N HS o .ous () MINMINAS : O Palo

AGENCIA NACIONAL DE HIDROCARBUROS  --———- PAZ CQUIDAD EOUCACION

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 15 de 17

Con criterios de claridad, concisión, accesibilidad y publicidad, el Contratista debe elaborar y
mantener actualizado un sistema de comunicaciones, quejas y reclamos para:

13.

Mantener comunicaciones efectivas con las comunidades, las autoridades locales y las
organizaciones sociales del Área de Influencia donde hayan de ejecutarse los PBC.

Procurar que las comunicaciones guarden relación con el nivel y las condiciones sociales,
económicas, culturales y ambientales del Área.

Disponer instrumentos de trazabilidad de correspondencia, quejas y reclamos, que faciliten
la consulta por los interesados.

Desarrollar un sistema de información y comunicaciones para divulgar metas, objetivos y
resultados de los Programas en Beneficio de las Comunidades, PBC. Para el efecto, se
sugiere consultar el Plan de Comunicaciones descrito en la Guía.

Seguimiento

13.1. Por el Contratista

= Debe aplicar metodologías de seguimiento y monitoreo in situ y de manera participativa,
durante la ejecución de los PBC.

= Está en el deber de registrar en su contabilidad las partidas, montos y conceptos
invertidos en cada PBC. Si se trata de erogaciones en moneda distinta del Peso
Colombiano, han de indicarse divisa y Tasa de Cambio aplicada.

= Para efectos de control de la ANH, las cantidades correspondientes deben convertirse a
Dólares de los Estados Unidos de América (USD), mediante la Tasa Representativa del
Mercado (TRM) correspondiente a la fecha de radicación del Formato de Presentación
del PBC correspondiente a la Entidad.

= Presentar oportunamente a la ANH Informes Semestrales y Anuales sobre la ejecución
+ de los PBC, en los formatos correspondientes.

ld
a) TODOS POR UN
ANH= 6) MINMINAS NUEVO PAÍS

AGENCIA NACIONAL DE HIDROCARBUROS PAZ EQUIDAD EDUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO
CONVENCIONALES CR-2

Página 16 de 17

13.2. Por su parte, la ANH está facultada para solicitar al Contratista Informes de Seguimiento
con el fin de verificar la satisfacción de los términos y condiciones en materia de los
Programas para Beneficio de las Comunidades, y/o de coordinar visitas de seguimiento.

14, Evaluación de Resultados

Finalizada la ejecución de un PBC, dentro de los tres (3) meses siguientes, el Contratista debe

someter a la ANH el Formato de Informe final, debidamente diligenciado, con sus respectivos

soportes.

Corresponde a la Entidad llevar a cabo la evaluación y el cierre de cada PBC, con fundamento en:

+ El cumplimiento de las actividades, los montos ejecutados y los objetivos, las metas y los
resultados obtenidos.

+ El análisis de los Informes Semestrales y Anuales presentados por el Contratista.

+ El resultado de las visitas de seguimiento.

.

El Informe Final del correspondiente PBC, incluida certificación de la Auditoría Externa.

15. Auditoria Externa

15.1. El Contratista está en el deber de contratar una Auditoría Externa responsable de certificar
en el Informe Final de cada PBC los resultados, las metas y los objetivos alcanzados durante
la planeación, definición, ejecución, seguimiento y evaluación de los PBC.

15.2, La Auditoría Externa debe contar con reconocimiento a nivel nacional o internacional en

procesos de esta naturaleza, y disponer de antecedentes y experiencia certificada en materia

de actividades y programas de responsabilidad social empresarial.

Anexos
ANH= SD minmimas MINMINAS , NUEVO PAÍS

AGENCIA NACIONAL DE HIDROCARBUROS PAZ EQUIDAD EQUCACIÓN

CONTRATO DE EXPLORACIÓN Y PRODUCCIÓN
DE HIDROCARBUROS CON PROSPECTIVIDAD EN YACIMIENTOS NO

CONVENCIONALES CR-2
Página 17 de 17

16. FORMATO DE PRESENTACION DE PEC.
17. FORMATO DE SEGUIMIENTO SEMESTRAL Y ANUAL DE PBC
4, 18- FORMATO DE INFORME FINAL DE PEC.
== FORMATO DE PRESENTACION DEL P8C Sm
PELA PC RT ón
ESTE FORMATO SE DEBE DILIGENCIAR POR PEC
monaco] RADICADO NO. NOMBRE OEL CONTRATO
vo] mm] sn
DATOS BASICOS DEL CONTRATO
JnomBRE DE LA EMPRESA CONTRATISTA
nomare DEL OPERADOR
TO DE CONTRATO [rea esp [Cor DE EXPLOTACION [conv Es?
1] ¿CONTRATO CON ANEXO FA] si no]
¡ESTA INVERSIÓN SE CLASIFICA COMO [OBLIGACION CONTRACTUAL [PB] INVERSIÓN SOCIAL
¡ESA DERAMA = == >
Ca su ME
[comentar 1
buceo [Ema cnramncaconencan Cms ]
PERIODO AL QUE CORRESPONDE EL P8C:
. D. PRODUCCION
a esrtomrono [a exproñarome posteos |i CEVALUACION
' campo]
ono De La rase acre La rase Laton ne Inversión En Penco! AÑOREPORTADO|
SEGÚN PROGRAMA DE
VALOR DE INVERSIÓN EN ESTA FASESEGÚN | VALOR DE INVERSIÓN EN ESTA FASE EVALUACIÓN VALOR DE INVERSIÓN PARA ESTE ARO SEGÚN PROGRAMA.
PROGRAMA EXPLORATORIO SEGÚN PROGRAMA EXPLORATORIO ANUAL DE OPERACIONES
PEsoSS o moss o ms —
FECHA MIGO OE FASE PENA IO DE FASE FECHA DEINIIO, FECHA DE DEGLARAQON DE COMERGAUDAD.
Da Jem 2. 0D Jem Ey
FEA DEN DEIA ASE FUGA OE PI ELA ASE co | mus [o anar on sen AMA
CT 22 on [wm =>

PROGRAMA EN BENEFICIO DE LAS COMUNIDADES - PAC.

DATOS BASICOS DEL PSC

PRESENTACION INICIAL DEL PC: Margo con Xa ta dcimero compone at pecetción dl

pre por rara et

MODIFICACIÓN DE UN PEC APROBADO (*): aoueconura 3 0 duro coreponde a
| maércade de 09 ya pda pe ao

nomBRE DELPAC

osreTvo DELPaC

[AREA DE INFLUENCIA DIRECTA para esto
(53

Dlgtar texto.

Dtatsar texto.

DEPARTAMENTO (5)

MUNICIO (5)

seleccionar de ita

seleccionar desta

seleccionar de lista

seleccionar de sta

seleccionar de sto seleccionar de sta seleccionar de Bs
[OTRAS AREAS BENEFICIADAS POR ESTE PDC Seleccionar de ista seleccionar de ista seleccionar delta
[(alferentes nl dres de nftuencia iracto) otecdonar de laa ndo cn dela
busiicadón de Invenión en estas eres
[areas (diferentes at érca de Influencia Digitartento
lrecta)
FECHA DEL ÚLTIMO DIAGNÓSTICO SOCIAL, ECONÓMICO, CULTURAL Y AMBIENTAL REAUZADO PORTA OPERADORA EN ELAREA DE mm NO APLICA,
INFLUENCIA DIRECTA PARA ESTE PE mm
vi DECUCONN MEE | dara UNOTOTAL PAL
EN sume | Fethaprevitadeíieio — | ón a digitare, numerico
Agiiar E numentes no puede sermáyor que
VALORTI
'ALOR TOTAL PBC FINANCIADO A TRAVÉS DE ESTE CONTRATO [PESOS 5) Valor total cto
Valor Operadora Valor Cofinandación Entidades colinanciadosas
[besoss pesoss Digan testo

FORMATO DE PRESENTACION DEL PBC

HOMBRE DEFIRI4A AUDITORA EXTERNA QUE ACREDITA EL CUMPLIMIENTO DE igtartes Antas cortlicado de
ANDKO E EN LA DEFINICIÓN DE PEC. reo complimiento

ESTE PROYECTO ESTA EN ARMONÍA CON LOS INSTAUMENTOS DE GESTIÓN MUNICIPAL? (Ptan de desarrollo munidipal o s
departamental, Plan de Ordenamiento Territori, Planes de vida)

DUSTIFICACON OE LA DEFINICIÓN DE ESTE PROGRAMA! Anabce y csplquea situación social, ctonámia,coturaly ambienta detáres de Influencia dre qu erigió la dec de desamolar este
[programa en beneficio de la comunidad yl ración de éstecon e Plan de desarro muntipaly/o departamental lo planes de vida dels comunidades y demi aos que sport este progra

Digiar testo

[ACTORES QUE PARTICIPARON EN LA DEFINICIÓN Y PRIORIZACIÓN DÉ ESTE PROGRAMA

sons comen cmo
comas. DS z L] e O] e : 1] - O]
won [Jo [O] romano a [1-1]

naco A ¿0-0
-

[DESCRIPCIÓN DE PARTICIPACIÓN PARA LA DEFINICIÓN Y PRIORIZACIÓN DE ESTE PROGRAMA: Esplque los mecantmos, espacios y acividades Oesarroladas por operadora con cad uno delos
actores hoateyregtoales comuni, utoriades terttorile, empresa, ec) peral ststón de este progama con sus respetos proyectos. ANBAOS SOPORTE.

Este programa y sus proyectos se planificaron partepativamente xl...

RELACIONAMIENTO CON ACTORES LOCALES EN LA EJECUCIÓN DEL PROYECTO

La operadora cuenta con un sistema de quejas y reclamos Implementado para el área de Inluenca directa de este PEC? s no

[De qué form! población beneticiada y actores de este PAC accede al sistema de quejas y redamos Implementado poe la operadora? Explique,

la operadora cuenta con un plan de Comunicaciones Implementado para el área de Influenda directa de este PC y con 3 mo
sustento en la circular 04 de 20107.

[con este plan de comunicaciones, de qué forma y através de qué medios (urna, correo instucional,Phox, celular, Oficina de POR, comunicación directa, exc) la población beneticiada y
actores de este PEC conocerán los objetivos, metas, montos y cesuttados de estas inversiones? Explique

FORMATO DE PRESENTACION DEL PBC

PROYECTOS QUE CONFORMAN EL PBC
PROYECTO 1

[NOMBRE DEL PROYECTO

Digitartento

[SECTOR

Seleccionar hoja de: Indicadores, A

Seleccionar de listado base de Indicadores AH

glas texto

COMPONENTES Y ACTIVIDADES DEL PROYECTO.

[COMPONENTE 1

Digitartemo
ENTN Digit teo
Actividad 2 Digtartesto
Actividad3 Digitar texto
[COMPONENTE 2 gar ento
Aida Y Oigtarteno
Actividad 2 has texto.
Actividad a Digitacterto

PLAZO DE EJECUCION EN MESES
DEL PROYECTO

VALOR TOTAL PROYECTO (
Pesos 5]

Valor Cofinanciación ($)

ENTIDADES QOFINANCADORAS

Digitar CAMPO NUMÉRICO

Digas campo numérico.

pesos Digtarieno tar texto
TIPO DEAPORTE
(negre de manera ponte qué tomás el porte de caóx una des partes. lvlr reta de anciano xofnarición está rereumtado em mano de obra cada, nero,
ENTIDAD COFMANCADORA 1 ENTIDAD COFINANCADORA 2
OPERADORA COMUNIDAD
pino | ogureno
IMERO. O MANO DE OBRA NO CALIFICADA
DINERO Slenes

DEPARTAMENTO (5) MUNRO (+ VEREDAS
LUGAR DE EJECUCIÓN DE ESTE PROYECTO SELECCIÓN DEUSTA SELECCIÓN DESTA SELECCIÓN DESTA
SELECCIÓN DEUSTA SELECCIÓN DE USTA SELECCIÓN OE USTA

SELECCIÓN DE LISTA SELECCIÓN DE LISTA,

FORMATO DE PRESENTACION DEL PBC

UBICACIÓN GEOGRAFICA DEL PROYECTO (Coordenadas o punto centrolde)

COORDENADAS. PUNTO CENTAQIDE

lUSTIFICACION DE LA SELECCIÓN DE ESTE PROYECTO; Explkque las r229nes que fundamentan la ejecución de exe proyecto como respuesta la definición, objetivo y metas defisidas en el Programa de
[nenetcio la Comunidas

Este proyecto conulbuye ol PACO.

GRADOS, MINUTOS, SEGUNDOS

[Dígitar texto

[QUÉ TIPO DE BENEFICIARIOS ATENDERÁ EN MAYOR FAEDIDA ESTE PROYECTO

BENEFICIARIOS

Primera infancia (0 $ años)

isos y Jóvenes (5 a 17 años)

Adutos (18 a 59 eos)

“Adultos mayores (2 60 años)

[QUÉ GRUPOS DE POBLACIÓN ESPECIAL ATENDERÁ EN MAYOR MEDIDA ESTE PROYECTO

GRUPOS DE POBLACIÓN ESPECIAL PRIORIZADOS
Ninguna, Sociedad o población en general
Campesinos.

Indigenas

Arodescendientes

Desplazados

Personas con discapacidad E

Madres cabeza de famáia

10. Oto,cust? Digan temo.

NÚMERO TOTAL DE PERSONAS A BENEFICIAR CON El PROYECTO

ALCANCE DEL PROYECTO

Repite aqullos indicadores que den cuenta de lor productos y revultados esperados para este PROYECTO, Seleccione de acuerdo con el scary el po de inversión, los indicadores

aplcables.

w | oEsorPOoNDEIoIACOR E DARE

1 Personas beneficiadas. FUENTES USTADO IMDICADORES | — camponumerion campo namerto.

7 A A

3 Aunleplos beneficiados ESTA SEGÚN UNIDADES a
a Veredas bencticiadas STA SÓN UNIDADES
Ñ Seleccionar det listado de Indicadores según sector ESTA SEGUR UNIDADES.
Settedonar set ilsado de indicadores según sector ESTASCGÓN UNIDADES

FORMATO DE PRESENTACION DEL PBC

[USTIFICACIÓN DE AJUSTES A UN PBC APROBADO (*): $ este formato corresponde ala modificación o ajuste aun PEC, reglsve la sígulente Información

DUSTIFICACIÓN DE LOS CAMBIOS REALIZADOS: Reg e manera pra, rvoes pres cua
[ASPECTOS QUE CAMBIARON: egate de urea espia np mue cairo 170 0 depurado [once cr coto o aer 2000 oa anos proyec quel cotoman
preve, eo, qub ds cobro des ciar

iiar texto,

Dígitar texto

CRONOGRAMA DE TRABAJO DELPEC
MESA MES 7 mesa

PROYECTO/COMPONENTE
alalsalefs aloleiol2|2

PROYECTO L

COMPONENTE Y

ACTIVIDAD Y

ACTIVIDAD Z

ACTIVIDAD,

COMPONENTES

ACTIVIDAD A
ACTIVIDAD 2

ACTIVIDAD 3

PROYECTO 2

COMPONENTE.

ANEXAR A ESTE PECIA CERTIFICACIÓN DE CUMPUMIETO DEVA AUDITORIA EXTERNA Y EL CRONOGRAMA DE CUMPLIMIENTO
ANH=

FORMATO DE INFORME DE PBC

ema
Colombia

NACIONAL DE HIDROCARBUROS OPERADORA 2
FECHA DE RADICACION
DEL INFORME RADICADO DE ORFEO NOMBRE DEL CONTRATO
DO | mM| añ
PERIODO AL QUE Desde Hasta
INFORME INFORME nic
INFORME ANUA! (fecha inicial) fecha final]
SEMESTRAL ol VAL EXTRAORDINARIO CORRESPONDE ESTE ) 4 y
INFORME vo [mm] an | 00 ] mmjan
DATOS BASICOS DEL CONTRATO
INOMBRE DE LA EMPRESA
¡CONTRATISTA
[NOMBRE DEL OPERADOR
[TIPO DE CONTRATO TEA ESP CONV DE EXPLOTACION CONV ESP
¿CONTRATO CON ANEXO F?|5t NO
FECHA DE FIRMA. DD Mm Mm BLOQUE
[DEL CONTRATO
CONTINENTAL
ARTO le VENCIONAL [CONTINENTAL NO CONVENCIONAL COSTA AFUERA

lA, EXPLORATORIO

PERIODO AL QUE CORRESPONDE EL PAC:

D. PRODUCCION

ÍA. EXPLORATORI(
EXPLORATORIO C. EVALUACION

POSTERIOR CAMPO
INÚMERO DE LA FASE l NÚMERO DE LA FASE VALOR DE INVERSIÓN EN AÑO REPORTADO|
z PERIODO SEGÚN .
VALOR DE INVERSIÓN EN ESTA | VALOR DE INVERSIÓN EN ESTA ;
FASE SEGÚN PROGRAMA FASE SEGÚN PROGRAMA PROGRAMA DE VALOR DE INVERSIÓN PARA ESTE AÑO SEGÚN
XPLORATORIO EXPLORATORIO EVALUACIÓN PROGRAMA ANUAL DE OPERACIONES
PESOS $| dl PESOS $ PESOS $
* FECHA INICIO DE FASE FECHA INICIO DE FASE FECHA DE fÑICIO FECHA DE DECLARACION DE COMERCIALIDAD “
05 _jMM RAMA DO ]um AAAR A => 2
FECHA DE FIN DE LA FASE FECHA DE FIN DE LA FASE Do |mm DD MM
DO jm ARMA DD ¡mm Aaas

Código Identificación PBC Aprobado (Asignado ANH)

NOMBRE DEL PEC APROBADO

PROGRAMA EN BENEFICIO DE LAS COMUNIDADES - PBC

DATOS BASICOS PARA El PBC

Nombre del contrato - Consecutivo PBC

POR LA ANH NO DIGITAR
OBJETIVO DEL PBC NO DIGITAR
FECHA DE INICIO P8C DD | mm AA [PLAZO EN MESES DEL PBC| 9 DE EJECUCION FÍSICA A
LA FECHA
ESTADO ACTUAL DEL PROGRAMA
EN DESARROLLO INTERRUMPIDO O APLAZADO FINALIZADO OTRO Cuál?
VALOR TOTAL DEL PECS$ % DE EJECUCION FINANCIERA A LA FECHA:

+ NOMBRE DEL PROYECTO:

Incluya la ejecución total: operadora y cofinanciación

REGISTRO DE ACTIVIDADES Y RESULTADOS OBTENIDOS A LA FECHA POR PROYECTO

PROYECTO 1

FORMATO DE INFORME DE PBC
OPERADORA

e]

—] ema,
Colombia
AGENCIA NACIONAL DE BIOROCARBUROS Fora

1% DE EJECUCION FÍSICA A
LA FECHA

PLAZO EN MESES DEL

[FECHA DE INICIO
PROYECTO

ESTADO ACTUAL DEL PROYECTO
INTERRUMPIDO O APLazaDo | | FINALIZADO

OTRO Cuál?

EN DESARROLLO

VALOR TOTAL DEL PROYECTO 1% DE EJECUCION FINANCIERA A LA FECHA:

Incluya la ejecución total: operadora y cofinanciación

PORCENTAJE DE EJECUCION POR FUENTE DE FINANCIACIÓN DEL PROYECTO
OPERADORA

COFINANCIACIÓN

¡VALOR APORTADO VALOR APORTADO

[VALOR EJECUTADO campo numérico

VALOR EJECUTADO
PORCENTAJE DE EJECUCION
MUNICIPIO ($)

campo numérico
calcular
VEREDAS

calcular
DEPARTAMENTO (5)

PORCENTAJE DE EJECUCIÓN

LUGAR DE EJECUCIÓN DE ESTE
PROYECTO (Teniendo en cuenta
formato de presentación de PBC
laprobado por ANH)

TIPO DE BENEFICIARIOS ATENDIDOS EN MAYOR MEDIDA POR ESTÉ PROYECTO A LA FECHA

El reporte de cifras debe hacerse de manera acumulativa; el reporte debe hacerse a través de un conteo de personas únicas atendidas por el proyecto e ir]
acumulando esta cifra. Par ejemplo, en el primer periodo de repore, se beneficiaron 20 persanas. Para el segundo periodo de reporte, esta cifra se va acumulando]
así: si además de estas 20 personas reportadas en el primer periodo, se beneficiaron a 5 más, el reporte del segundo periodo serán 25 personas; para el tercer]
periodo se contarán las 25 personas ya beneficiadas más las nuevas que participen del proyecto y así sucesivamente. Nunca un reporte será inferior a la cifra]
reportada en el último periodo.

BENEFICIARIOS Marcar (X) [Número de hombres| Número de mujeres

Primera infancia (0 a 5 años)

campo numerico

campo numerico

Niños y Jóvenes (6 a 17 años)

campo numerico

campo numerico

Adultos (18 a 59 años)

campo numerico

campo numerico

Adultos mayores (2 60 años)

campo numerico

campo numerico

¡GRUPOS DE POBLACIÓN ESPECIAL ATENDIDOS EN MAYOR MEDIDA POR ESTE PROYECTO A LA FECHA

GRUPOS DE POBLACIÓN ESPECIAL PRIORIZADOS

Marcar (X)

1. Ninguna. Sociedad o población en general

Número total de personas

campo numérico

2. Campesinos

3. Indigenas

—4—

campo numérico

Afrodescendientes

Desplazados

campo numérico
campo numérico
campo numérico

Personas con discapacidad
Madres cabeza de familia

4,
5.
8.
9.

campo numérico
campo numérico

10. Otro, cuál?

campo numérico

A N H FORMATO DE INFORME DE PBC ES)
== OPERADORA Colómbia

AGENCIA NACIONAL OE HIDROCARBUROS EN

NÚMERO TOTAL DE PERSONAS BENEFICIADAS CON EL PROYECTO A LA FECHA

LOGRO DE INDICADORES DE PRODUCTO Y RESULTADO A LA FECHA

[Teniendo en cuenta los indicadores y metas identificadas para cada proyecto en el formato de presentación de PEC, registre para cada uno de los mismos el avance
obtenido a la fecha de corte de este informe. De la misma forma que para el reporte de personas, para tados los indicadores el reporte será acumulativo: si por
ejemplo, en el primero periodo se mejoraron 10 viviendas, este será el primer reporte. Para el segundo periodo se mejoraron $ viviendas adicionales (diferentes), el
reporte del segundo periodo serán 15 viviendas mejoradas y así sucesivamente. Nunca el resultado de avance de un indicador será inferior a su último reporte.

DESCRIPCION DEL INDICADOR UNIDAD DE MEDIDA LINEA DEBASE | VALOR LOGRADO

traer según formulacios anteriores traer form anteriores

traer según formulacios anteriores traer form anteriores

traer según formulacios anteriores traer form anteriores

traer según formulacios anteriores traer form anteriores

traer según formulacios anteriores traer form anteriores

traer según formulacios anteriores traer form anteriores
DESCRIPCIÓN CUALITATIVA DE RESULTADOS
DIFICULTADES Y ATRASOS: Describa tas situaciones que han generado atrasos en el desarrollo del proyecto, sI aplica, Así mismo, registre las soluciones aplicadas,

Digitar texto

DESCRIPCIÓN DE LOGROS: Retate de manera cualitativa los logros obtenidos más allá de tos datos registrados en los Indicadores

Digitar texto

DESCRIPCIÓN DE BENEFICIOS: Describa los beneficios que han recibido las personas beneficiadas por el proyecto

Seleccione el tipo de beneficio

Seteccionar según listado filas AL2 - ALIS
DIGITAR TEXTO

SOSTENIBILIDAD DEL PROYECTO: Referencie sl este proyecto se puede considerar dentro de una línea de sostenibilidad, esto es, sl una vez cese la
responsabilidad de fa Empresa Operadora, se pueden mantener los beneficios a mediano y largo plazo.

Digitar texto

RELACIONAMIENTO CON ACTORES LOCALES

Número de quejas o reclamos sobre ¡TEMÁTICA DE LAS RECLAMACIONES O QUEJAS: Deseriba brevemente las temáticos objeto de quejas y
este proyecto recibidas durante el enum  |reciamos, asícomo las soluciones dadas, .

periodo Digitar texto
Término de respuesta a las quejas o
reclamos (en días promedio)

PLAN DE COMUNICACIONES: Describa en qué fechas, con qué metodología, cuántos asistentes, ante cuáles actores se desarrolló el proceso de socialización de avance de este
proyecto.

A

==

AGENCIA NACIONAL DE HIDROCARBUROS

ANH

AVANCE DEL CRONOGRAMA DE TRABAJO: Indique en el formato en qué estado de cumplimiento se encuentra el cronograma

FORMATO DE INFORME DE PBC
OPERADORA

digitar texto
+

an

Colombia
E]

É

PROYECTO/COMPONENTE

PROYECTO 1
COMPONENTE 1
ACTIVIDAD 1

ACTIVIDAD 2

ACTIVIDAD 3
COMPONEATE 2

ACTIVIDAD 1

ACTIVIDAD 2
ACTIVIDAD 3

PROYECTO 2
COMPONENTE...

Adjuntar a este informe el certificado de aprobación de este informe, expedido por la firma auditora.

A N H= === FORMATO DE INFORME FINAL O]
OPERADORA Colómibia

AGENCIA NACIONAL DE HIDROCARBUROS 0

FECHA DE RADICADO NÚMERO DE
RADICADO ANH NOMBRE DEL CONTRATO

DATOS BASICOS DEL CONTRATO
[NOMBRE DE LA EMPRESA
[CONTRATISTA

NOMBRE DEL OPERADOR

[TIPO DE CONTRATO [CONV DE EXPLOTACION [| [CONV ESP

¿CONTRATO CON ANEXO F?!

FECHA DE FIRMA : | AREA (HA)

[CONTINENTAL
[CONVENCIONAL

PROGRAMA EN BENEFICIO DE LAS COMUNIDADES - PBC

[CONTINENTAL NO CONVENCIONAL [COSTA AFUERA

DATOS BASICOS PARA EL PBC

[Código identificación PBC Aprobado (Asignado ANH] Nombre del contrato - Consecutivo PBC

[NOMBRE DEL PBC APROBADO
[POR LA ANH

[OBJETIVO DEL P8C

FECHA DE INICIO P8C we] oa [ [ea TOTAL DE

[VALOR TOTAL DEL PBC

[APROBADO USOS

VALOR TOTAL FINAL DEL PEC USOS

PROYECTO 1
[NOMBRE DEL PROYECTO: mm

PLAZO INICIAL EN MESES PLAZO FINAL (MESES) DE
[FECHA DE INICIO 7] a] DEL PROYECTO [EJECUCION DEL PROYECTO
MOTIVO D£ TERMINACIÓN DEL PROYECTO
[POR TERMINACIÓN DE SUS ACTIVIDADES POR DIFICULTADES EN SU EJECUCIÓN

VALOR TOTAL FINAL EJECUTADO PARA ESTE

[VALOR INICIAL DEL PROYECTO |usOS PROYECTO

A N H e FORMATO DE INFORME FINAL uw..
-=— OPERADORA Colombia

AGENCIA MACIONAL OE HIDROCARBUROS
PORCENTAJE DE EJECUCION POR FUENTE DE FINANCIACIÓN DEL PROYECTO

OPERADORA. COFINANCIACION

VALOR APORTADO. [VALOR APORTADO.
[VALOR EJECUTADO VALOR EJECUTADO. ,
[PORCENTAJE DE EJECUCIÓN PORCENTAJE DE EJECUCION

DEPARTAMENTO (5) MUNICIPIO (S)
LUGAR OE EJECUCIÓN DE ESTE
[PROYECTO (Registre en qué lugares ——
se ejecutó este proyecto)

[TIPO DE BENEFICIARIOS QUE FUERON ATENDIDOS POR ESTE PROYECTO (Registre el número total de personas únicas que fueron beneliciadas por el
proyecto) (*) agjunte listado de personas con nombres, número de Identificación, edad, sexo, grupo de población especial, número telefónico de contacto.

El reporte de cifras debe hacerse de manera acumulativa; el reporte debe hacerse a través de un conteo de personas únicas atendidas por ell
proyecto e lr acumulando esta cifra. Por ejemplo, en el primer periodo de repore, se beneficiaron 20 personas. Para el segundo periodo de
reporte, esta cifra se va acumulando así: si además de estas 20 personas reportadas en el primer periodo, se beneficiaron 5 más, el reporte del|
segundo periodo serán 25 personas: para el tercer periodo se contarán las 25 personas ya beneficiadas más las nuevas que participen dell
proyecto y así sucesivamente. Nunca un reporte será inferior a la cifra reportada en el último periodo.

BENEFICIARIOS Marcar (X] — | iúmero de hombres | Número de mujeres

2, Primera infanda (0 a 5 años) Campo numérico, Eampo RUMÉTicO,
3. Niños y Jóvenes (6 a 17 años) Eampo numérico, Eámpo numérico

[4. Adultos (18 a 59 años) campo numérico, campo numérico
5. — Adultos mayores (2 60 años] campo numérico campo numérico

'S DE POBLACIÓN ESPECIAL QUE FUERON ATENDIDAS POR ESTE PROYECTO (registre el número total de personas Únicas que fueron
jadas por el proyecto)

GRUPOS DE POBLACIÓN ESPECIAL PRIORIZADOS Número total de personas
CAD RUIAEACO, 00 PUR ES

"Ninguna, Sociedad o población en general
RO]

Campesinos e
A RT]

trstgeros _liltimo reporte
Atrodescendiemes ans

Desplazados ima rmnone
a TO, MO RIE ANOTE

Personas ton discapacidad .
madres cabera de teria A
el

10. Otro, cuál? úlimo teporte.

NÚMERO TOTAL DE PERSONAS QUE BENEFICIÓ EL PROYECTO (personas únicas) campo numérico

LOGRO DE INDICADORES DE PRODUCTO Y RESULTADO
PROYECTO NO. 1

[Teniendo en cuenta los indicadores y metas Identificadas para cada proyecto en el formato de presentación de PBC y en los informes parclates, registre para cada uno]
Jue los rmismos el avance obtenido al final de su desarrallo,

[De la misma forma que para el reporte de personas, para todos los indicadores el reporte será acumulativo: sl por ejemplo, en el primero perlodo se mejorason 10|
Viviendas, este será el primer reporte. Para el segundo periodo se mejoraron S viviendas adicionales (diferentes), en el reporte del segundo periodo serán 15 viviendas]
[mejoradas y así sucesivamente. Este último reporte registrará el total de producto entregado para cada uno de los indicadores, de acuerdo can las unidades de medida,

DESCRIPCION DEL INDICADOR UNIDAD DE MEDIDA LINEA DE BASE

O |

FORMATO DE INFORME FINAL
OPERADORA

DESCRIPCIÓN CUALITATIVA DE RESULTADOS

BENEFICIOS RECIBIDOS Marque con una X EXPUQUE
_—
Anís digitar texto
Ampliación de Cobertura del servicio a
Mejoramiento en la calidad de la prestación de .
digitar texto
los servicios
Construcción o Mejoramiento de la y
, digitar texto
infraestructura
Ahorro en el tiempo de viaje [en elevento de
. OS - digitar texto
construcción o mejoramiento de vías)
: ar digitar texto
Ahorro en el costo de vida de los beneficiarios bl
. digitar texto
Generación de empleo e
" digitar texto
Protección ambiental e
Atención, prevención o mitigación de
preve: 8 digitar texto
desastres
Nuevos conocimientos en innovación, ciencia
ocimientos en in y digitar texto
tecnología

digitar texto

Fortalecimiento institucional

Apoyo a población vulnerable
Fortalecimiento en participación o control
ciudadano

digitar texto

digitar texto

Fortalecimiento comunitario

digitar texto
Mejoramiento de la productividad e

SOSTENIBILIDAD DEL PROYECTO
Siaplica, describa la forma a través de la cual se acordó cómo sostener en el tiempo los beneficios de este proyecto. (suseripción de actas, acuerdos, compromisos
entre actores, ete)

ANEXE LAS ACTAS O DOCUMENTOS DE COMPROMISO SUSCRITAS POR LAS PARTES

RELACIONAMIENTO CON ACTORES LOCALES
[TEMÁTICA DE LAS RECLAMACIONES O QUEJAS: Describa brevemente las temáticas objeto de quejas y
tectamos, as como las soluciones dadas

lentos (tiempos y actividades), falta de socialización, otro Cuál

Número de quejas o reclamos sobre
este proyecto recibidas en total.

[Término de respuesta a las quejas o
reclamos (en días promedio)

ADJUNTE A ESTE INFORME, LOS SOPORTES DE CIERRE DE CADA UNA DE LAS PETICIONES, QUEJAS Y RECLAMOS GESTIONADOS
REUNION DE CIERRE Y SOCIAUZACIÓN DE RESULTADOS Y PRODUCTOS:

Informe sobre las reuniones de cierre y soclallsación de resuttados con autoridades locales y comunidad,

NÚMERO DE REUNIONES REALIZADAS

Autoridades Comunidad en Representantes de Juntas
municipales general de Acción Comunal
ADIUNTE A ESTE INFORME LAS ACTAS DE REUNION DE CIERRE Y LOS PAZ Y SALVOS SUSCRITOS (5! HUBO LUGAR A ELLO)

JUSTIFICACIÓN PARA NO REALIZAR REUNIÓN DE CIERRE Y SOCIAUZACIÓN DE RESULTADOS

NUMERO TOTAL DE ASISTENTES

Otro ¿cuál?

ACTORES PARTICIPANTES

Adjuntar a este informe el certificado expedido por la firma auditora, el cual da cuenta de todo el proceso de PC adelantado por la Operadora

LECCIONES APRENDIDAS
Cuáles fueron los aspectos que considera la Empresa Operadora como lecciones aprendidas durante el proceso de gestión de este PAC o aspectos relevantes para
multiplicar en otros programas en beneficio de las comunidades
gn relación con el proceso de planeación

o

39

FORMATO DE INFORME FINAL
OPERADORA

En relación con la ejecución del PBC

[Sobre la consolidación de alianzas y el relacionamiento con los actores

[Sobre la sostenibilidad de los proyectos que hicieron parte de este PBC

